Exhibit 10.1

 

 

 

CREDIT AGREEMENT

among

COMPUTER TASK GROUP, INCORPORATED

as Borrower

THE LENDERS NAMED HEREIN

as Lenders

and

KEYBANK NATIONAL ASSOCIATION

as Administrative Agent, Swing Line Lender and Issuing Lender

KEYBANC CAPITAL MARKETS INC.

as Lead Arranger and Sole Book Runner

 

 

dated as of

October 30, 2015

 

 

 

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I. DEFINITIONS

     1   

Section 1.1.

  Definitions      1   

Section 1.2.

  Accounting Terms      24   

Section 1.3.

  Terms Generally      24   

Section 1.4.

  Foreign Exchange      24   

ARTICLE II. AMOUNT AND TERMS OF CREDIT

     24   

Section 2.1.

  Amount and Nature of Credit      24   

Section 2.2.

  Revolving Credit Commitment      25   

Section 2.3.

  Interest      31   

Section 2.4.

  Evidence of Indebtedness      32   

Section 2.5.

  Notice of Loans and Credit Events; Funding of Loans      33   

Section 2.6.

  Payment on Loans and Other Obligations      34   

Section 2.7.

  Prepayment      36   

Section 2.8.

  Commitment and Other Fees      36   

Section 2.9.

  Modifications to Commitment      37   

Section 2.10.

  Computation of Interest and Fees      39   

Section 2.11.

  Mandatory Payments      39   

Section 2.12.

  Swap Obligations Make-Well Provision      40   

ARTICLE III. ADDITIONAL PROVISIONS RELATING TO EURODOLLAR LOANS; INCREASED
CAPITAL; TAXES

     40   

Section 3.1.

  Requirements of Law      40   

Section 3.2.

  Taxes      42   

Section 3.3.

  Funding Losses      44   

Section 3.4.

  Eurodollar Rate Lending Unlawful; Inability to Determine Rate      44   

Section 3.5.

  Discretion of Lenders as to Manner of Funding      45   

ARTICLE IV. CONDITIONS PRECEDENT

     45   

Section 4.1.

  Conditions to Each Credit Event      45   

Section 4.2.

  Conditions to the First Credit Event      46   

ARTICLE V. COVENANTS

     47   

Section 5.1.

  Insurance      47   

Section 5.2.

  Money Obligations      48   

Section 5.3.

  Financial Statements and Information      48   

Section 5.4.

  Financial Records      50   

Section 5.5.

  Franchises; Change in Business      50   

Section 5.6.

  ERISA Pension and Benefit Plan Compliance      50   

Section 5.7.

  Financial Covenants      51   

Section 5.8.

  Borrowing      51   

Section 5.9.

  Liens      52   

Section 5.10.

  Regulations T, U and X      54   

Section 5.11.

  Investments, Loans and Guaranties      54   

Section 5.12.

  Merger and Sale of Assets      55   

Section 5.13.

  Acquisitions      56   

Section 5.14.

  Notice      57   

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

Section 5.15.

  Restricted Payments      57   

Section 5.16.

  Environmental Compliance      57   

Section 5.17.

  Affiliate Transactions      58   

Section 5.18.

  Use of Proceeds      58   

Section 5.19.

  Subsidiary Guaranties      58   

Section 5.20.

  Restrictive Agreements      58   

Section 5.21.

  Other Covenants and Provisions      59   

Section 5.22.

  Pari Passu Ranking      59   

Section 5.23.

  Guaranty Under Material Indebtedness Agreement      59   

Section 5.24.

  Amendment of Organizational Documents      59   

Section 5.25.

  Fiscal Year of the Borrower      59   

Section 5.26.

  Further Assurances      59   

ARTICLE VI. REPRESENTATIONS AND WARRANTIES

     60   

Section 6.1.

  Corporate Existence; Subsidiaries; Foreign Qualification      60   

Section 6.2.

  Corporate Authority      60   

Section 6.3.

  Compliance with Laws and Contracts      60   

Section 6.4.

  Litigation and Administrative Proceedings      61   

Section 6.5.

  Title to Assets      61   

Section 6.6.

  Liens and Security Interests      61   

Section 6.7.

  Tax Returns      62   

Section 6.8.

  Environmental Laws      62   

Section 6.9.

  Continued Business      62   

Section 6.10.

  Employee Benefits Plans      62   

Section 6.11.

  Consents or Approvals      63   

Section 6.12.

  Solvency      64   

Section 6.13.

  Financial Statements      64   

Section 6.14.

  Regulations      64   

Section 6.15.

  Material Agreements      64   

Section 6.16.

  Intellectual Property      65   

Section 6.17.

  Insurance      65   

Section 6.18.

  Accurate and Complete Statements      65   

Section 6.19.

  Investment Company; Other Restrictions      65   

Section 6.20.

  Defaults      65   

ARTICLE VII. EVENTS OF DEFAULT

     65   

Section 7.1.

  Payments      65   

Section 7.2.

  Special Covenants      65   

Section 7.3.

  Other Covenants      65   

Section 7.4.

  Representations and Warranties      66   

Section 7.5.

  Cross Default      66   

Section 7.6.

  ERISA Default      66   

Section 7.7.

  Change in Control      66   

Section 7.8.

  Judgments      66   

Section 7.9.

  Validity of Loan Documents      66   

Section 7.10.

  Solvency      67   

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE VIII. REMEDIES UPON DEFAULT

     67   

Section 8.1.

  Optional Defaults      67   

Section 8.2.

  Automatic Defaults      68   

Section 8.3.

  Letters of Credit      68   

Section 8.4.

  Offsets      68   

Section 8.5.

  Equalization Provisions      68   

Section 8.6.

  Other Remedies      69   

Section 8.7.

  Application of Proceeds      69   

ARTICLE IX. THE ADMINISTRATIVE AGENT

     70   

Section 9.1.

  Appointment and Authorization      70   

Section 9.2.

  Note Holders      71   

Section 9.3.

  Consultation With Counsel      71   

Section 9.4.

  Documents      71   

Section 9.5.

  Administrative Agent and Affiliates      71   

Section 9.6.

  Knowledge or Notice of Default      72   

Section 9.7.

  Action by Administrative Agent      72   

Section 9.8.

  Release of Guarantor of Payment      72   

Section 9.9.

  Delegation of Duties      72   

Section 9.10.

  Indemnification of Administrative Agent      72   

Section 9.11.

  Successor Administrative Agent      73   

Section 9.12.

  Issuing Lender      73   

Section 9.13.

  Swing Line Lender      74   

Section 9.14.

  Administrative Agent May File Proofs of Claim      74   

Section 9.15.

  No Reliance on Administrative Agent’s Customer Identification Program      74
  

Section 9.16.

  Other Agents      75   

Section 9.17.

  Designated Swap Obligation Lender      75   

ARTICLE X. MISCELLANEOUS

     75   

Section 10.1.

  Lenders’ Independent Investigation      75   

Section 10.2.

  No Waiver; Cumulative Remedies      75   

Section 10.3.

  Amendments, Waivers and Consents      75   

Section 10.4.

  Notices      77   

Section 10.5.

  Costs, Expenses and Documentary Taxes      78   

Section 10.6.

  Indemnification      78   

Section 10.7.

  Obligations Several; No Fiduciary Obligations      79   

Section 10.8.

  Execution in Counterparts      79   

Section 10.9.

  Binding Effect; Borrower’s Assignment      79   

Section 10.10.

  Lender Assignments      79   

Section 10.11.

  Sale of Participations      81   

Section 10.12.

  Replacement of Affected Lenders      82   

Section 10.13.

  Patriot Act Notice      82   

Section 10.14.

  Severability of Provisions; Captions; Attachments      82   

Section 10.15.

  Investment Purpose      83   

Section 10.16.

  Entire Agreement      83   

Section 10.17.

  Confidentiality      83   

 

iii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

 

        

Page

 

Section 10.18.

  Limitations on Liability of the Issuing Lender      84   

Section 10.19.

  General Limitation of Liability      84   

Section 10.20.

  No Duty      85   

Section 10.21.

  Legal Representation of Parties      85   

Section 10.22.

  Governing Law; Submission to Jurisdiction      85   

Jury Trial Waiver

     Signature Page 1   

 

Exhibit A    Form of Revolving Credit Note Exhibit B    Form of Swing Line Note
Exhibit C    Form of Notice of Loan Exhibit D    Form of Compliance Certificate
Exhibit E    Form of Assignment and Acceptance Agreement Schedule 1   
Commitments of Lenders Schedule 2    Guarantors of Payment Schedule 5.3   
Quarterly Reporting Periods Schedule 5.8    Indebtedness Schedule 5.9    Liens
Schedule 5.11    Permitted Foreign Subsidiary Loans, Guaranties and Investments
Schedule 6.1    Corporate Existence; Subsidiaries; Foreign Qualification
Schedule 6.4    Litigation and Administrative Proceedings Schedule 6.10   
Employee Benefits Plans Schedule 6.15    Material Agreements

 

iv



--------------------------------------------------------------------------------

This CREDIT AGREEMENT (as the same may from time to time be amended, restated or
otherwise modified, this “Agreement”) is made effective as of the 30th day of
October, 2015 among:

(a) COMPUTER TASK GROUP, INCORPORATED, a New York corporation (the “Borrower”);

(b) the lenders listed on Schedule 1 hereto and each other Eligible Transferee,
as hereinafter defined, that from time to time becomes a party hereto pursuant
to Section 2.9(b) or 10.10 hereof (collectively, the “Lenders” and,
individually, each a “Lender”); and

(c) KEYBANK NATIONAL ASSOCIATION, a national banking association, as the
administrative agent for the Lenders under this Agreement (the “Administrative
Agent”), the Swing Line Lender and the Issuing Lender.

WITNESSETH:

WHEREAS, the Borrower, the Administrative Agent and the Lenders desire to
contract for the establishment of credits in the aggregate principal amounts
hereinafter set forth, to be made available to the Borrower upon the terms and
subject to the conditions hereinafter set forth;

NOW, THEREFORE, it is mutually agreed as follows:

ARTICLE I. DEFINITIONS

Section 1.1. Definitions. As used in this Agreement, the following terms shall
have the meanings set forth below:

“Acquisition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of any Person (other than a Company), or any
business or division of any Person (other than a Company), (b) the acquisition
of in excess of fifty percent (50%) of the outstanding capital stock (or other
equity interest) of any Person (other than a Company), or (c) the acquisition of
another Person (other than a Company) by a merger, amalgamation or consolidation
or any other combination with such Person.

“Additional Commitment” means that term as defined in Section 2.9(b)(i) hereof.

“Additional Lender” means an Eligible Transferee that shall become a Lender
during the Commitment Increase Period pursuant to Section 2.9(b) hereof.



--------------------------------------------------------------------------------

“Additional Lender Assumption Agreement” means an additional lender assumption
agreement, in form and substance satisfactory to the Administrative Agent,
wherein an Additional Lender shall become a Lender.

“Additional Lender Assumption Effective Date” means that term as defined in
Section 2.9(b)(ii) hereof.

“Administrative Agent” means that term as defined in the first paragraph of this
Agreement.

“Administrative Agent Fee Letter” means the Administrative Agent Fee Letter
between the Borrower and the Administrative Agent, dated as of the Closing Date,
as the same may from time to time be amended, restated or otherwise modified.

“Advantage” means any payment (whether made voluntarily or involuntarily, by
offset of any deposit or other indebtedness or otherwise) received by any Lender
in respect of the Obligations, if such payment results in that Lender having
less than its pro rata share (based upon its Commitment Percentage) of the
Obligations then outstanding.

“Affected Lender” means a Defaulting Lender, an Insolvent Lender or a Downgraded
Lender.

“Affiliate” means any Person, directly or indirectly, controlling, controlled by
or under common control with a Company and “control” (including the correlative
meanings, the terms “controlling”, “controlled by” and “under common control
with”) means the power, directly or indirectly, to direct or cause the direction
of the management and policies of a Company, whether through the ownership of
voting securities, by contract or otherwise.

“Agreement” means that term as defined in the first paragraph of this agreement.

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Companies from time to time concerning or
relating to bribery or corruption.

“Applicable Commitment Fee Rate” means:

(a) for the period from the Closing Date through March 31, 2016, fifteen
(15.00) basis points; and

(b) commencing with the Consolidated financial statements of the Borrower for
the Quarterly Reporting Period ending December 31, 2015, the number of basis
points set forth in the following matrix, based upon the result of the
computation of the Leverage Ratio as set forth in the Compliance Certificate for
such fiscal period and, thereafter, as set forth in each successive Compliance
Certificate, as provided below:

 

Leverage Ratio

   Applicable Commitment Fee Rate  

Greater than or equal to 2.25 to 1.00

     20.00 basis points   

Less than 2.25 to 1.00

     15.00 basis points   

 

2



--------------------------------------------------------------------------------

The first date on which the Applicable Commitment Fee Rate is subject to change
is April 1, 2016. After April 1, 2016, changes to the Applicable Commitment Fee
Rate shall be effective on the first day of each calendar month following the
date upon which the Administrative Agent should have received, pursuant to
Section 5.3(c) hereof, the Compliance Certificate.

The above pricing matrix does not modify or waive, in any respect, the
requirements of Section 5.7 hereof, the rights of the Administrative Agent and
the Lenders to charge the Default Rate, or the rights and remedies of the
Administrative Agent and the Lenders pursuant to Articles VII and VIII hereof.
Notwithstanding anything herein to the contrary, (i) during any period when the
Borrower shall have failed to timely deliver the Consolidated financial
statements pursuant to Section 5.3(a) or (b) hereof, or the Compliance
Certificate pursuant to Section 5.3(c) hereof, until such time as the
appropriate Consolidated financial statements and Compliance Certificate are
delivered, the Applicable Commitment Fee Rate shall, at the election of the
Administrative Agent (which may be retroactively effective to the first day of
the calendar month following the date upon which the Administrative Agent should
have received the Consolidated financial statements pursuant to Section 5.3(a)
or (b) hereof, or pursuant to Section 5.3(c) hereof, the Compliance
Certificate), be the highest rate per annum indicated in the above pricing grid
regardless of the Leverage Ratio at such time, and (ii) in the event that any
financial information or certification provided to the Administrative Agent in
the Compliance Certificate is shown to be inaccurate, and such inaccuracy, if
corrected, would have led to the application of a higher Applicable Commitment
Fee Rate for any period (an “Applicable Commitment Fee Period”) than the
Applicable Commitment Fee Rate applied for such Applicable Commitment Fee
Period, then (A) the Borrower shall promptly deliver to the Administrative Agent
a corrected Compliance Certificate for such Applicable Commitment Fee Period,
(B) the Applicable Commitment Fee Rate shall be determined based on such
corrected Compliance Certificate, and (C) the Borrower shall promptly pay to the
Administrative Agent the accrued additional fees owing as a result of such
increased Applicable Commitment Fee Rate for such Applicable Commitment Fee
Period; provided that if the Obligations under this Agreement have been paid in
full the time such inaccuracy is shown to exist, the Borrower shall have no duty
to provide any corrected Compliance Certificate or to pay an additional fees.

“Applicable Margin” means:

(a) for the period from the Closing Date through March 31, 2016, one hundred
fifty (150.00) basis points for Eurodollar Loans and zero (0.00) basis points
for Base Rate Loans; and

 

3



--------------------------------------------------------------------------------

(b) commencing with the Consolidated financial statements of the Borrower for
the Quarterly Reporting Period ending December 31, 2015, the number of basis
points (depending upon whether Loans are Eurodollar Loans or Base Rate Loans)
set forth in the following matrix, based upon the result of the computation of
the Leverage Ratio as set forth in the Compliance Certificate for such fiscal
period and, thereafter, as set forth in each successive Compliance Certificate,
as provided below:

 

Leverage Ratio

   Applicable Basis Points for
Revolving Loans that are
Eurodollar Loans      Applicable Basis Points
for Revolving Loans
that are Base Rate
Loans  

Greater than or equal to 2.25 to 1.00

     200.00         50.00   

Greater than or equal to 1.25 to 1.00 but less than 2.25 to 1.00

     175.00         25.00   

Less than 1.25 to 1.00

     150.00         0.00   

The first date on which the Applicable Margin is subject to change is April 1,
2016. After April 1, 2016, changes to the Applicable Margin shall be effective
on the first day of each calendar month following the date upon which the
Administrative Agent should have received, pursuant to Section 5.3(c) hereof,
the Compliance Certificate. The above pricing matrix does not modify or waive,
in any respect, the requirements of Section 5.7 hereof, the rights of the
Administrative Agent and the Lenders to charge the Default Rate, or the rights
and remedies of the Administrative Agent and the Lenders pursuant to Articles
VII and VIII hereof. Notwithstanding anything herein to the contrary, (i) during
any period when the Borrower shall have failed to timely deliver the
Consolidated financial statements pursuant to Section 5.3(a) or (b) hereof, or
the Compliance Certificate pursuant to Section 5.3(c) hereof, until such time as
the appropriate Consolidated financial statements and Compliance Certificate are
delivered, the Applicable Margin shall, at the election of the Administrative
Agent (which may be retroactively effective to the first day of the calendar
month following the date upon which the Administrative Agent should have
received the Consolidated financial statements pursuant to Section 5.3(a) or
(b) hereof, or pursuant to Section 5.3(c) hereof, the Compliance Certificate),
be the highest rate per annum indicated in the above pricing grid for Loans of
that type, regardless of the Leverage Ratio at such time, and (ii) in the event
that any financial information or certification provided to the Administrative
Agent in the Compliance Certificate is shown to be inaccurate, and such
inaccuracy, if corrected, would have led to the application of a higher
Applicable Margin for any period (an “Applicable Margin Period”) than the
Applicable Margin applied for such Applicable Margin Period, then (A) the
Borrower shall promptly deliver to the Administrative Agent a corrected
Compliance Certificate for such Applicable Margin Period, (B) the Applicable
Margin shall be determined based on such corrected Compliance Certificate, and
(C) the Borrower shall promptly pay to the Administrative Agent the accrued
additional interest owing as a result of such increased Applicable Margin for
such Applicable Margin Period; provided that if the Obligations have been paid
in full the time such inaccuracy is shown to exist, the Borrower shall have no
duty to provide any corrected Compliance Certificate or to pay an additional
interest.

“Assignment Agreement” means an Assignment and Acceptance Agreement in the form
of the attached Exhibit E.

 

4



--------------------------------------------------------------------------------

“Authorized Officer” means a Financial Officer or other individual authorized by
a Financial Officer in writing (with a copy to the Administrative Agent) to
handle certain administrative matters in connection with this Agreement.

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy”, as now or hereafter in effect, or any successor thereto, as
hereafter amended.

“Base Rate” means, for any day, a rate per annum equal to the highest of (a) the
Prime Rate, (b) one-half of one percent (.50%) in excess of the Federal Funds
Effective Rate, and (c) one hundred (100.00) basis points in excess of the
London interbank offered rate for loans in Eurodollars for a period of one month
(or, if such day is not a Business Day, such rate as calculated on the most
recent Business Day). Any change in the Base Rate shall be effective immediately
from and after such change in the Base Rate.

“Base Rate Loan” means a Revolving Loan described in Section 2.2(a) hereof, that
shall be denominated in Dollars and on which the Borrower shall pay interest at
the Derived Base Rate.

“Borrower” means that term as defined in the first paragraph of this Agreement.

“Business Day” means a day that is not a Saturday, a Sunday or another day of
the year on which national banks are authorized or required to close in
Cleveland, Ohio, and, in addition, if the applicable Business Day relates to a
Eurodollar Loan, is a day of the year on which dealings in Dollar deposits are
carried on in the London interbank Eurodollar market.

“Capital Distribution” means a payment made, liability incurred or other
consideration given by a Company to any Person that is not a Company, (a) for
the purchase, acquisition, redemption, repurchase, payment or retirement of any
capital stock or other equity interest of such Company, or (b) as a dividend,
return of capital or other distribution (other than any stock dividend, stock
split or other equity distribution payable only in capital stock or other equity
of such Company) in respect of such Company’s capital stock or other equity
interest.

“Capitalized Lease Obligations” means obligations of the Companies for the
payment of rent for any real or personal property under leases or agreements to
lease that, in accordance with GAAP, have been or should be capitalized on the
books of the lessee and, for purposes hereof, the amount of any such obligation
shall be the capitalized amount thereof determined in accordance with GAAP.

“Cash Equivalent” means cash equivalents as determined in accordance with GAAP.

“Change in Control” means:

(a) the acquisition of, or, if earlier, the shareholder or director approval of
the acquisition of, ownership or voting control, directly or indirectly,
beneficially (within the meaning of Rules 13d-3 and 13d-5 of the Exchange Act)
or of record, on or after the Closing Date, by any Person or group (within the
meaning of Sections 13d and 14d of the Exchange Act), of shares representing
more than thirty percent (30%) of the aggregate ordinary Voting Power
represented by the issued and outstanding equity interests of the Borrower;

 

5



--------------------------------------------------------------------------------

(b) if, at any time during any period of twenty-four (24) consecutive months, a
majority of the members of the board of directors of the Borrower cease to be
composed of individuals (i) who were members of that board of directors on the
first day of such period, (ii) whose election or nomination to that board of
directors was approved by individuals referred to in subpart (i) hereof that
constituted, at the time of such election or nomination, at least a majority of
that board of directors, or (iii) whose election or nomination to that board of
directors was approved by individuals referred to in subparts (i) and
(ii) hereof that constituted, at the time of such election or nomination, at
least a majority of that board of directors;

(c) if the Borrower shall cease to own, directly or indirectly, one hundred
percent (100%) of the aggregate ordinary Voting Power represented by the issued
and outstanding equity interests of each Subsidiary Guarantor of Payment, except
if as a result of merger, amalgamation or other disposition that is not
prohibited by Section 5.12 hereof; or

(d) the occurrence of a change in control, or other term of similar import used
therein, as defined in any Material Indebtedness Agreement that permits the
holder thereof to accelerate or require the purchase or mandatory prepayment of
the Indebtedness under such Material Indebtedness Agreement.

“Closing Date” means the effective date of this Agreement as set forth in the
first paragraph of this Agreement.

“Code” means the Internal Revenue Code of 1986, as amended, together with the
rules and regulations promulgated thereunder.

“Commitment” means the obligation hereunder of the Lenders, during the
Commitment Period, to make Loans and to participate in Swing Loans and the
issuance of Letters of Credit pursuant to the Revolving Credit Commitment, up to
the Total Commitment Amount.

“Commitment Fee” means, for any day, an amount equal to (a) (i) the Revolving
Amount at the end of such day, minus (ii) the Revolving Credit Exposure
(exclusive of the Swing Line Exposure) at the end of such day, multiplied by
(b) the Applicable Commitment Fee Rate in effect on such day divided by three
hundred sixty (360).

“Commitment Increase Period” means the period from the Closing Date to the date
that is six months prior to the last day of the Commitment Period.

“Commitment Percentage” means, for each Lender, the percentage set forth
opposite such Lender’s name under the column headed “Commitment Percentage”, as
listed in Schedule 1 hereto (taking into account any assignments pursuant to
Section 10.10 hereof).

 

6



--------------------------------------------------------------------------------

“Commitment Period” means the period from the Closing Date to October 29, 2018,
or such earlier date on which the Commitment shall have been terminated pursuant
to Article VIII hereof.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, together with the rules and regulations
promulgated thereunder.

“Companies” means the Borrower and all Subsidiaries.

“Company” means the Borrower or a Subsidiary.

“Compliance Certificate” means a Compliance Certificate in the form of the
attached Exhibit D.

“Confidential Information” means all confidential or proprietary information
about the Companies that has been furnished by any Company to the Administrative
Agent or any Lender, whether furnished before or after the Closing Date and
regardless of the manner in which it is furnished, but does not include any such
information that (a) is or becomes generally available to the public other than
as a result of a disclosure by the Administrative Agent or such Lender not
permitted by this Agreement, (b) was available to the Administrative Agent or
such Lender on a nonconfidential basis prior to its disclosure to the
Administrative Agent or such Lender, or (c) becomes available to the
Administrative Agent or such Lender on a nonconfidential basis from a Person
other than any Company.

“Consideration” means, in connection with an Acquisition, the aggregate
consideration paid or to be paid, including borrowed funds, cash, deferred
payments, the issuance of securities or notes, the assumption or incurring of
liabilities (direct or contingent) (other than the assumption of trade payables
and short terms accruals in the ordinary course of business), the payment of
consulting fees (except to the extent constituting reasonable compensation for
services rendered) or fees for a covenant not to compete and any other
consideration paid or to be paid for such Acquisition, other than the payment of
any fees to any investment banker in connection with such Acquisition.

“Consolidated” means the resultant consolidation of the financial statements of
the Borrower and its Subsidiaries in accordance with GAAP, including principles
of consolidation consistent with those applied in preparation of the
consolidated financial statements referred to in Section 6.13 hereof.

“Consolidated Capital Expenditures” means, for any period, the amount of capital
expenditures of the Borrower (specifically including any software development
costs that are capitalized), as determined on a Consolidated basis.

“Consolidated Depreciation and Amortization Charges” means, for any period, the
aggregate of all depreciation and amortization charges for fixed assets,
leasehold improvements and general intangibles (specifically including goodwill)
of the Borrower for such period, as determined on a Consolidated basis.

 

7



--------------------------------------------------------------------------------

“Consolidated EBITDA” means, for any period, as determined on a Consolidated
basis, Consolidated Net Earnings for such period (a) plus, without duplication,
the aggregate amounts deducted in determining such Consolidated Net Earnings in
respect of (i) Consolidated Interest Expense, (ii) Consolidated Income Tax
Expense, (iii) Consolidated Depreciation and Amortization Charges, (iv) non-cash
expenses incurred in connection with stock-based compensation, (v) net losses
from divested or discontinued operations, and (vi) other non-cash items reducing
Consolidated Net Earnings, minus (b) to the extent included in Consolidated Net
Earnings for such period, (i) net gains from divested or discontinued
operations, and (ii) non-recurring non-cash gains not incurred in the ordinary
course of business and other non-cash items increasing Consolidated Net
Earnings; provided that, for any period during which an Acquisition is made
pursuant to Section 5.13 hereof, Consolidated EBITDA shall be recalculated to
include the “EBITDA” of the acquired company (with appropriate pro forma
adjustments acceptable to the Administrative Agent and calculated on the same
basis as set forth in this definition) as if such Acquisition occurred at the
beginning of such period, and the Borrower during the twelve (12) month period
following the date of any such Acquisition may include in the calculation of
Consolidated EBITDA the necessary portion of the adjusted historical results of
the entity acquired in such Acquisition that were achieved prior to the
applicable date of acquisition for such time period as is necessary for Borrower
to have figures on a trailing four fiscal quarter basis from the date of
determination with respect to such acquired entity.

“Consolidated Funded Indebtedness” means, at any date, all Indebtedness
(including, but not limited to, short-term, long-term and Subordinated
Indebtedness, if any, but excluding (a) Indebtedness described solely in clauses
(c) and (e) of the definition of Indebtedness, (b) Indebtedness consisting of
undrawn amounts under letters of credit, and (c) Indebtedness permitted pursuant
to Section 5.8(g) hereof so long as such Indebtedness does not exceed the cash
surrender value of the life insurance policies securing such Indebtedness) of
the Borrower, as determined on a Consolidated basis.

“Consolidated Income Tax Expense” means, for any period, all provisions for
taxes based on the gross or net income of the Borrower (including, without
limitation, any additions to such taxes, and any penalties and interest with
respect thereto), as determined on a Consolidated basis.

“Consolidated Interest Expense” means, for any period, the interest expense
(including, without limitation, the “imputed interest” portion of Capitalized
Lease Obligations, synthetic leases and asset securitizations, all commissions,
discounts and other fees and charges owed with respect to letters of credit and
bankers’ acceptance financing and net costs under Hedge Agreements and excluding
deferred financing costs) of the Borrower for such period, as determined on a
Consolidated basis.

“Consolidated Net Earnings” means, for any period, the net income (loss) of the
Borrower for such period, as determined on a Consolidated basis.

 

8



--------------------------------------------------------------------------------

“Consolidated Net Worth” means, at any date, the stockholders’ equity of the
Borrower, determined as of such date on a Consolidated basis.

“Consolidated Tangible Net Worth” means, at any date, as determined on a
Consolidated basis, the total of:

(a) Consolidated Net Worth; minus

(b) to the extent included in Consolidated Net Worth, patents, goodwill, and
other intangibles (other than up to an aggregate amount of Fifteen Million
Dollars ($15,000,000) of patents, goodwill, and other intangibles in each case
acquired through one or more Acquisitions effected pursuant to Section 5.13
hereof);

provided that for the purpose of Section 5.7(b) hereof, Consolidated Tangible
Net Worth shall be adjusted to add to shareholders’ equity any negative change
in the Borrower’s foreign currency or pension adjustment and to subtract
therefrom any positive change in Borrower’s foreign currency or pension
adjustment, in each case during the relevant period.

“Controlled Group” means a Company and each Person required to be aggregated
with a Company under Code Section 414(b), (c), (m) or (o).

“Credit Event” means the making by the Lenders of a Loan, the conversion by the
Lenders of a Base Rate Loan to a Eurodollar Loan, the continuation by the
Lenders of a Eurodollar Loan after the end of the applicable Interest Period,
the making by the Swing Line Lender of a Swing Loan, or the issuance (or
amendment or renewal) by the Issuing Lender of a Letter of Credit.

“Credit Party” means the Borrower, and any Subsidiary or other Affiliate that is
a Guarantor of Payment.

“Default” means an event or condition that constitutes, or with the lapse of any
applicable grace period or the giving of notice or both would constitute, an
Event of Default, and that has not been waived by the Required Lenders (or, if
required hereunder, all of the Lenders) in writing.

“Default Rate” means (a) with respect to any Loan or other Obligation for which
a rate is specified, a rate per annum equal to two percent (2%) in excess of the
rate otherwise applicable thereto, and (b) with respect to any other amount, if
no rate is specified or available, a rate per annum equal to two percent (2%) in
excess of the Derived Base Rate for Revolving Loans from time to time in effect.

“Defaulting Lender” means a Lender, as reasonably determined by the
Administrative Agent, that (a) has failed (which failure has not been cured) to
fund any Loan or any participation interest in Letters of Credit required to be
made hereunder in accordance with the terms hereof (unless such Lender shall
have notified the Administrative Agent and the Borrower in writing of its good
faith determination that a condition under Section 4.1 hereof to its

 

9



--------------------------------------------------------------------------------

obligation to fund any Loan (specifically identifying such condition and
including the particular default, if any) shall not have been satisfied);
(b) has notified the Borrower or the Administrative Agent in writing that it
does not intend to comply with any of its funding obligations under this
Agreement or has made a public statement to the effect that it does not intend
to comply with its funding obligations under this Agreement or generally under
other agreements in which it commits to extend credit; (c) has failed, within
three Business Days after receipt of a written request from the Administrative
Agent or the Borrower to confirm that it will comply with the terms of this
Agreement relating to its obligation to fund prospective Loans or participations
in Letters of Credit, and such request states that the requesting party has
reason to believe that the Lender receiving such request may fail to comply with
such obligation, and states such reason; or (d) has failed to pay to the
Administrative Agent or any other Lender when due an amount owed by such Lender
to the Administrative Agent or any other Lender pursuant to the terms of this
Agreement, unless such amount is subject to a good faith dispute or such failure
has been cured. Any Defaulting Lender shall cease to be a Defaulting Lender when
the Administrative Agent determines, in its reasonable discretion, that such
Defaulting Lender is no longer a Defaulting Lender based upon the
characteristics set forth in this definition.

“Derived Base Rate” means a rate per annum equal to the sum of the Applicable
Margin (from time to time in effect) for Base Rate Loans plus the Base Rate.

“Derived Eurodollar Rate” means a rate per annum equal to the sum of the
Applicable Margin (from time to time in effect) for Eurodollar Loans plus the
Eurodollar Rate.

“Designated Swap Obligation” means all obligations of a Company owing to a
Lender (or an entity that is an affiliate of a then existing Lender) under a
Hedge Agreement; but only so long as such Lender shall have provided a written
confirmation to the Administrative Agent promptly upon execution of such Hedge
Agreement that (a) it is documented pursuant to a standard International Swap
Dealers Association, Inc. master agreement or reasonably comparable document,
(b) provides for the method of calculating the reimbursable amount of the
provider’s credit exposure with respect to such Hedge Agreement in a reasonable
and customary manner, and (c) it is entered into for hedging (rather than
speculative) purposes.

“Dodd-Frank Act” means the Dodd–Frank Wall Street Reform and Consumer Protection
Act (Pub.L. 111-203, H.R. 4173) signed into law on July 21, 2010, as amended
from time to time.

“Dollar” or the $ sign means lawful currency of the United States.

“Domestic Subsidiary” means a Subsidiary that is not a Foreign Subsidiary.

“Dormant Subsidiary” means a Company that (a) is not a Credit Party or the
direct or indirect equity holder of a Credit Party, (b) has aggregate assets of
less than Two Hundred Fifty Thousand Dollars ($250,000) (or the foreign currency
equivalent of such amount), and (c) has no direct or indirect Subsidiaries with
aggregate assets, for such Company and all such Subsidiaries, of more than Two
Hundred Fifty Thousand Dollars ($250,000) (or the foreign currency equivalent of
such amount).

 

10



--------------------------------------------------------------------------------

“Downgraded Lender” means a Lender that has a non-credit enhanced senior
unsecured debt rating below investment grade from either Moody’s or Standard &
Poor’s, or any other nationally recognized statistical rating organization
recognized as such by the SEC, and that has been designated by the
Administrative Agent, in its reasonable discretion, as a Downgraded Lender. Any
Downgraded Lender shall cease to be a Downgraded Lender when the Administrative
Agent determines, in its reasonable discretion, that such Downgraded Lender is
no longer a Downgraded Lender based upon the characteristics set forth in this
definition.

“Eligible Transferee” means a commercial bank, financial institution or other
“accredited investor” (as defined in SEC Regulation D) that is not the Borrower,
a Subsidiary or an Affiliate.

“Environmental Laws” means all provisions of law (including the common law),
statutes, ordinances, codes, rules, guidelines, policies, procedures,
orders-in-council, regulations, permits, licenses, judgments, writs,
injunctions, decrees, orders, awards and standards promulgated by a Governmental
Authority or by any court, agency, instrumentality, regulatory authority or
commission of any of the foregoing concerning environmental health or safety and
protection of, or regulation of the discharge of substances into, the
environment.

“Environmental Permits” means all permits, licenses, authorizations,
certificates, approvals or registrations required by any Governmental Authority
under any Environmental Laws.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated pursuant thereto.

“ERISA Event” means (a) the existence of a condition or event with respect to an
ERISA Plan that presents a risk of the imposition of an excise tax or any other
liability on a Company or of the imposition of a Lien on the assets of a
Company; (b) the engagement by a Company in a non-exempt “prohibited
transaction” (as defined under ERISA Section 406 or Code Section 4975) or a
breach of a fiduciary duty under ERISA that could result in liability to a
Company; (c) the application by a Controlled Group member for a waiver from the
minimum funding requirements of Code Section 412 or ERISA Section 302 or a
Controlled Group member is required to provide security under Code
Section 401(a)(29); (d) the occurrence of a Reportable Event with respect to any
Pension Plan as to which notice is required to be provided to the PBGC; (e) the
withdrawal by a Controlled Group member from a Multiemployer Plan in a “complete
withdrawal” or a “partial withdrawal” (as such terms are defined in ERISA
Sections 4203 and 4205, respectively); (f) the involvement of, or occurrence or
existence of any event or condition that makes likely the involvement of, a
Multiemployer Plan in any reorganization under ERISA Section 4241; (g) the
failure of an ERISA Plan (and any related trust) that is intended to be
qualified under Code Sections 401 and 501 to be so qualified or the failure of
any “cash or deferred arrangement” under any such ERISA Plan to meet the
requirements of Code Section 401(k); (h) the taking by the PBGC of any steps to
terminate a Pension Plan or appoint a trustee to administer a Pension Plan, or
the taking by a Controlled Group member of any steps to terminate a Pension
Plan; (i) the failure by a Controlled Group member or an ERISA Plan to satisfy
any requirements of law applicable to an ERISA Plan; (j) the commencement,
existence

 

11



--------------------------------------------------------------------------------

or threatening of a claim, action, suit, audit or investigation with respect to
an ERISA Plan, other than a routine claim for benefits; or (k) any incurrence by
or any expectation of the incurrence by a Controlled Group member of any
liability for post-retirement benefits under any Welfare Plan, other than as
required by ERISA Section 601, et. seq. or Code Section 4980B.

“ERISA Plan” means an “employee benefit plan” (within the meaning of ERISA
Section 3(3)) that a Controlled Group member at any time sponsors, maintains,
contributes to, has liability with respect to or has an obligation to contribute
to such plan.

“Eurocurrency Liabilities” shall have the meaning assigned to that term in
Regulation D of the Board of Governors of the Federal Reserve System, as in
effect from time to time.

“Eurodollar” means a Dollar denominated deposit in a bank or branch outside of
the United States.

“Eurodollar Loan” means a Revolving Loan described in Section 2.2(a) hereof,
that shall be denominated in Dollars and on which the Borrower shall pay
interest at the Derived Eurodollar Rate.

“Eurodollar Rate” means, with respect to a Eurodollar Loan, for any Interest
Period, a rate per annum equal to the quotient obtained (rounded upwards, if
necessary, to the nearest 1/16th of 1%) by dividing (a) the rate of interest,
determined by the Administrative Agent in accordance with its usual procedures
(which determination shall be conclusive absent manifest error) as of
approximately 11:00 A.M. (London time) two Business Days prior to the beginning
of such Interest Period pertaining to such Eurodollar Loan, as listed as the
London interbank offered rate, as published by Thomson Reuters or Bloomberg (or,
if for any reason such rate is unavailable from Thomson Reuters or Bloomberg,
from any other similar company or service that provides rate quotations
comparable to those currently provided by Thomson Reuters or Bloomberg) for
Dollar deposits in immediately available funds with a maturity comparable to
such Interest Period, provided that, in the event that such rate quotation is
not available for any reason, then the Eurodollar Rate shall be the average
(rounded upward to the nearest 1/16th of 1%) of the per annum rates at which
deposits in immediately available funds in Dollars for the relevant Interest
Period and in the amount of the Eurodollar Loan to be disbursed or to remain
outstanding during such Interest Period, as the case may be, are offered to the
Administrative Agent (or an affiliate of the Administrative Agent, in the
Administrative Agent’s discretion) by prime banks in any Eurodollar market
reasonably selected by the Administrative Agent, determined as of 11:00 A.M.
(London time) (or as soon thereafter as practicable), two Business Days prior to
the beginning of the relevant Interest Period pertaining to such Eurodollar
Loan; by (b) 1.00 minus the Reserve Percentage. Notwithstanding the foregoing,
if at any time the Eurodollar Rate as determined above is less than zero, it
shall be deemed to be zero for purposes of this Agreement.

“Event of Default” means an event or condition that shall constitute an event of
default as defined in Article VII hereof.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

12



--------------------------------------------------------------------------------

“Excluded Taxes” means, with respect to the Administrative Agent or any Lender,
(a) Taxes imposed on or measured by net income and franchise Taxes (however
determined) in each case imposed by the United State of America, or by the
jurisdiction (or any political subdivision thereof) under the laws of which such
recipient is organized or in which its principal office or management is located
(or with which it has a present or former connection) or, in the case of any
Lender, in which its applicable lending office is located, (b) any branch
profits Taxes imposed by the United States of America or any similar Tax imposed
by any other jurisdiction, (c) in the case of any Non-U.S. Lender any
withholding Tax that (i) is imposed on amounts payable to such Non-U.S. Lender
at the time such Non-U.S. Lender becomes a party to this Agreement (or
designates a new lending office) except to the extent that such Non-U.S. Lender
(or, in the case of an assignment, its assignor, if any) was entitled, at the
time of designation of a new lending office (or assignment) to receive
additional amounts from the Borrower with respect to such withholding Tax or
(ii) is attributable to such Non-U.S. Lender’s failure to provide any
information or documentation required to be provided by such Non-U.S. Lender to
the Borrower or the Administrative Agent under Section 3.2 hereof, and (e) any
U.S. federal withholding Taxes imposed under FATCA.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations of official interpretations thereof and any agreement entered into
pursuant to Section 1471(b)91) of the Code.

“Federal Funds Effective Rate” means, for any day, the rate per annum (rounded
upward to the nearest one one-hundredth of one percent (1/100 of 1%)) announced
by the Federal Reserve Bank of New York (or any successor) on such day as being
the weighted average of the rates on overnight federal funds transactions
arranged by federal funds brokers on the previous trading day, as computed and
announced by such Federal Reserve Bank (or any successor) in substantially the
same manner as such Federal Reserve Bank computes and announces the weighted
average it refers to as the “Federal Funds Effective Rate” as of the Closing
Date.

“Financial Officer” means any of the following officers: chief executive
officer, president, chief financial officer or treasurer. Unless otherwise
qualified, all references to a Financial Officer in this Agreement shall refer
to a Financial Officer of the Borrower.

“Foreign Subsidiary” means a Subsidiary that is organized under the laws of any
jurisdiction other than the United States, a State thereof or the District of
Columbia.

“GAAP” means generally accepted accounting principles in the United States as
then in effect, which shall include the official interpretations thereof by the
Financial Accounting Standards Board, applied on a basis consistent with the
past accounting practices and procedures of the Borrower.

 

13



--------------------------------------------------------------------------------

“Governmental Authority” means any nation or government, any state, province or
territory or other political subdivision thereof, any governmental agency,
department, authority, instrumentality, regulatory body, court, central bank or
other governmental entity exercising executive, legislative, judicial, taxing,
regulatory or administrative powers or functions of or pertaining to government,
any securities exchange and any self-regulatory organization exercising such
functions.

“Guarantor” means a Person that shall have pledged its credit or property in any
manner for the payment or other performance of the indebtedness, contract or
other obligation of another and includes (without limitation) any guarantor
(whether of payment or of collection), surety, co-maker, endorser or Person that
shall have agreed conditionally or otherwise to make any purchase, loan or
investment in order thereby to enable another to prevent or correct a default of
any kind.

“Guarantor of Payment” means each of the Companies designated a “Guarantor of
Payment” on Schedule 2 hereto, and any other Person that shall execute and
deliver a Guaranty of Payment to the Administrative Agent, or become a party by
joinder to the Guaranty of Payment that was executed on the Closing Date,
subsequent to the Closing Date.

“Guaranty of Payment” means each Guaranty of Payment executed and delivered on
or after the Closing Date in connection with this Agreement, as the same may
from time to time be amended, restated or otherwise modified.

“Guaranty of Payment Joinder” means each Guaranty of Payment Joinder, executed
and delivered by a Guarantor of Payment for the purpose of adding such Guarantor
of Payment as a party to a previously executed Guaranty of Payment.

“Hedge Agreement” means any (a) hedge agreement, interest rate swap, cap, collar
or floor agreement, or other interest rate management device entered into by a
Company with any Person in connection with any Indebtedness of such Company, or
(b) currency swap agreement, forward currency purchase agreement or similar
arrangement or agreement designed to protect against fluctuations in currency
exchange rates entered into by a Company.

“Incremental Facility Amendment” means that term as defined in
Section 2.9(c)(ii) hereof.

“Incremental Term Loan Facility” means that term as defined in Section 2.9(b)(i)
hereof.

“Indebtedness” means, for any Company, without duplication, (a) all obligations
to repay borrowed money, direct or indirect, incurred, assumed, or guaranteed,
(b) all obligations in respect of the deferred purchase price of property or
services (other than trade accounts payable in the ordinary course of business),
(c) all obligations under conditional sales or other title retention agreements,
(d) all obligations (contingent or otherwise) under any letter of credit or
banker’s acceptance, (e) all net obligations under any currency swap agreement,
interest rate swap, cap, collar or floor agreement or other interest rate
management device or any Hedge Agreement, (f) all synthetic leases, (g) all
Capitalized Lease Obligations, (h) all obligations of such Company with respect
to asset securitization financing programs, (i) all obligations to advance funds
to, or to purchase assets, property or services from, any other Person in order
to

 

14



--------------------------------------------------------------------------------

maintain the financial condition of such Person, (j) all indebtedness of the
types referred to in subparts (a) through (i) above of any partnership or joint
venture (other than a joint venture that is itself a corporation or limited
liability company) in which such Company is a general partner or joint venturer,
unless such indebtedness is expressly made non-recourse to such Company, (k) any
other transaction (including forward sale or purchase agreements) having the
commercial effect of a borrowing of money entered into by such Company to
finance its operations or capital requirements, and (l) any guaranty of any
obligation described in subparts (a) through (k) above (for purposes of this
subpart (l), the amount of any guaranty shall be deemed to be an amount equal to
the stated or determinable amount of the related primary obligations, or portion
thereof, in respect of which such guaranty is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as
determined by the guarantor in good faith).

“Insolvent Lender” means a Lender, as reasonably determined by the
Administrative Agent, that (a) has become or is not Solvent or is the subsidiary
of a Person that has become or is not Solvent; or (b) has become the subject of
a proceeding under the Bankruptcy Code or under any other applicable bankruptcy,
insolvency or similar law now or hereafter in effect, or has had a receiver,
conservator, trustee or custodian appointed for it, or has taken any action in
furtherance of, or indicating its consent to, approval of or acquiescence in any
such proceeding or appointment, or is a subsidiary of a Person that has become
the subject of a proceeding under the Bankruptcy Code or under any other
applicable bankruptcy, insolvency or similar law now or hereafter in effect, or
has had a receiver, conservator, trustee or custodian appointed for it, or has
taken any action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment; provided that a Lender shall
not be an Insolvent Lender solely by virtue of the ownership or acquisition or
control of an equity interest in such Lender or a parent company thereof by a
Governmental Authority or an instrumentality thereof so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any Insolvent Lender shall cease to be an
Insolvent Lender when the Administrative Agent determines, in its reasonable
discretion, that such Insolvent Lender is no longer an Insolvent Lender based
upon the characteristics set forth in this definition.

“Interest Adjustment Date” means the last day of each Interest Period.

“Interest Period” means, with respect to a Eurodollar Loan, the period
commencing on the date such Eurodollar Loan is made and ending on the last day
of such period, as selected by the Borrower pursuant to the provisions hereof,
and, thereafter (unless such Eurodollar Loan is converted to a Base Rate Loan)
each subsequent period commencing on the last day of the immediately preceding
Interest Period and ending on the last day of such period, as selected by the
Borrower pursuant to the provisions hereof. The duration of each Interest Period
for a Eurodollar Loan shall be one month, two months, three months or six
months, in each case as the Borrower may select upon notice, as set forth in
Section 2.5 hereof; provided that if the Borrower shall fail to so select the
duration of any Interest Period at least three Business Days prior to the
Interest Adjustment Date applicable to such Eurodollar Loan, the Borrower shall
be deemed to have converted such Eurodollar Loan to a Base Rate Loan at the end
of the then current Interest Period.

 

15



--------------------------------------------------------------------------------

“Issuing Lender” means, as to any Letter of Credit transaction hereunder, the
Administrative Agent as issuer of the Letter of Credit, or, in the event that
the Administrative Agent shall be unable to issue a Letter of Credit, such other
Revolving Lender as shall be acceptable to the Administrative Agent and shall
agree to issue the Letter of Credit in its own name, but in each instance on
behalf of the Revolving Lenders.

“KeyBank” means KeyBank National Association, a national banking association,
and its successors and assigns.

“Lender” means that term as defined in the first paragraph of this Agreement
and, as the context requires, shall include the Issuing Lender and the Swing
Line Lender.

“Letter of Credit” means a commercial documentary letter of credit or standby
letter of credit that shall be issued by the Issuing Lender for the account of
the Borrower or a Guarantor of Payment, including amendments thereto, if any,
and shall have an expiration date no later than the three hundred sixty-four
(364) days after its date of issuance (provided that such Letter of Credit may
provide for the renewal thereof for additional one year periods).

“Letter of Credit Commitment” means the commitment of the Issuing Lender, on
behalf of the Revolving Lenders, to issue Letters of Credit in an aggregate face
amount of up to Fifteen Million Dollars ($15,000,000).

“Letter of Credit Exposure” means, at any time, the sum of (a) the aggregate
undrawn amount of all issued and outstanding Letters of Credit, and (b) the
aggregate of the draws made on Letters of Credit that have not been reimbursed
by the Borrower or converted to a Revolving Loan pursuant to Section 2.2(b)(iv)
hereof.

“Letter of Credit Fee” means, with respect to any Letter of Credit, for any day,
an amount equal to (a) the undrawn amount of such Letter of Credit, multiplied
by (b) the Applicable Margin for Revolving Loans that are Eurodollar Loans in
effect on such day divided by three hundred sixty (360).

“Leverage Ratio” means, as determined on a Consolidated basis, the ratio of
(a) Consolidated Funded Indebtedness (as of the last day of the most recently
completed Quarterly Reporting Period); to (b) Consolidated EBITDA (for the most
recently completed four Quarterly Reporting Periods).

“Lien” means any mortgage, deed of trust, security interest, lien (statutory or
other), charge, assignment, hypothecation, encumbrance on, pledge or deposit of,
or conditional sale, lease (other than operating leases), sale with a right of
redemption or other title retention agreement and any capitalized lease with
respect to any property (real or personal) or asset.

 

16



--------------------------------------------------------------------------------

“Liquidity Amount” means, at any time, the sum of (a) (i) the Revolving Credit
Commitment, minus (ii) the Revolving Credit Exposure; plus (b) all unencumbered,
unrestricted cash and Cash Equivalents on hand of the Credit Parties held in the
United States.

“Loan” means a Revolving Loan or a Swing Loan.

“Loan Documents” means, collectively, this Agreement, each Note, each Guaranty
of Payment, each Guaranty of Payment Joinder, all documentation relating to each
Letter of Credit, and the Administrative Agent Fee Letter, as any of the
foregoing may from time to time be amended, restated or otherwise modified or
replaced, and any other document delivered pursuant thereto, including any
assignment, mortgage, security agreement, guaranty agreement, subordination
agreement hereafter securing or relating to the Obligations.

“Mandatory Prepayment” means that term as defined in Section 2.11(c) hereof.

“Mandatory Prepayment Amount” means that term as defined in Section 2.11(c)
hereof.

“Material Adverse Effect” means a material adverse effect on (a) the business or
financial condition of the Borrower, (b) the business or financial condition of
the Companies taken as a whole, (c) the rights and remedies of the
Administrative Agent and the Lenders under the Loan Documents, or (d) the
ability of the Credit Parties, taken as a whole, to perform their obligations
under the Loan Documents.

“Material Indebtedness Agreement” means any debt instrument, lease (capital,
operating or otherwise), guaranty, contract, commitment, agreement or other
arrangement evidencing or entered into in connection with any Indebtedness of
any Company or the Companies equal to or in excess of the amount of Three
Million Dollars ($3,000,000).

“Maximum Amount” means, for each Lender, the amount set forth opposite such
Lender’s name under the column headed “Maximum Amount” as set forth on Schedule
1 hereto, subject to (a) decreases pursuant to Section 2.9(a) hereof,
(b) increases pursuant to Section 2.9(b) hereof, and (c) assignments of
interests pursuant to Section 10.10 hereof; provided that the Maximum Amount for
the Swing Line Lender shall exclude the Swing Line Commitment (other than its
pro rata share), and the Maximum Amount of the Issuing Lender shall exclude the
Letter of Credit Commitment (other than its pro rata share thereof).

“Maximum Rate” means that term as defined in Section 2.3(d) hereof.

“Minimum TNW Amount” means Sixty-Four Million Dollars ($64,000,000), as such
amount may be adjusted pursuant to Section 5.7(b) hereof.

“Moody’s” means Moody’s Investors Service, Inc., and any successor to such
company.

“Multiemployer Plan” means a Pension Plan that is subject to the requirements of
Subtitle E of Title IV of ERISA.

 

17



--------------------------------------------------------------------------------

“Non-Consenting Lender” means that term as defined in Section 10.3(c) hereof.

“Non-U.S. Lender” means that term as defined in Section 3.2(c) hereof.

“Note” means a Revolving Credit Note or the Swing Line Note, or any other
promissory note delivered pursuant to this Agreement.

“Notice of Loan” means a Notice of Loan in the form of the attached Exhibit C.

“Obligations” means, collectively, (a) all Indebtedness and other obligations
now owing or hereafter incurred by the Borrower or any other Credit Party to the
Administrative Agent, the Swing Line Lender, the Issuing Lender, or any Lender
pursuant to this Agreement and the other Loan Documents, and includes the
principal of and interest on all Loans, and all obligations of the Borrower or
any other Credit Party pursuant to Letters of Credit; (b) each extension,
renewal, consolidation or refinancing of any of the foregoing, in whole or in
part; (c) the commitment and other fees, and any prepayment fees, payable
pursuant to this Agreement or any other Loan Document; (d) all fees and charges
in connection with Letters of Credit; (e) every other liability, now or
hereafter owing to the Administrative Agent or any Lender by any Company
pursuant to this Agreement or any other Loan Document; and (f) all Related
Expenses.

“Organizational Documents” means, with respect to any Person (other than an
individual), such Person’s Articles (Certificate) of Incorporation, operating
agreement or equivalent formation documents, and Regulations (Bylaws), or
equivalent governing documents, and any amendments to any of the foregoing.

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise, ad valorem or property taxes, goods and services taxes,
harmonized sales taxes and other sales taxes, use taxes, value added taxes,
charges or similar taxes or levies arising from any payment made hereunder or
under any other Loan Document, or from the execution, delivery or enforcement
of, or otherwise with respect to, this Agreement or any other Loan Document.

“Participant” means that term as defined in Section 10.11 hereof.

“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, USA
Patriot Act, Title III of Pub. L. 107-56, signed into law October 26, 2001, as
amended from time to time.

“PBGC” means the Pension Benefit Guaranty Corporation, and its successor.

“Pension Plan” means an ERISA Plan that is a “pension plan” (within the meaning
of ERISA Section 3(2)).

 

18



--------------------------------------------------------------------------------

“Permitted Foreign Subsidiary Loans, Guaranties and Investments” means:

(a) the investments by the Borrower or a Domestic Subsidiary in a Foreign
Subsidiary, in such amounts existing as of the Closing Date and set forth on
Schedule 5.11 hereto;

(b) the loans by the Borrower or a Domestic Subsidiary to a Foreign Subsidiary,
in such amounts existing as of the Closing Date and set forth on Schedule 5.11
hereto;

(c) the guaranties by the Borrower or a Domestic Subsidiary of the Indebtedness
of a Foreign Subsidiary, in such amounts existing as of the Closing Date and set
forth on Schedule 5.11 hereto;

(d) any investment by a Foreign Subsidiary in a Company, or a loan from a
Foreign Subsidiary to a Company or a guaranty by a Foreign Subsidiary of
Indebtedness or other obligations of a Company;

(e) any guaranty by the Borrower or a Domestic Subsidiary in support of an
office lease entered into by a Foreign Subsidiary, in the ordinary course of
business; and

(f) any guaranty by the Borrower or a Domestic Subsidiary of performance by a
Foreign Subsidiary of the obligations of such Foreign Subsidiary to complete a
project or other work under a customer contract, entered into in the ordinary
course of business (so long as such guaranty is not a guaranty of Indebtedness);

(g) after the Closing Date, the loans by a Credit Party to, the investments by a
Credit Party in, and the guaranties by a Credit Party of the Indebtedness of,
Foreign Subsidiaries (including in connection with the consummation by a Foreign
Subsidiary of an Acquisition permitted pursuant to Section 5.13 hereof), up to
the aggregate amount, for all such loans, investments and guaranties, when
combined with any Letters of Credit issued for the account of a Foreign
Subsidiary, of Twelve Million Five Hundred Thousand Dollars ($12,500,000) at any
time outstanding with respect to all Foreign Subsidiaries.

“Permitted Investment” means an investment of a Company, made after the Closing
Date, in the stock (or other debt or equity instruments) of a Person (other than
a Company), so long as the aggregate amount of all such investments of all
Companies made after the Closing Date does not exceed, at any time, an aggregate
amount (as determined when each such investment is made) of (a) Three Million
Dollars ($3,000,000), plus (b) the aggregate amount of the net reduction of such
investments made after the Closing Date resulting from the repayment of a loan
or advance or the repurchase, redemption, sale or other disposition of such
investment.

“Person” means any individual, sole proprietorship, partnership, joint venture,
unincorporated organization, corporation, limited liability company, unlimited
liability company, institution, trust, estate, Governmental Authority or any
other entity.

 

19



--------------------------------------------------------------------------------

“Prime Rate” means the interest rate established from time to time by the
Administrative Agent as the Administrative Agent’s prime rate, whether or not
such rate shall be publicly announced; the Prime Rate may not be the lowest
interest rate charged by the Administrative Agent for commercial or other
extensions of credit. Each change in the Prime Rate shall be effective
immediately from and after such change.

“Quarterly Reporting Period” means the period established by the Borrower as a
fiscal quarter of the Borrower, as more specifically set forth on Schedule 5.3
hereto, as such Schedule 5.3 shall from time to time be replaced pursuant to
Section 5.3(g) hereof.

“Register” means that term as described in Section 10.10(i) hereof.

“Regularly Scheduled Payment Date” means the last day of each March, June,
September and December of each year.

“Related Expenses” means any and all out-of-pocket costs, liabilities and
expenses (including, without limitation, losses, damages, penalties, claims,
actions, reasonable attorneys’ fees, legal expenses, judgments, suits and
disbursements) (a) incurred by the Administrative Agent, or imposed upon or
asserted against the Administrative Agent or any Lender, in any attempt by the
Administrative Agent, after the occurrence of an Event of Default, to (i),
enforce any Loan Document or any security interest evidenced by any Loan
Document; (ii) obtain payment, performance or observance of any and all of the
Obligations; or (iii) maintain, insure, audit, collect, preserve, repossess or
dispose of any of the collateral securing the Obligations or any part thereof,
including, without limitation, costs and expenses for appraisals, assessments
and audits of any Company or any such collateral; or (b) incidental or related
to subpart (a) above, including, without limitation, interest thereupon from the
date incurred, imposed or asserted until paid at the Default Rate.

“Related Writing” means each financial statement, audit report or other writing
containing material information concerning any Company furnished by any Credit
Party, or any of its officers, to the Administrative Agent or the Lenders
pursuant to or otherwise in connection with this Agreement.

“Reportable Event” means a reportable event as that term is defined in Title IV
of ERISA, except actions of general applicability by the Secretary of Labor
under Section 110 of such Act.

“Required Lenders” means the holders of more than fifty percent (50%), based
upon each Lender’s Commitment Percentage, of an amount (the “Total Amount”)
equal to (a) during the Commitment Period, the Total Commitment Amount, or
(b) after the Commitment Period, the Revolving Credit Exposure; provided that
(i) the portion of the Total Amount held or deemed to be held by any Defaulting
Lender or Insolvent Lender shall be excluded for purposes of making a
determination of Required Lenders, and (ii) if there shall be two or more
Lenders (that are not Defaulting Lenders or Insolvent Lenders), Required Lenders
shall constitute at least two Lenders.

 

20



--------------------------------------------------------------------------------

“Requirement of Law” means, as to any Person, any law, treaty, rule or
regulation or determination or policy statement or interpretation of an
arbitrator or a court or other Governmental Authority, in each case applicable
to or binding upon such Person or any of its property.

“Reserve Percentage” means, for any day, that percentage (expressed as a
decimal) that is in effect on such day, as prescribed by the Board of Governors
of the Federal Reserve System (or any successor) for determining the maximum
reserve requirement (including, without limitation, all basic, supplemental,
marginal and other reserves and taking into account any transitional adjustments
or other scheduled changes in reserve requirements) for a member bank of the
Federal Reserve System in Cleveland, Ohio, in respect of Eurocurrency
Liabilities. The Eurodollar Rate shall be adjusted automatically on and as of
the effective date of any change in the Reserve Percentage.

“Restricted Payment” means, with respect to any Company, (a) any Capital
Distribution, (b) any amount paid by such Company in repayment, redemption,
retirement or repurchase, directly or indirectly, of any Subordinated
Indebtedness, or (c) any amount paid by such Company in respect of any
management, consulting or other similar arrangement with any equity holder
(other than a Company) of a Company or an Affiliate in any fiscal year.

“Revolving Amount” means Forty Million Dollars ($40,000,000), as such amount may
be increased pursuant to Section 2.9(b) hereof, or decreased pursuant to
Section 2.9(a) hereof.

“Revolving Credit Commitment” means the obligation hereunder, during the
Commitment Period, of (a) the Revolving Lenders (and each Revolving Lender) to
make Revolving Loans, (b) the Issuing Lender to issue, and each Revolving Lender
to participate in, Letters of Credit pursuant to the Letter of Credit
Commitment, and (c) the Swing Line Lender to make, and each Revolving Lender to
participate in, Swing Loans pursuant to the Swing Line Commitment; up to an
aggregate principal amount outstanding at any time equal to the Revolving
Amount.

“Revolving Credit Exposure” means, at any time, the sum of (a) the aggregate
principal amount of all Revolving Loans outstanding, (b) the Swing Line
Exposure, and (c) the Letter of Credit Exposure.

“Revolving Credit Note” means a Revolving Credit Note, in the form of the
attached Exhibit A, executed and delivered pursuant to Section 2.4(a) hereof.

“Revolving Lender” means a Lender with a percentage of the Revolving Credit
Commitment as set forth on Schedule 1 hereto, or that acquires a percentage of
the Revolving Credit Commitment pursuant to Section 2.9(b) or 10.10 hereof.

“Revolving Loan” means a loan made to the Borrower by the Revolving Lenders in
accordance with Section 2.2(a) hereof.

 

21



--------------------------------------------------------------------------------

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the United States government,
including those administered by the Office of Foreign Assets Control or the
United States Department of State or (b) the United Nations Security Council,
the European Union or Her Majesty’s Treasury of the United Kingdom, or any other
relevant sanctions authority established pursuant to United Nations Security
Council resolutions.

“SEC” means the United States Securities and Exchange Commission, or any
governmental body or agency succeeding to any of its principal functions.

“Solvent” means, with respect to any Person, that (a) the fair value of such
Person’s assets is in excess of the total amount of such Person’s debts, as
determined in accordance with the Bankruptcy Code, (b) the present fair saleable
value of such Person’s assets is in excess of the amount that will be required
to pay such Person’s debts as such debts become absolute and matured, (c) such
Person is able to realize upon its assets and pay its debts and other
liabilities (including disputed, contingent and unliquidated liabilities) as
such liabilities mature in the normal course of business, (d) such Person does
not intend to, and does not believe that it will, incur debts or liabilities
beyond its ability to pay as such debts and liabilities mature, and (e) such
Person is not engaged in business or a transaction, and is not about to engage
in business or a transaction, for which its property would constitute an
unreasonably small amount of capital. As used in this definition, the term
“debts” includes any legal liability, whether matured or unmatured, liquidated
or unliquidated, absolute, fixed or contingent, as determined in accordance with
the Bankruptcy Code.

“Standard & Poor’s” means Standard & Poor’s Financial Services LLC, a subsidiary
of The McGraw-Hill Companies, Inc., and any successor to such company.

“Subordinated Indebtedness” means Indebtedness that shall have been subordinated
(by written terms or written agreement being, in either case, in form and
substance satisfactory to the Administrative Agent) in favor of the prior
payment in full of the Obligations.

“Subsidiary” means, with respect to any Person, a corporation, partnership,
limited liability company, unlimited liability company or other Person more than
fifty percent (50%) of the Voting Power of which is owned, directly or
indirectly, by such Person or by one or more other subsidiaries of such Person
or by such Person and one or more subsidiaries of such Person,. Unless the
context otherwise requires, Subsidiary herein shall be a reference to a
Subsidiary of the Borrower.

“Supporting Letter of Credit” means a standby letter of credit, in form and
substance satisfactory to the Administrative Agent and the Issuing Lender,
issued by an issuer satisfactory to the Administrative Agent and the Issuing
Lender.

“Swap Obligations” means, with respect to any Company, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

 

22



--------------------------------------------------------------------------------

“Swing Line Commitment” means the commitment of the Swing Line Lender to make
Swing Loans to the Borrower, on a discretionary basis, up to the aggregate
amount at any time outstanding of Five Million Dollars ($5,000,000).

“Swing Line Exposure” means, at any time, the aggregate principal amount of all
Swing Loans outstanding.

“Swing Line Lender” means KeyBank, as holder of the Swing Line Commitment.

“Swing Line Note” means the Swing Line Note, in the form of the attached
Exhibit B executed and delivered pursuant to Section 2.4(b) hereof.

“Swing Loan” means a loan that shall be denominated in Dollars made to the
Borrower by the Swing Line Lender under the Swing Line Commitment, in accordance
with Section 2.2(c) hereof.

“Swing Loan Maturity Date” means, with respect to any Swing Loan, the earliest
of (a) demand by the Swing Line Lender, (b) ten days after the date such Swing
Loan is made, or (c) the last day of the Commitment Period.

“Taxes” means any and all present or future taxes of any kind, including, but
not limited to, levies, imposts, duties, surtaxes, charges, fees, deductions or
withholdings now or hereafter imposed, levied, collected, withheld or assessed
by any Governmental Authority (together with any interest, penalties, fines,
additions to taxes or similar liabilities with respect thereto) other than
Excluded Taxes.

“Total Commitment Amount” means the principal amount of Forty Million Dollars
($40,000,000), as such amount may be increased pursuant to Section 2.9(b)
hereof, or decreased pursuant to Section 2.9(a) hereof.

“U.C.C. Financing Statement” means a financing statement filed or to be filed in
accordance with the Uniform Commercial Code, as in effect from time to time, in
the relevant state or states.

“United States” means the United States of America.

“Voting Power” means, with respect to any Person, the exclusive ability to
control, through the ownership of shares of capital stock, partnership
interests, membership interests or otherwise, the election of members of the
board of directors or other similar governing body of such Person. The holding
of a designated percentage of Voting Power of a Person means the ownership of
shares of capital stock, partnership interests, membership interests or other
interests of such Person sufficient to control exclusively the election of that
percentage of the members of the board of directors or similar governing body of
such Person.

“Welfare Plan” means an ERISA Plan that is a “welfare plan” within the meaning
of ERISA Section 3(l).

 

23



--------------------------------------------------------------------------------

Section 1.2. Accounting Terms.

(a) Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Borrower’s audited financial
statements previously provided to the Administrative Agent and the Lenders,
except as otherwise specifically prescribed herein.

(b) Changes in GAAP. If any change in the rules, regulations, pronouncements,
opinions or other requirements of the Financial Accounting Standards Board (or
any successor thereto or agency with similar function) with respect to GAAP, or
if the Borrower adopts the International Financial Reporting Standards, and such
change or adoption results in a change in the calculation of any component (or
components in the aggregate) of the financial covenants set forth in Section 5.7
hereof or the related financial definitions, at the option of the Administrative
Agent, the Required Lenders or the Borrower, the parties hereto will enter into
good faith negotiations to amend such financial covenants and financial
definitions in such manner as the parties shall agree, each acting reasonably,
in order to reflect fairly such change or adoption so that the criteria for
evaluating the financial condition of the Borrower shall be the same in
commercial effect after, as well as before, such change or adoption is made (in
which case the method and calculating such financial covenants and definitions
hereunder shall be determined in the manner so agreed); provided that, until so
amended, such calculations shall continue to be computed in accordance with GAAP
as in effect prior to such change or adoption.

Section 1.3. Terms Generally. The foregoing definitions shall be applicable to
the singular and plural forms of the foregoing defined terms.

Section 1.4 Foreign Exchange. For purposes of any determination of whether any
borrowing, investment, payment, Lien, or other transaction is permitted under
this Agreement, all amounts in currencies other than Dollars shall be translated
into Dollars at the exchange rate as of the date of determination; provided that
no Default or Event of Default shall be deemed to have occurred solely as a
result of any change in any exchange rate thereafter occurring.

ARTICLE II. AMOUNT AND TERMS OF CREDIT

Section 2.1. Amount and Nature of Credit.

(a) Subject to the terms and conditions of this Agreement, the Lenders, during
the Commitment Period and to the extent hereinafter provided, shall make Loans
to the Borrower, participate in Swing Loans made by the Swing Line Lender to the
Borrower, and issue or participate in Letters of Credit at the request of the
Borrower, in such aggregate amount as the Borrower shall request pursuant to the
Commitment; provided that in no event shall the aggregate principal amount of
all Loans and Letters of Credit outstanding under this Agreement be in excess of
the Total Commitment Amount.

 

24



--------------------------------------------------------------------------------

(b) Each Lender, for itself and not one for any other, agrees to make Loans,
participate in Swing Loans, and issue or participate in Letters of Credit,
during the Commitment Period, on such basis that, immediately after the
completion of any borrowing by the Borrower or the issuance of a Letter of
Credit:

(i) the aggregate outstanding principal amount of Loans made by such Lender
(other than Swing Loans made by the Swing Line Lender), when combined with such
Lender’s pro rata share, if any, of the Letter of Credit Exposure and the Swing
Line Exposure, shall not be in excess of the Maximum Amount for such Lender; and

(ii) the aggregate outstanding principal amount of Loans (other than Swing
Loans) made by such Lender shall represent that percentage of the aggregate
principal amount then outstanding on all Loans (other than Swing Loans) that
shall be such Lender’s Commitment Percentage.

Each borrowing (other than Swing Loans which shall be risk participated on a pro
rata basis) from the Lenders shall be made pro rata according to the respective
Commitment Percentages of the Lenders.

(c) The Loans may be made as Revolving Loans as described in Section 2.2(a)
hereof, and as Swing Loans as described in Section 2.2(c) hereof, and Letters of
Credit may be issued in accordance with Section 2.2(b) hereof.

Section 2.2. Revolving Credit Commitment.

(a) Revolving Loans. Subject to the terms and conditions of this Agreement,
during the Commitment Period, the Revolving Lenders shall make a Revolving Loan
or Revolving Loans to the Borrower in such amount or amounts as the Borrower,
through an Authorized Officer, may from time to time request, but not exceeding
in aggregate principal amount at any time outstanding hereunder the Revolving
Credit Commitment, when such Revolving Loans are combined with the Letter of
Credit Exposure and the Swing Line Exposure. The Borrower shall have the option,
subject to the terms and conditions set forth herein, to borrow Revolving Loans,
maturing on the last day of the Commitment Period, by means of any combination
of Base Rate Loans or Eurodollar Loans. Subject to the provisions of this
Agreement, the Borrower shall be entitled under this Section 2.2(a) to borrow
Revolving Loans, repay the same in whole or in part and re-borrow Revolving
Loans hereunder at any time and from time to time during the Commitment Period.
The aggregate outstanding amount of all Revolving Loans shall be payable in full
on the last day of the Commitment Period.

 

25



--------------------------------------------------------------------------------

(b) Letters of Credit.

(i) Generally. Subject to the terms and conditions of this Agreement, during the
Commitment Period, the Issuing Lender shall, in its own name, on behalf of the
Revolving Lenders, issue such Letters of Credit for the account of the Borrower
or any other Company (provided that with respect to any Company that is not a
Guarantor of Payment, the Borrower shall be a co-applicant, and be jointly and
severally liable, with respect to each Letter of Credit issued for the account
of such Company), as the Borrower may from time to time request. The Borrower
shall not request any Letter of Credit (and the Issuing Lender shall not be
obligated to issue any Letter of Credit) if, after giving effect thereto,
(A) the Letter of Credit Exposure would exceed the Letter of Credit Commitment,
or (B) the Revolving Credit Exposure would exceed the Revolving Credit
Commitment. The issuance of each Letter of Credit shall confer upon each
Revolving Lender the benefits and liabilities of a participation consisting of
an undivided pro rata interest in the Letter of Credit to the extent of such
Revolving Lender’s Commitment Percentage.

(ii) Request for Letter of Credit. Each request for a Letter of Credit shall be
delivered to the Administrative Agent (and to the Issuing Lender, if the Issuing
Lender is a Lender other than the Administrative Agent) by an Authorized Officer
not later than 11:00 A.M. (Eastern time) three Business Days prior to the date
of the proposed issuance of the Letter of Credit (or such shorter period as may
be acceptable to the Issuing Lender). Each such request shall be in a form
acceptable to the Administrative Agent (and the Issuing Lender, if the Issuing
Lender is a Lender other than the Administrative Agent) and shall specify the
face amount thereof, whether such Letter of Credit is a commercial documentary
or a standby Letter of Credit, the account party, the beneficiary, the requested
date of issuance, amendment, renewal or extension, the expiry date thereof, and
the nature of the transaction or obligation to be supported thereby.
Concurrently with each such request, the Borrower, and any other Company for
whose account the Letter of Credit is to be issued, shall execute and deliver to
the Issuing Lender an appropriate application and agreement, being in the
standard form of the Issuing Lender for such letters of credit, as amended to
conform to the provisions of this Agreement if required by the Administrative
Agent. The Administrative Agent shall give the Issuing Lender and each Revolving
Lender notice of each such request for a Letter of Credit. In the event of any
inconsistency between the terms and conditions of this Agreement and the terms
and conditions of any form of letter of credit application or other agreement
submitted by the Borrower to, or entered into by the Borrower with, the Issuing
Lender relating to any Letter of Credit, the terms and conditions of this
Agreement shall control.

(iii) Letter of Credit Fees.

(A) Commercial Documentary Letters of Credit Fees. With respect to each Letter
of Credit that shall be a commercial documentary letter of credit and the drafts
thereunder, whether issued for the account of the Borrower or a Company, the
Borrower agrees to (1) pay to the Administrative Agent, for the pro rata benefit
of the Revolving Lenders, a non-refundable commission based upon the face amount
of such Letter of Credit, which shall be paid quarterly in arrears, on each
Regularly Scheduled Payment Date, in an amount equal to the aggregate sum of the
Letter of Credit Fee for such Letter of Credit for each day of such quarter; and
(2) pay to the Administrative Agent, for the sole benefit of the Issuing Lender
such other issuance, amendment, renewal, negotiation,

 

26



--------------------------------------------------------------------------------

draw, acceptance, telex, courier, postage and similar transactional fees as are
customarily charged by the Issuing Lender in respect of the issuance and
administration of similar letters of credit under its fee schedule as in effect
from time to time.

(B) Standby Letters of Credit Fees. With respect to each Letter of Credit that
shall be a standby letter of credit and the drafts thereunder, if any, whether
issued for the account of the Borrower or a Company, the Borrower agrees to
(1) pay to the Administrative Agent, for the pro rata benefit of the Revolving
Lenders, a non-refundable commission based upon the face amount of such Letter
of Credit, which shall be paid quarterly in arrears, on each Regularly Scheduled
Payment Date, in an amount equal to the aggregate sum of the Letter of Credit
Fee for such Letter of Credit for each day of such quarter; (2) pay to the
Administrative Agent, for the sole benefit of the Issuing Lender, an additional
Letter of Credit fee, which shall be paid on each date that such Letter of
Credit shall be issued, amended or renewed at the rate of one-eighth percent
(1/8%) of the face amount of such Letter of Credit; and (3) pay to the
Administrative Agent, for the sole benefit of the Issuing Lender, such other
issuance, amendment, renewal, negotiation, draw, acceptance, telex, courier,
postage and similar transactional fees as are customarily charged by the Issuing
Lender in respect of the issuance and administration of similar letters of
credit under its fee schedule as in effect from time to time.

(iv) Refunding of Letters of Credit with Revolving Loans. Whenever a Letter of
Credit shall be drawn, the Borrower shall immediately reimburse the Issuing
Lender for the amount drawn. In the event that the amount drawn shall not have
been reimbursed by the Borrower on the date of the drawing of such Letter of
Credit, at the sole option of the Administrative Agent, the Borrower shall be
deemed to have requested a Revolving Loan, subject to the provisions of Sections
2.2(a) and 2.5 hereof (other than the requirement set forth in Section 2.5(d)
hereof), in the amount drawn. Such Revolving Loan shall be evidenced by the
Revolving Credit Notes (or, if a Lender has not requested a Revolving Credit
Note, by the records of the Administrative Agent and such Lender). Each
Revolving Lender agrees to make a Revolving Loan on the date of such notice,
subject to no conditions precedent whatsoever. Each Revolving Lender
acknowledges and agrees that its obligation to make a Revolving Loan pursuant to
Section 2.2(a) hereof when required by this Section 2.2(b)(iv) shall be absolute
and unconditional and shall not be affected by any circumstance whatsoever,
including, without limitation, the occurrence and continuance of a Default or
Event of Default, and that its payment to the Administrative Agent, for the
account of the Issuing Lender, of the proceeds of such Revolving Loan shall be
made without any offset, abatement, recoupment, counterclaim, withholding or
reduction whatsoever and whether or not the Revolving Credit Commitment shall
have been reduced or terminated. The Borrower irrevocably authorizes and
instructs the Administrative Agent to apply the proceeds of any borrowing
pursuant to this Section 2.2(b)(iv) to reimburse, in full (other than the
Issuing Lender’s pro rata share of such borrowing), the Issuing Lender for the
amount drawn on such Letter of Credit. Each such Revolving Loan shall be deemed
to be a Base Rate Loan unless otherwise requested by and available to the
Borrower hereunder. Each Revolving Lender is hereby authorized to record on its
records relating to its Revolving Credit Note

 

27



--------------------------------------------------------------------------------

(or, if such Lender has not requested a Revolving Credit Note, its records
relating to Revolving Loans) such Revolving Lender’s pro rata share of the
amounts paid and not reimbursed on the Letters of Credit.

(v) Participation in Letters of Credit. If, for any reason, the Administrative
Agent (and the Issuing Lender if the Issuing Lender is a Lender other than the
Administrative Agent) shall be unable to or, in the opinion of the
Administrative Agent, it shall be impracticable to, convert any amount drawn
under a Letter of Credit to a Revolving Loan pursuant to the preceding
subsection, the Administrative Agent (and the Issuing Lender if the Issuing
Lender is a Lender other than the Administrative Agent) shall have the right to
request that each Revolving Lender fund a participation in the amount due with
respect to such Letter of Credit, and the Administrative Agent shall promptly
notify each Revolving Lender thereof (by facsimile or email (confirmed by
telephone) or telephone (confirmed in writing)). Upon such notice, but without
further action, the Issuing Lender hereby agrees to grant to each Revolving
Lender, and each Revolving Lender hereby agrees to acquire from the Issuing
Lender, an undivided participation interest in the amount due with respect to
such Letter of Credit in an amount equal to such Revolving Lender’s Commitment
Percentage of the principal amount due with respect to such Letter of Credit. In
consideration and in furtherance of the foregoing, each Revolving Lender hereby
absolutely and unconditionally agrees, upon receipt of notice as provided above,
to pay to the Administrative Agent, for the account of the Issuing Lender, such
Revolving Lender’s ratable share of the amount due with respect to such Letter
of Credit (determined in accordance with such Revolving Lender’s Commitment
Percentage). Each Revolving Lender acknowledges and agrees that its obligation
to acquire participations in the amount due under any Letter of Credit that is
drawn but not reimbursed by the Borrower pursuant to this subsection (v) shall
be absolute and unconditional and shall not be affected by any circumstance
whatsoever, including, without limitation, the occurrence and continuance of a
Default or Event of Default, and that each such payment shall be made without
any offset, abatement, recoupment, counterclaim, withholding or reduction
whatsoever and whether or not the Revolving Credit Commitment shall have been
reduced or terminated. Each Revolving Lender shall comply with its obligation
under this subsection (v) by wire transfer of immediately available funds, in
the same manner as provided in Section 2.5 hereof with respect to Revolving
Loans. Each Revolving Lender is hereby authorized to record on its records such
Revolving Lender’s pro rata share of the amounts paid and not reimbursed on the
Letters of Credit.

(vi) Auto-Renewal Letters of Credit. If the Borrower so requests, a Letter of
Credit shall have an automatic renewal provision; provided that any Letter of
Credit that has an automatic renewal provision must permit the Administrative
Agent (or the applicable Issuing Lender if the Issuing Lender is a Lender other
than the Administrative Agent) to prevent any such renewal by giving prior
notice to the beneficiary thereof not later than thirty (30) days prior to the
renewal date of such Letter of Credit (or such other period as agreed to by the
Administrative Agent and the Issuing Lender). Once any such Letter of Credit
that has automatic renewal provisions has been issued, the Revolving Lenders
shall be deemed to have authorized (but may not require) the Administrative
Agent (and the Issuing Lender) to permit at any time the renewal of such Letter
of Credit to an expiry date not later than one year after the last day of the
Commitment Period.

 

28



--------------------------------------------------------------------------------

(vii) Letters of Credit Outstanding Beyond the Commitment Period. If any Letter
of Credit is outstanding upon the termination of the Commitment, then, upon such
termination, the Borrower shall deposit with the Administrative Agent, for the
benefit of the Issuing Lender, with respect to all outstanding Letters of
Credit, either cash or a Supporting Letter of Credit, which, in each case, is
(A) in an amount equal to one hundred five percent (105%) of the undrawn amount
of the outstanding Letters of Credit, and (B) free and clear of all rights and
claims of third parties. The cash shall be deposited in an escrow account at a
financial institution designated by the Issuing Lender. The Issuing Lender shall
be entitled to withdraw (with respect to the cash) or draw (with respect to the
Supporting Letter of Credit) amounts necessary to reimburse the Issuing Lender
for payments to be made under the Letters of Credit and any fees and expenses
associated with such Letters of Credit, or incurred pursuant to the
reimbursement agreements with respect to such Letters of Credit. The Borrower
shall also execute such documentation as the Administrative Agent or the Issuing
Lender may reasonably require in connection with the survival of the Letters of
Credit beyond the Commitment or this Agreement. After expiration of all undrawn
Letters of Credit, the Supporting Letter of Credit or the remainder of the cash,
as the case may be, shall promptly be returned to the Borrower.

(viii) Letters of Credit When One or More Revolving Lenders are Affected
Lenders. No Letter of Credit shall be requested or issued hereunder if any
Revolving Lender is at such time an Affected Lender hereunder, unless the
Administrative Agent has entered into satisfactory (to the Administrative Agent)
arrangements with the Borrower or such Affected Lender to eliminate or mitigate
the reimbursement risk with respect to such Affected Lender (including, without
limitation, the posting of cash collateral). With respect to any Letters of
Credit that have been issued and are outstanding at the time any Revolving
Lender is an Affected Lender, the Administrative Agent (and the Issuing Lender)
shall have the right to require that the Borrower or such Affected Lender cash
collateralize, in form and substance satisfactory to the Administrative Agent
(and the Issuing Lender), such Letters of Credit so as to eliminate or mitigate
the reimbursement risk with respect to such Affected Lender.

(c) Swing Loans.

(i) Generally. Subject to the terms and conditions of this Agreement, during the
Commitment Period, the Swing Line Lender shall make a Swing Loan or Swing Loans
to the Borrower in such amount or amounts as the Borrower, through an Authorized
Officer, may from time to time request and to which the Swing Line Lender may
agree; provided that the Borrower shall not request any Swing Loan if, after
giving effect thereto, (A) the Revolving Credit Exposure would exceed the
Revolving Credit Commitment, or (B) the Swing Line Exposure would exceed the
Swing Line Commitment. Each Swing Loan shall be due and payable on the Swing
Loan Maturity Date applicable thereto. Each Swing Loan shall be made in Dollars.

 

29



--------------------------------------------------------------------------------

(ii) Refunding of Swing Loans. If the Swing Line Lender so elects, by giving
notice to the Borrower and the Revolving Lenders, the Borrower agrees that the
Swing Line Lender shall have the right, in its sole discretion, to require that
the then outstanding Swing Loans be refinanced as a Revolving Loan. Such
Revolving Loan shall be a Base Rate Loan unless otherwise requested by and
available to the Borrower hereunder. Upon receipt of such notice by the Borrower
and the Revolving Lenders, the Borrower shall be deemed, on such day, to have
requested a Revolving Loan in the principal amount of such Swing Loan in
accordance with Sections 2.2(a) and 2.5 hereof (other than the requirement set
forth in Section 2.5(d) hereof). Such Revolving Loan shall be evidenced by the
Revolving Credit Notes (or, if a Revolving Lender has not requested a Revolving
Credit Note, by the records of the Administrative Agent and such Revolving
Lender). Each Revolving Lender agrees to make a Revolving Loan on the date of
such notice, subject to no conditions precedent whatsoever. Each Revolving
Lender acknowledges and agrees that such Revolving Lender’s obligation to make a
Revolving Loan pursuant to Section 2.2(a) hereof when required by this
Section 2.2(c)(ii) is absolute and unconditional and shall not be affected by
any circumstance whatsoever, including, without limitation, the occurrence and
continuance of a Default or Event of Default, and that its payment to the
Administrative Agent, for the account of the Swing Line Lender, of the proceeds
of such Revolving Loan shall be made without any offset, abatement, recoupment,
counterclaim, withholding or reduction whatsoever and whether or not the
Revolving Credit Commitment shall have been reduced or terminated. The Borrower
irrevocably authorizes and instructs the Administrative Agent to apply the
proceeds of any borrowing pursuant to this Section 2.2(c)(ii) to repay in full
such Swing Loan. Each Revolving Lender is hereby authorized to record on its
records relating to its Revolving Credit Note (or, if such Revolving Lender has
not requested a Revolving Credit Note, its records relating to Revolving Loans)
such Revolving Lender’s pro rata share of the amounts paid to refund such Swing
Loan.

(iii) Participation in Swing Loans. If, for any reason, the Swing Line Lender is
unable to or, in the opinion of the Administrative Agent, it is impracticable
to, convert any Swing Loan to a Revolving Loan pursuant to the preceding
Section 2.2(c)(ii), then on any day that a Swing Loan is outstanding (whether
before or after the maturity thereof), the Administrative Agent shall have the
right to request that each Revolving Lender fund a participation in such Swing
Loan, and the Administrative Agent shall promptly notify each Revolving Lender
thereof (by facsimile or email (confirmed by telephone), or telephone (confirmed
in writing)). Upon such notice, but without further action, the Swing Line
Lender hereby agrees to grant to each Revolving Lender, and each Revolving
Lender hereby agrees to acquire from the Swing Line Lender, an undivided
participation interest in the right to share in the payment of such Swing Loan
in an amount equal to such Revolving Lender’s Commitment Percentage of the
principal amount of such Swing Loan. In consideration and in furtherance of the
foregoing, each Revolving Lender hereby absolutely and unconditionally agrees,
upon receipt of notice as provided above, to pay to the Administrative Agent,
for the benefit of the Swing Line Lender, such Revolving Lender’s ratable share
of such Swing Loan (determined in accordance with such Revolving Lender’s
Commitment Percentage). Each Revolving Lender

 

30



--------------------------------------------------------------------------------

acknowledges and agrees that its obligation to acquire participations in Swing
Loans pursuant to this Section 2.2(c)(iii) is absolute and unconditional and
shall not be affected by any circumstance whatsoever, including, without
limitation, the occurrence and continuance of a Default or an Event of Default,
and that each such payment shall be made without any offset, abatement,
recoupment, counterclaim, withholding or reduction whatsoever and whether or not
the Revolving Credit Commitment shall have been reduced or terminated. Each
Revolving Lender shall comply with its obligation under this Section 2.2(c)(iii)
by wire transfer of immediately available funds, in the same manner as provided
in Section 2.5 hereof with respect to Revolving Loans to be made by such
Revolving Lender.

(iv) Swing Loans When One or More Revolving Lenders are Affected Lenders. No
Swing Loan shall be requested or issued hereunder if any Revolving Lender is at
such time an Affected Lender hereunder, unless the Administrative Agent has
entered into satisfactory (to the Administrative Agent and the Swing Line
Lender) arrangements with the Borrower or such Affected Lender to eliminate or
mitigate the reimbursement risk with respect to such Affected Lender (including,
without limitation, the posting of cash collateral). With respect to any Swing
Loans that are outstanding at the time any Revolving Lender is an Affected
Lender, the Administrative Agent shall have the right to require that the
Borrower or such Affected Lender cash collateralize, in form and substance
satisfactory to the Administrative Agent, such Swing Loans so as to eliminate or
mitigate the reimbursement risk with respect to such Affected Lender.

Section 2.3. Interest.

(a) Revolving Loans.

(i) Base Rate Loan. The Borrower shall pay interest on the unpaid principal
amount of a Revolving Loan that is a Base Rate Loan outstanding from time to
time from the date thereof until paid at the Derived Base Rate for Revolving
Loans from time to time in effect. Interest on such Base Rate Loan shall be
payable, commencing November 30, 2015, and continuing on the last date of each
calendar month thereafter and at the maturity thereof.

(ii) Eurodollar Loans. The Borrower shall pay interest on the unpaid principal
amount of each Revolving Loan that is a Eurodollar Loan outstanding from time to
time, with the interest rate to be fixed in advance on the first day of the
Interest Period applicable thereto through the last day of the Interest Period
applicable thereto (but subject to changes in the Applicable Margin for
Eurodollar Loans), at the Derived Eurodollar Rate for Revolving Loans. Interest
on such Eurodollar Loan shall be payable on each Interest Adjustment Date with
respect to an Interest Period (provided that, if an Interest Period shall exceed
three months, the interest must also be paid every three months, commencing
three months from the beginning of such Interest Period).

 

31



--------------------------------------------------------------------------------

(b) Swing Loans. The Borrower shall pay interest to the Administrative Agent,
for the sole benefit of the Swing Line Lender (and any Revolving Lender that
shall have funded a participation in such Swing Loan), on the unpaid principal
amount of each Swing Loan outstanding from time to time from the date thereof
until paid at the Derived Base Rate for Revolving Loans from time to time in
effect. Interest on each Swing Loan shall be payable on the Swing Loan Maturity
Date applicable thereto. Each Swing Loan shall bear interest for a minimum of
one day.

(c) Default Rate. Anything herein to the contrary notwithstanding, if an Event
of Default shall occur, upon the election of the Administrative Agent or the
Required Lenders (i) the principal of each Loan and the unpaid interest thereon
shall bear interest, until paid, at the Default Rate, (ii) the fee for the
aggregate undrawn amount of all issued and outstanding Letters of Credit shall
be increased by two percent (2%) in excess of the rate otherwise applicable
thereto, and (iii) in the case of any other amount not paid when due from the
Borrower hereunder or under any other Loan Document, such amount shall bear
interest at the Default Rate; provided that, during an Event of Default under
Section 7.10 hereof, the applicable Default Rate shall apply without any
election or action on the part of the Administrative Agent or any Lender.

(d) Limitation on Interest. In no event shall the rate of interest hereunder
exceed the maximum rate allowable by law. Notwithstanding anything to the
contrary contained in any Loan Document, the interest paid or agreed to be paid
under the Loan Documents shall not exceed the maximum rate of non-usurious
interest permitted by applicable law (the “Maximum Rate”). If the Administrative
Agent or any Lender shall receive interest in an amount that exceeds the Maximum
Rate, the excess interest shall be applied to the principal of the Loans or, if
it exceeds such unpaid principal, refunded to the Borrower. In determining
whether the interest contracted for, charged, or received by the Administrative
Agent or a Lender exceeds the Maximum Rate, such Person may, to the extent
permitted by applicable law, (i) characterize any payment that is not principal
as an expense, fee, or premium rather than interest, (ii) exclude voluntary
prepayments and the effects thereof, and (iii) amortize, prorate, allocate, and
spread in equal or unequal parts the total amount of interest throughout the
contemplated term of the Obligations.

Section 2.4. Evidence of Indebtedness.

(a) Revolving Loans. Upon the request of a Revolving Lender, to evidence the
obligation of the Borrower to repay the portion of the Revolving Loans made by
such Revolving Lender and to pay interest thereon, the Borrower shall execute a
Revolving Credit Note, payable to the order of such Revolving Lender in the
principal amount equal to its Commitment Percentage of the Revolving Amount, or,
if less, the aggregate unpaid principal amount of Revolving Loans made by such
Revolving Lender; provided that the failure of a Revolving Lender to request a
Revolving Credit Note shall in no way detract from the Borrower’s obligations to
such Revolving Lender hereunder.

(b) Swing Loans. Upon the request of the Swing Line Lender, to evidence the
obligation of the Borrower to repay the Swing Loans and to pay interest thereon,
the Borrower shall execute a Swing Line Note, payable to the order of the Swing
Line Lender in the principal amount of the Swing Line Commitment, or, if less,
the aggregate unpaid principal amount of Swing Loans made by the Swing Line
Lender; provided that the failure of the Swing Line Lender to request a Swing
Line Note shall in no way detract from the Borrower’s obligations to the Swing
Line Lender hereunder.

 

32



--------------------------------------------------------------------------------

Section 2.5. Notice of Loans and Credit Events; Funding of Loans.

(a) Notice of Loans and Credit Events. The Borrower, through an Authorized
Officer, shall provide to the Administrative Agent a Notice of Loan prior to
(i) 11:00 A.M. (Eastern time) on the proposed date of borrowing of, or
conversion of a Loan to, a Base Rate Loan, (ii) 11:00 A.M. (Eastern time) three
Business Days prior to the proposed date of borrowing of, continuation of, or
conversion of a Loan to, a Eurodollar Loan, and (iii) 2:00 P.M. (Eastern time)
on the proposed date of borrowing of a Swing Loan (or such later time as agreed
to from time to time by the Swing Line Lender). An Authorized Officer of the
Borrower may verbally request a Loan, so long as a Notice of Loan is received by
the end of the same Business Day, and, if the Administrative Agent or any Lender
provides funds or initiates funding based upon such verbal request, the Borrower
shall bear the risk with respect to any information regarding such funding that
is later determined to have been incorrect. The Borrower shall comply with the
notice provisions set forth in Section 2.2(b) hereof with respect to Letters of
Credit.

(b) Funding of Loans. The Administrative Agent shall notify each Revolving
Lender of the date, amount and Interest Period (if applicable) promptly upon the
receipt of a Notice of Loan (other than for a Swing Loan, or a Revolving Loan to
be funded as a Swing Loan), and, in any event, by 2:00 P.M. (Eastern time) on
the date such Notice of Loan is received. On the date that the Credit Event set
forth in such Notice of Loan is to occur, each such Revolving Lender shall
provide to the Administrative Agent, not later than 3:00 P.M. (Eastern time),
the amount in Dollars, in federal or other immediately available funds, required
of it. If the Administrative Agent shall elect to advance the proceeds of such
Loan prior to receiving funds from such Revolving Lender, the Administrative
Agent shall have the right, upon prior notice to the Borrower, to debit any
account of the Borrower or otherwise receive such amount from the Borrower,
promptly after demand, in the event that such Revolving Lender shall fail to
reimburse the Administrative Agent in accordance with this subsection (b). The
Administrative Agent shall also have the right to receive interest from such
Revolving Lender at the Federal Funds Effective Rate in the event that such
Revolving Lender shall fail to provide its portion of the Loan on the date
requested and the Administrative Agent shall elect to provide such funds.

(c) Conversion and Continuation of Loans.

(i) At the request of the Borrower to the Administrative Agent, subject to the
notice and other provisions of this Agreement, the appropriate Lenders shall
convert a Base Rate Loan to one or more Eurodollar Loans at any time and shall
convert a Eurodollar Loan to a Base Rate Loan on any Interest Adjustment Date
applicable thereto. Swing Loans may be converted by the Swing Line Lender to
Revolving Loans in accordance with Section 2.2(c)(ii) hereof.

(ii) At the request of the Borrower to the Administrative Agent, subject to the
notice and other provisions of this Agreement, the appropriate Lenders shall
continue one or more Eurodollar Loans as of the end of the applicable Interest
Period as a new Eurodollar Loan with a new Interest Period.

 

33



--------------------------------------------------------------------------------

(d) Minimum Amount for Loans. Each request for:

(i) a Base Rate Loan shall be in an amount of not less than Five Hundred
Thousand Dollars ($500,000), increased by increments of One Hundred Thousand
Dollars ($100,000);

(ii) a Eurodollar Loan shall be in an amount of not less than Five Hundred
Thousand Dollars ($500,000), increased by increments of One Hundred Thousand
Dollars ($100,000); and

(iii) a Swing Loan shall be in an amount of not less than One Hundred Thousand
Dollars ($100,000), or such lower amount as may be agreed by the Swing Line
Lender.

(e) Interest Periods. The Borrower shall not request that Eurodollar Loans be
outstanding for more than five different Interest Periods at the same time.

(f) Advancing of Non Pro-Rata Revolving Loans. Notwithstanding anything in this
Agreement to the contrary, if the Borrower requests a Revolving Loan pursuant to
Section 2.5(a) hereof (and all conditions precedent set forth in Section 4.1
hereof are met) at a time when one or more Revolving Lenders are Defaulting
Lenders, the Administrative Agent shall have the option, in its sole discretion,
to require the non-Defaulting Lenders to honor such request by making a non
pro-rata Revolving Loan to the Borrower in an amount equal to (i) the amount
requested by the Borrower, minus (ii) the portions of such Revolving Loan that
should have been made by such Defaulting Lenders. For purposes of such Revolving
Loans, the Revolving Lenders that are making such Revolving Loan shall do so in
an amount equal to their Commitment Percentages of the amount requested by the
Borrower. For the avoidance of doubt, in no event shall the aggregate
outstanding principal amount of Loans made by a Lender (other than Swing Loans
made by the Swing Line Lender), when combined with such Lender’s pro rata share,
if any, of the Letter of Credit Exposure and the Swing Line Exposure, be in
excess of the Maximum Amount for such Lender.

Section 2.6. Payment on Loans and Other Obligations.

(a) Payments Generally. Each payment made hereunder by a Credit Party shall be
made without any offset, abatement, recoupment, counterclaim, withholding or
reduction whatsoever, except as otherwise provided by Section 3.2(b) hereof.

(b) Payments from Borrower. All payments (including prepayments) to the
Administrative Agent of the principal of or interest on each Loan or other
payment, including but not limited to principal, interest, fees or any other
amount owed by the Borrower under this Agreement, shall be made in Dollars. All
payments described in this subsection (b) shall be remitted to the
Administrative Agent, at the address of the Administrative Agent for notices

 

34



--------------------------------------------------------------------------------

referred to in Section 10.4 hereof for the account of the appropriate Lenders
(or the Issuing Lender or the Swing Line Lender, as appropriate) not later than
1:00 P.M. (Eastern time) on the due date thereof in immediately available funds.
Any such payments received by the Administrative Agent (or the Issuing Lender or
the Swing Line Lender) after 1:00 P.M. (Eastern time) shall be deemed to have
been made and received on the next Business Day.

(c) Payments to Lenders. Upon the Administrative Agent’s receipt of payments
hereunder, the Administrative Agent shall immediately distribute to the
appropriate Lenders (except with respect to Swing Loans, which shall be paid to
the Swing Line Lender and any Lender that has funded a participation in the
Swing Loans, or, with respect to Letters of Credit, certain of which payments
shall be paid to the Issuing Lender) their respective ratable shares, if any, of
the amount of principal, interest, and commitment and other fees received by the
Administrative Agent for the account of such Lender. Payments received by the
Administrative Agent shall be delivered to the Lenders in immediately available
funds. Each appropriate Lender shall record any principal, interest or other
payment, the principal amounts of Base Rate Loans and Eurodollar Loans, Swing
Loans and Letters of Credit, all prepayments and the applicable dates, including
Interest Periods, with respect to the Loans made, and payments received by such
Lender, by such method as such Lender may generally employ; provided that
failure to make any such entry shall in no way detract from the obligations of
the Borrower under this Agreement or any Note. The aggregate unpaid amount of
Loans, types of Loans, Interest Periods and similar information with respect to
the Loans and Letters of Credit set forth on the records of the Administrative
Agent shall be rebuttably presumptive evidence with respect to such information,
including the amounts of principal, interest and fees owing to each Lender.

(d) Timing of Payments. Whenever any payment to be made hereunder, including,
without limitation, any payment to be made on any Loan, shall be stated to be
due on a day that is not a Business Day, such payment shall be made on the next
Business Day and such extension of time shall in each case be included in the
computation of the interest payable on such Loan; provided that, with respect to
a Eurodollar Loan, if the next Business Day shall fall in the succeeding
calendar month, such payment shall be made on the preceding Business Day and the
relevant Interest Period shall be adjusted accordingly.

(e) Affected Lenders. To the extent that the Administrative Agent receives any
payments or other amounts for the account of a Revolving Lender that is an
Affected Lender, at the discretion of the Administrative Agent, such Affected
Lender shall be deemed to have requested that the Administrative Agent use such
payment or other amount (or any portion thereof, at the discretion of the
Administrative Agent) first, to cash collateralize its unfunded risk
participation in Swing Loans and the Letters of Credit pursuant to Sections
2.2(b)(v) and 2.2(c)(iii) hereof, and, with respect to any Defaulting Lender,
second, to fulfill its obligations to make Loans.

(f) Payment of Non Pro-Rata Revolving Loans. Notwithstanding anything in this
Agreement to the contrary, at the sole discretion of the Administrative Agent,
in order to pay Revolving Loans made to the Borrower that were not advanced pro
rata by the Revolving Lenders, any payment of any Loan may first be applied to
such Revolving Loans that were not advanced pro rata.

 

35



--------------------------------------------------------------------------------

Section 2.7. Prepayment.

(a) Right to Prepay.

(i) The Borrower shall have the right at any time or from time to time to
prepay, on a pro rata basis for all of the appropriate Lenders (except with
respect to Swing Loans, which shall be paid to the Swing Line Lender and any
Lender that has funded a participation in such Swing Loan), all or any part of
the principal amount of the Loans then outstanding, as designated by the
Borrower. Such payment shall include interest accrued on the amount so prepaid
to the date of such prepayment and any amount payable under Article III hereof
with respect to the amount being prepaid. Prepayments of Loans shall be without
any premium or penalty, except as provided in Section 3.3 with respect to
Eurodollar Loans.

(ii) The Borrower shall have the right, at any time or from time to time, to
prepay, for the benefit of the Swing Line Lender (and any Revolving Lender that
has funded a participation in such Swing Loan), all or any part of the principal
amount of the Swing Loans then outstanding, as designated by the Borrower, plus
interest accrued on the amount so prepaid to the date of such prepayment.

(iii) Notwithstanding anything in this Section 2.7 or otherwise to the contrary,
at the discretion of the Administrative Agent, in order to prepay Revolving
Loans made to the Borrower that were not advanced pro rata by all of the
Revolving Lenders, any prepayment of a Loan shall first be applied to Revolving
Loans made by the Revolving Lenders during any period in which a Defaulting
Lender or Insolvent Lender shall exist.

(b) Notice of Prepayment. The Borrower shall give the Administrative Agent
irrevocable written notice of prepayment of (i) a Base Rate Loan or Swing Loan
by no later than 11:00 A.M. (Eastern time) on the Business Day on which such
prepayment is to be made, and (ii) a Eurodollar Loan by no later than 1:00 P.M.
(Eastern time) three Business Days before the Business Day on which such
prepayment is to be made.

(c) Minimum Amount. Each prepayment of a Loan shall be in the principal amount
of not less than the lesser of Five Hundred Thousand Dollars ($500,000), or the
principal amount of such Loan, or, with respect to a Swing Loan, the principal
balance of such Swing Loan, except in the case of a mandatory payment pursuant
to Section 2.11(b) or Article III hereof.

Section 2.8. Commitment and Other Fees.

(a) Commitment Fee. The Borrower shall pay to the Administrative Agent, for the
ratable account of the Revolving Lenders, as a consideration for the Revolving
Credit Commitment, the Commitment Fee, for each day from the Closing Date
through the last day of the Commitment Period. The Commitment Fee shall be
payable quarterly in arrears, commencing on December 31, 2015 and continuing on
each Regularly Scheduled Payment Date thereafter, and on the last day of the
Commitment Period.

 

36



--------------------------------------------------------------------------------

(b) Administrative Agent Fee. The Borrower shall pay to the Administrative
Agent, for its sole benefit, the fees set forth in the Administrative Agent Fee
Letter.

(c) Authorization to Debit Account. Each Credit Party hereby agrees that the
Administrative Agent has the right to debit from any deposit account of the
Borrower or any other Credit Party, amounts owing to the Administrative Agent
and the Lenders by the Borrower under this Agreement and the Loan Documents for
payment of fees, expenses and other amounts incurred or owing in connection
therewith, provided that, absent an Event of Default, the Administrative Agent
shall use reasonable efforts to provide prior notice to the Borrower of any such
debits.

Section 2.9. Modifications to Commitment.

(a) Optional Reduction of Revolving Credit Commitment. The Borrower may at any
time and from time to time permanently reduce in whole or ratably in part the
Revolving Amount to an amount not less than the then existing Revolving Credit
Exposure, by giving the Administrative Agent not fewer than three Business Days’
written notice of such reduction, provided that any such partial reduction shall
be in an aggregate amount, for all of the Lenders, of not less than Five Million
Dollars ($5,000,000), increased in increments of Five Hundred Thousand Dollars
($500,000). The Administrative Agent shall promptly notify each Revolving Lender
of the date of each such reduction and such Revolving Lender’s proportionate
share thereof. After each such partial reduction, the commitment fees payable
hereunder shall be calculated upon the Revolving Amount as so reduced. If the
Borrower reduces in whole the Revolving Amount, on the effective date of such
reduction (the Borrower having prepaid in full the unpaid principal balance, if
any, of the Loans, together with all interest (if any) and commitment and other
fees accrued and unpaid with respect thereto, and all other Obligations, and
provided that no Letter of Credit Exposure or Swing Line Exposure shall exist),
all of the Revolving Credit Notes shall be delivered to the Administrative Agent
marked “Canceled” and the Administrative Agent shall redeliver such Revolving
Credit Notes to the Borrower. Any partial reduction in the Revolving Amount
shall be effective during the remainder of the Commitment Period. Upon each
decrease of the Revolving Amount, the Total Commitment Amount shall be decreased
by the same amount.

(b) Increase in Commitment.

(i) At any time, and from time to time, during the Commitment Increase Period,
the Borrower may request that the Administrative Agent increase the Total
Commitment Amount by (A) increasing the Revolving Amount, or (B) adding a term
loan facility to this Agreement (an “Incremental Term Loan Facility”) (which
Incremental Term Loan Facility shall be subject to subsection (c) below);
provided that the aggregate amount of all increases (revolver and term) made
pursuant to this subsection (b) shall not exceed Twenty Million Dollars
($20,000,000). Each such request for an increase shall be in an amount of at
least Five Million Dollars ($5,000,000), increased by increments of One Million
Dollars ($1,000,000), and may be made by either (1) increasing, for one or more
Lenders, with their prior written consent, their respective

 

37



--------------------------------------------------------------------------------

Revolving Credit Commitments, (2) adding a new commitment for one or more
Lenders, with their prior written consent, with respect to the Incremental Term
Loan Facility, or (3) including one or more Additional Lenders, each with a new
commitment under the Revolving Credit Commitment or the Incremental Term Loan
Facility, as a party to this Agreement (each an “Additional Commitment” and,
collectively, the “Additional Commitments”); provided that (a) one or more
existing Lenders shall be given the first opportunity to provide Additional
Commitments, and (b) the minimum Additional Commitment of any Additional Lender
shall equal or exceed Five Million Dollars ($5,000,000), or such less amount
agreed to by the Administrative Agent in writing.

(ii) During the Commitment Increase Period, all of the Lenders agree that the
Administrative Agent, in its sole discretion, may permit one or more Additional
Commitments upon satisfaction of the following requirements: (A) each Additional
Lender, if any, shall execute an Additional Lender Assumption Agreement, (B) the
Administrative Agent shall provide to the Borrower and each Lender a revised
Schedule 1 to this Agreement, including revised Commitment Percentages for each
of the Lenders, if appropriate, at least three Business Days prior to the date
of the effectiveness of such Additional Commitments (each an “Additional Lender
Assumption Effective Date”), and (C) the Borrower shall execute and deliver to
the Administrative Agent and the Lenders such replacement or additional
Revolving Credit Notes or term notes as shall be required by the Administrative
Agent (if Notes have been requested by such Lender or Lenders). The Lenders
hereby authorize the Administrative Agent to execute each Additional Lender
Assumption Agreement on behalf of the Lenders.

(iii) On each Additional Lender Assumption Effective Date with respect to the
Commitment being increased, as appropriate, the Lenders shall make adjustments
among themselves with respect to the Loans then outstanding and amounts of
principal, interest, commitment fees and other amounts paid or payable with
respect thereto as shall be necessary, in the opinion of the Administrative
Agent, in order to reallocate among such Lenders such outstanding amounts, based
on the revised Commitment Percentages and to otherwise carry out fully the
intent and terms of this Section 2.9(b) (and the Borrower shall pay to the
applicable Lenders any amounts that would be payable pursuant to Section 3.3
hereof if such adjustments among the such Lenders would cause a prepayment of
one or more Eurodollar Loans). In connection therewith, it is understood and
agreed that the Maximum Amount of any Lender will not be increased (or decreased
except pursuant to subsection (a) hereof) without the prior written consent of
such Lender. The Borrower shall not request any increase in the Revolving Amount
or request an Incremental Term Loan pursuant to this subsection (b) if a Default
or an Event of Default shall then exist, or, after giving pro forma effect to
any such increase, would exist. At the time of any such increase (or new
facility), at the request of the Administrative Agent, the Credit Parties and
the Lenders shall enter into an amendment to evidence such increase and to
address related provisions as deemed necessary or appropriate by the
Administrative Agent (provided that the failure of any Lender to enter into any
such Amendment shall not affect the effectiveness of such Amendment). Upon each
increase of the Revolving Amount or the addition of an Incremental Term Loan
Facility, the Total Commitment Amount shall be increased by the same amount.

 

38



--------------------------------------------------------------------------------

(c) Incremental Term Loan Facility.

(i) Each Incremental Term Loan Facility (A) shall rank pari passu in right of
payment with the Revolving Loans, (B) shall not mature earlier than the last day
of the Commitment Period (but may have amortization prior to such date), and
(C) shall be treated substantially the same as (and in any event no more
favorably than) the Revolving Loans, including, without limitation, similar
interest for such Incremental Term Loan Facility.

(ii) An Incremental Term Loan Facility may be added hereunder pursuant to an
amendment or restatement (the “Incremental Facility Amendment”) of this
Agreement and, as appropriate, the other Loan Documents, executed by the
Borrower, each Lender providing a commitment with respect to such Incremental
Term Loan Facility, each Additional Lender providing a commitment with respect
to the Incremental Term Loan Facility, and the Administrative Agent.
Notwithstanding anything herein to the contrary, the Incremental Facility
Amendment may, without the consent of any other Lenders, effect such amendments
to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the opinion of the Administrative Agent, to effect the
provisions of Section 2.10(b) and (c) hereof (including, without limitation,
amendments to the definitions in this Agreement and Sections 8.5 and 8.7 hereof
for the purpose of treating such Incremental Term Loan Facility pari passu with
the other Loans).

Section 2.10. Computation of Interest and Fees. With the exception of Base Rate
Loans, interest on Loans, Letter of Credit fees, Related Expenses and commitment
and other fees and charges hereunder shall be computed on the basis of a year
having three hundred sixty (360) days and calculated for the actual number of
days elapsed. With respect to Base Rate Loans, interest shall be computed on the
basis of a year having three hundred sixty-five (365) days or three hundred
sixty-six (366) days, as the case may be, and calculated for the actual number
of days elapsed.

Section 2.11. Mandatory Payments.

(a) Revolving Credit Exposure. If, at any time, the Revolving Credit Exposure
shall exceed the Revolving Credit Commitment, the Borrower shall, as promptly as
practicable, but in no event later than the next Business Day, pay an aggregate
principal amount of the Revolving Loans sufficient to bring the Revolving Credit
Exposure within the Revolving Credit Commitment.

(b) Swing Line Exposure. If, at any time, the Swing Line Exposure shall exceed
the Swing Line Commitment, the Borrower shall, as promptly as practicable, but
in no event later than the next Business Day, pay an aggregate principal amount
of the Swing Loans sufficient to bring the Swing Line Exposure within the Swing
Line Commitment.

 

39



--------------------------------------------------------------------------------

(c) Mandatory Prepayments. If, at any time, any of the Companies shall incur
Indebtedness to a Person other than a Lender pursuant to Section 5.8(g) hereof,
the Borrower shall make a mandatory prepayment (each a “Mandatory Prepayment”),
on the date that such Indebtedness is incurred, in an amount equal to one
hundred percent (100%) of the net cash proceeds of such Indebtedness, net of
costs and expenses related thereto (the “Mandatory Prepayment Amount”). Each
Mandatory Prepayment required to be made pursuant to this subsection (c) shall
be applied in the following order (i) first, on a pro rata basis for the
Lenders, to outstanding Base Rate Loans, and (ii) second, on a pro rata basis
for the Lenders, to outstanding Eurodollar Loans; provided that, if the
outstanding principal amount of any Eurodollar Loan shall be reduced to an
amount less than the minimum amount set forth in Section 2.5(d) hereof as a
result of such prepayment, then such Eurodollar Loan shall be converted into a
Base Rate Loan on the date of such prepayment. Unless otherwise agreed by the
Required Lenders, the Revolving Credit Commitment shall be permanently reduced
by the Mandatory Prepayment Amount, whether or not there shall be any Revolving
Credit Exposure.

(d) Application of Mandatory Payments. Unless otherwise designated by the
Borrower, each prepayment pursuant to subsection (a) above shall be applied in
the following order (i) first, on a pro rata basis for the Lenders, to
outstanding Base Rate Loans, and (ii) second, on a pro rata basis for the
Lenders, to outstanding Eurodollar Loans; provided that, if the outstanding
principal amount of any Eurodollar Loan shall be reduced to an amount less than
the minimum amount set forth in Section 2.5(d) hereof as a result of such
prepayment, then such Eurodollar Loan shall be converted into a Base Rate Loan
on the date of such prepayment. Any prepayment of a Eurodollar Loan pursuant to
this Section 2.11 shall be subject to the prepayment provisions set forth in
Article III hereof.

Section 2.12. Swap Obligations Make-Well Provision. The Borrower hereby
absolutely, unconditionally and irrevocably undertakes to provide such funds or
other support as may be needed from time to time by each other Credit Party in
order for such Credit Party to honor its obligations under the Loan Documents in
respect of the Swap Obligations. The obligations of the Borrower under this
Section 2.12 shall remain in full force and effect until all Obligations are
paid in full. The Borrower intends that this Section 2.12 constitute, and this
Section 2.12 shall be deemed to constitute, a “keepwell, support, or other
agreement” for the benefit of each other Credit Party for all purposes of
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

ARTICLE III. ADDITIONAL PROVISIONS RELATING TO

EURODOLLAR LOANS; INCREASED CAPITAL; TAXES

Section 3.1. Requirements of Law.

(a) If, after the Closing Date, (i) the adoption of or any change in any
Requirement of Law or in the interpretation or application thereof by a
Governmental Authority, or (ii) the compliance by any Lender with any request or
directive issued after the Closing Date (whether or not having the force of law)
from any central bank or other Governmental Authority:

(A) shall subject any Lender to any tax of any kind whatsoever with respect to
this Agreement, any Letter of Credit or any Eurodollar Loan made by it, or
change the basis of taxation of payments to such Lender in respect thereof
(except for Taxes and Excluded Taxes which are governed by Section 3.2 hereof);

 

40



--------------------------------------------------------------------------------

(B) shall impose, modify or hold applicable any reserve, special deposit,
insurance charge, compulsory loan or similar requirement against assets held by,
deposits or other liabilities in or for the account of, advances, loans or other
extensions of credit by, or any other acquisition of funds by, any office of
such Lender that is not otherwise included in the determination of the
Eurodollar Rate; or

(C) shall impose on such Lender any other condition;

and the result of any of the foregoing is to increase the cost to such Lender of
making, converting into, continuing or maintaining Eurodollar Loans or issuing
or participating in Letters of Credit, or to reduce any amount receivable
hereunder in respect thereof, then, in any such case, the Borrower shall pay to
such Lender, within fifteen (15) days after receipt of a written request
therefor, any additional amounts necessary to compensate such Lender for such
increased cost or reduced amount receivable (provided such request shall include
a reasonably detailed explanation of the basis for such request and the method
for calculating such amount).

(b) If any Lender shall have determined that, after the Closing Date, the
adoption of or any change in any Requirement of Law regarding capital adequacy
or liquidity, or liquidity requirements, or in the interpretation or application
thereof by a Governmental Authority or compliance by such Lender or any
corporation controlling such Lender with any request or directive issued after
the Closing Date regarding capital adequacy or liquidity (whether or not having
the force of law) from any Governmental Authority shall have the effect of
reducing the rate of return on such Lender’s or such corporation’s capital as a
consequence of its obligations hereunder, or under or in respect of any Letter
of Credit, to a level below that which such Lender or such corporation could
have achieved but for such adoption, change or compliance (taking into
consideration the policies of such Lender or such corporation with respect to
capital adequacy and liquidity), then from time to time, upon submission by such
Lender to the Borrower (with a copy to the Administrative Agent) of a written
request therefor, the Borrower shall pay or cause to be paid to such Lender
within fifteen (15) days of such request, such additional amount or amounts as
will compensate such Lender or such corporation for such reduction (provided
such request shall include a reasonably detailed explanation of the basis for
such request and the method for calculating such amount).

(c) For purposes of this Section 3.1 and Section 3.4(a) hereof, the Dodd-Frank
Act, any requests, rules, guidelines or directives concerning capital adequacy
promulgated by the Bank for International Settlements, or the Basel Committee on
Banking Regulations and Supervisory Practices (or any successor or similar
authority) under Basel III, and any rules, regulations, orders, requests,
guidelines and directives adopted, issued, promulgated or implemented in
connection with any of the foregoing, regardless of the date adopted, issued,
promulgated or implemented, are deemed to have been introduced and adopted after
the Closing Date.

 

41



--------------------------------------------------------------------------------

(d) A certificate as to any additional amounts payable pursuant to this
Section 3.1 submitted by any Lender to the Borrower (with a copy to the
Administrative Agent) shall be conclusive absent manifest error provided such
certificate includes the reasonably detailed explanation and method of
calculation described above. In determining any such additional amounts, such
Lender may use any method of averaging and attribution that it (in its sole
discretion) shall deem applicable. The obligations of the Borrower pursuant to
this Section 3.1 shall survive the termination of this Agreement and the payment
of the Loans and all other amounts payable hereunder.

(e) Notwithstanding anything in this Section 3.1 to the contrary, (i) no Lender
shall receive compensation pursuant to this Section 3.1, unless such Lender is
generally seeking compensation from other borrowers with respect to its
similarly affected loans under agreements with such borrowers having provisions
similar to this Section 3.1; and (ii) the Borrower shall not be required to
compensate a Lender pursuant to this Section for any increased costs or
reductions incurred more than two hundred seventy (270) days prior to the date
that such Lender notifies the Borrower of the request for such compensation.

Section 3.2. Taxes.

(a) All payments made by any Credit Party under any Loan Document shall be made
free and clear of, and without deduction or withholding for or on account of,
any Taxes or Other Taxes. If any Taxes or Other Taxes are required to be
deducted or withheld from any amounts payable to the Administrative Agent or any
Lender hereunder, the amounts so payable to the Administrative Agent or such
Lender shall be increased to the extent necessary to yield to the Administrative
Agent or such Lender (after deducting, withholding and payment of all Taxes and
Other Taxes, including for Taxes and Other Taxes applicable to additional sums
payable under this Section 3.2) interest or any such other amounts payable
hereunder at the rates or in the amounts specified in the Loan Documents.

(b) Whenever any Taxes or Other Taxes are required to be withheld and paid by a
Credit Party, such Credit Party shall timely withhold and pay such taxes to the
relevant Governmental Authorities. As promptly as possible thereafter, the
Borrower shall send to the Administrative Agent for its own account or for the
account of the relevant Lender, as the case may be, a certified copy of an
original official receipt received by such Credit Party showing payment thereof
or other evidence of payment reasonably acceptable to the Administrative Agent
or such Lender. The Credit Parties shall jointly and severally indemnify the
Administrative Agent and the Lenders on demand for the full amount of any Taxes
or Other Taxes (including Taxes imposed or asserted on or attributable to
amounts payable under this Section 3.2) payable or paid by the Administrative
Agent or any such Lender or required to be withheld or deducted from a payment
to the Administrative Agent or any such Lender and any reasonable expenses
arising therefrom or with respect thereto (including, without limitation,
attorney fees), whether or not such Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. If such Credit Party shall fail
to pay any Taxes or Other Taxes when due to the appropriate Governmental
Authority or fails to remit to the Administrative Agent the required receipts or
other required documentary evidence, the Credit Parties shall, jointly and
severally indemnify the Administrative Agent and the appropriate Lenders on
demand for the full amount of Taxes or Other Taxes paid or payable by the
Administrative Agent or such Lender as a result of any such failure.

 

42



--------------------------------------------------------------------------------

(c) Each Lender that is not (i) a citizen or resident of the United States,
(ii) a corporation, partnership or other entity created or organized in or under
the laws of the United States (or any jurisdiction thereof), or (iii) an estate
or trust that is subject to federal income taxation regardless of the source of
its income (any such Person, a “Non-U.S. Lender”) shall deliver to the Borrower
and the Administrative Agent two copies of either U.S. Internal Revenue Service
Form W-8BEN-E, Form W-8IMY or Form W-8ECI, or, in the case of a Non-U.S. Lender
claiming exemption from U.S. federal withholding tax under Section 871(h) or
881(c) of the Code with respect to payments of “portfolio interest”, a statement
with respect to such interest and two copies of a Form W-8BEN-E, or any
subsequent versions thereof or successors thereto, properly completed and duly
executed by such Non-U.S. Lender claiming complete exemption from, or a reduced
rate of, U.S. federal withholding tax on all payments by Credit Parties under
this Agreement and the other Loan Documents. Such forms shall be delivered by
each Non-U.S. Lender on or before the date it becomes a party to this Agreement
or such other Loan Document. In addition, each Non-U.S. Lender shall deliver
such forms or appropriate replacements promptly upon the obsolescence or
invalidity of any form previously delivered by such Non-U.S. Lender. Each
Non-U.S. Lender shall promptly notify the Borrower at any time it determines
that such Lender is no longer in a position to provide any previously delivered
certificate to the Borrower (or any other form of certification adopted by the
U.S. taxing authorities for such purpose). Notwithstanding any other provision
of this subsection (c), a Non-U.S. Lender shall not be required to deliver any
form pursuant to this subsection (c) that (i) such Non-U.S. Lender is not
legally able to deliver, or (ii) in the Non-U.S. Lender’s reasonable judgment
such completion, execution or submission would subject such Non-U.S. Lender to
any material unreimbursed cost or expense or would materially prejudice the
legal or commercial position of such Non-U.S. Lender.

(d) If a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this Section 3.2(d), “FATCA” shall include any amendments
to FATCA after the date of this Agreement.

(e) The agreements in this Section 3.2 shall survive the termination of the Loan
Documents and the payment of the Loans and all other amounts payable hereunder.

 

43



--------------------------------------------------------------------------------

Section 3.3. Funding Losses. The Borrower agrees to indemnify each Lender,
promptly after receipt of a written request therefor, and to hold each Lender
harmless from, any loss or expense that such Lender may sustain or incur as a
consequence of (a) default by the Borrower in making a borrowing of, conversion
into or continuation of Eurodollar Loans after the Borrower has given a notice
(including a written or verbal notice that is subsequently revoked) requesting
the same in accordance with the provisions of this Agreement, (b) default by the
Borrower in making any prepayment of or conversion from Eurodollar Loans after
the Borrower has given a notice (including a written or verbal notice that is
subsequently revoked) thereof in accordance with the provisions of this
Agreement, (c) the making of a prepayment of a Eurodollar Loan on a day that is
not the last day of an Interest Period applicable thereto, (d) any conversion of
a Eurodollar Loan to a Base Rate Loan on a day that is not the last day of an
Interest Period applicable thereto, or (e) any compulsory assignment of such
Lender’s interests, rights and obligations under this Agreement pursuant to
Section 10.3(c) or 10.12 hereof. Such indemnification shall be in an amount
equal to the excess, if any, of (i) the amount of interest that would have
accrued on the amounts so prepaid, or not so borrowed, converted or continued,
for the period from the date of such prepayment or of such failure to borrow,
convert or continue to the last day of such Interest Period (or, in the case of
a failure to borrow, convert or continue, the Interest Period that would have
commenced on the date of such failure) in each case at the Eurodollar Rate that
was used as the basis for determining the Derived Eurodollar Rate applicable (or
that would have become applicable) for such Loans over (ii) the amount of
interest (as reasonably determined by such Lender) that would have accrued to
such Lender on such amount by placing such amount on deposit for a comparable
period with leading banks in the appropriate London interbank market. A
certificate as to any amounts payable pursuant to this Section 3.3 submitted to
the Borrower (with a copy to the Administrative Agent) by any Lender shall be
conclusive absent manifest error provided that such certificate includes a
computation of such amount in reasonable detail. The obligations of the Borrower
pursuant to this Section 3.3 shall survive the termination of this Agreement and
the payment of the Loans and all other amounts payable hereunder.

Section 3.4. Eurodollar Rate Lending Unlawful; Inability to Determine Rate.

(a) If any Lender shall determine (which determination shall, upon notice
thereof to the Borrower and the Administrative Agent, be conclusive and binding
on the Borrower) that, after the Closing Date, (i) the introduction of or any
change in or in the interpretation of any law makes it unlawful, or (ii) any
Governmental Authority asserts that it is unlawful, for such Lender to make or
continue any Loan as, or to convert (if permitted pursuant to this Agreement)
any Loan into, a Eurodollar Loan, the obligations of such Lender to make,
continue or convert into any such Eurodollar Loan shall, upon such
determination, be suspended until such Lender shall notify the Administrative
Agent that the circumstances causing such suspension no longer exist, and all
outstanding Eurodollar Loans payable to such Lender shall automatically convert
(if conversion is permitted under this Agreement) into a Base Rate Loan, or be
repaid (if no conversion is permitted) at the end of the then current Interest
Periods with respect thereto or sooner, if required by law or such assertion.

(b) If the Administrative Agent or the Required Lenders determine that for any
reason adequate and reasonable means do not exist for determining the Eurodollar
Rate for any requested Interest Period with respect to a proposed Eurodollar
Loan, or that the Eurodollar Rate for any requested Interest Period with respect
to a proposed Eurodollar Loan does not adequately

 

44



--------------------------------------------------------------------------------

and fairly reflect the cost to the Lenders of funding such Loan, the
Administrative Agent will promptly so notify the Borrower and each Lender.
Thereafter, the obligation of the Lenders to make or maintain such Eurodollar
Loan shall be suspended until the Administrative Agent (upon the instruction of
the Required Lenders) revokes such notice. Upon receipt of such notice, the
Borrower may revoke any pending request for a borrowing of, conversion to or
continuation of such Eurodollar Loan or, failing that, will be deemed to have
converted such request into a request for a borrowing of a Base Rate Loan in the
amount specified therein.

Section 3.5. Discretion of Lenders as to Manner of Funding. Notwithstanding any
provision of this Agreement to the contrary, each Lender shall be entitled to
fund and maintain its funding of all or any part of such Lender’s Loans in any
manner such Lender deems to be appropriate; it being understood, however, that
for the purposes of this Agreement all determinations hereunder shall be made as
if such Lender had actually funded and maintained each Eurodollar Loan during
the applicable Interest Period for such Loan through the purchase of deposits
having a maturity corresponding to such Interest Period and bearing an interest
rate equal to the Eurodollar Rate for such Interest Period.

ARTICLE IV. CONDITIONS PRECEDENT

Section 4.1. Conditions to Each Credit Event. The obligation of the Lenders, the
Issuing Lender and the Swing Line Lender to participate in any Credit Event
shall be conditioned, in the case of each Credit Event, upon the following:

(a) all conditions precedent as listed in Section 4.2 hereof required to be
satisfied prior to the first Credit Event shall have been satisfied prior to or
as of the first Credit Event;

(b) the Borrower shall have submitted a Notice of Loan (or with respect to a
Letter of Credit, complied with the provisions of Section 2.2(b)(ii) hereof) and
otherwise complied with Section 2.5 hereof;

(c) no Default or Event of Default shall then exist or immediately after such
Credit Event would exist; and

(d) each of the representations and warranties contained in Article VI hereof
shall be true in all material respects as if made on and as of the date of such
Credit Event, except to the extent that any thereof expressly relate to an
earlier date.

Each request by the Borrower for a Credit Event shall be deemed to be a
representation and warranty by the Borrower as of the date of such request as to
the satisfaction of the conditions precedent specified in subsections (c) and
(d) above.

 

45



--------------------------------------------------------------------------------

Section 4.2. Conditions to the First Credit Event. The Borrower shall cause the
following conditions to be satisfied on or prior to the Closing Date. The
obligation of the Lenders, the Issuing Lender and the Swing Line Lender to
participate in the first Credit Event is subject to the Borrower satisfying each
of the following conditions prior to or concurrently with such Credit Event:

(a) Notes as Requested. The Borrower shall have executed and delivered to
(i) each Revolving Lender requesting a Revolving Credit Note such Revolving
Lender’s Revolving Credit Note, and (ii) the Swing Line Lender the Swing Line
Note, if requested by the Swing Line Lender.

(b) Guaranties of Payment. The Borrower and each Guarantor of Payment shall have
executed and delivered to the Administrative Agent, for the benefit of the
Lenders, a Guaranty of Payment, in form and substance satisfactory to the
Administrative Agent and the Lenders.

(c) Lien Searches. With respect to the property owned or leased by the Borrower
and each Guarantor of Payment, the Borrower shall have caused to be delivered to
the Administrative Agent (i) the results of Uniform Commercial Code lien
searches, satisfactory to the Administrative Agent and the Lenders, (ii) the
results of federal and state tax lien and judicial lien searches, satisfactory
to the Administrative Agent and the Lenders, and (iii) Uniform Commercial Code
termination statements reflecting termination of all U.C.C. Financing Statements
previously filed by any Person and not expressly permitted pursuant to
Section 5.9 hereof.

(d) Officer’s Certificate, Resolutions, Organizational Documents. The Borrower
shall have delivered to the Administrative Agent an officer’s certificate (or
comparable domestic or foreign documents) certifying the names of the officers
of each Credit Party authorized to sign the Loan Documents, together with the
true signatures of such officers and certified copies of (i) the resolutions of
the board of directors (or comparable domestic or foreign documents) of such
Credit Party evidencing approval of the execution, delivery and performance of
the Loan Documents to which such Credit Party is a party, and the consummation
of the transactions contemplated thereby, and (ii) the Organizational Documents
of such Credit Party.

(e) Good Standing and Full Force and Effect Certificates. The Borrower shall
have delivered to the Administrative Agent a good standing certificate or full
force and effect certificate (or comparable document, if neither certificate is
available in the applicable jurisdiction), as the case may be, for each Credit
Party, issued on or about the Closing Date by the Secretary of State in the
state or states where such Credit Party is incorporated or formed.

(f) Legal Opinion. The Borrower shall have delivered to the Administrative Agent
an opinion of counsel (which may be the general counsel for the Borrower) for
the Borrower and each other Credit Party, in form and substance satisfactory to
the Administrative Agent and the Lenders.

(g) Advertising Permission Letter. The Borrower shall have delivered to the
Administrative Agent an advertising permission letter, authorizing the
Administrative Agent to publicize the transaction and specifically to use the
name of the Borrower in connection with “tombstone” advertisements in one or
more publications selected by the Administrative Agent.

 

46



--------------------------------------------------------------------------------

(h) Administrative Agent Fee Letter and Other Fees. The Borrower shall have
(i) executed and delivered to the Administrative Agent, the Administrative Agent
Fee Letter and paid to the Administrative Agent, for its sole account, the fees
stated therein, (ii) executed and delivered to the Administrative Agent and paid
to the Administrative Agent the fees stated therein, and (iii) paid all legal
fees and expenses of the Administrative Agent in connection with the preparation
and negotiation of the Loan Documents.

(i) Existing Credit Agreement. The Borrower shall have terminated (a) demand
line of credit agreement, among the Borrower and Manufacturers and Traders Trust
Company, as lender and agent and KeyBank National Association, as lender, dated
as of May 1, 2014, as amended, and (c) any other Indebtedness of the Companies
not permitted by Section 5.8 hereof (including, without limitation, any
Indebtedness secured by cash surrender value of life insurance), which
terminations in the foregoing subparts (a) and (b) shall be deemed to have
occurred upon payment in full of all of the Indebtedness outstanding thereunder
and terminations of the commitments established therein.

(j) Closing Certificate. The Borrower shall have delivered to the Administrative
Agent and the Lenders an officer’s certificate certifying that, as of the
Closing Date, (i) all conditions precedent set forth in this Article IV have
been satisfied, (ii) no Default or Event of Default exists or immediately after
the first Credit Event will exist, (iii) Consolidated Tangible Net Worth, as
calculated pursuant to Section 5.7(b) hereof, is no less than Sixty-Four Million
Dollars ($64,000,000), and (iv) each of the representations and warranties
contained in Article VI hereof are true and correct as of the Closing Date.

(k) Letter of Direction. The Borrower shall have delivered to the Administrative
Agent a letter of direction authorizing the Administrative Agent, on behalf of
the Lenders, to disburse the proceeds of the Loans, which letter of direction
includes the authorization to transfer funds under this Agreement and the wire
instructions that set forth the locations to which such funds shall be sent.

(l) No Material Adverse Change. No material adverse change, in the opinion of
the Administrative Agent, shall have occurred in the financial condition,
operations or prospects of the Companies since July 3, 2015.

(m) Miscellaneous. The Borrower shall have provided to the Administrative Agent
and the Lenders such other items and shall have satisfied such other conditions
as may be reasonably required by the Administrative Agent or the Lenders.

ARTICLE V. COVENANTS

Section 5.1. Insurance. Each Company shall (a) maintain insurance to such extent
and against such hazards and liabilities as is commonly maintained by Persons
similarly situated; and (b) within ten days of any Lender’s written request,
furnish to the Administrative Agent such information about such Company’s
insurance as the Administrative Agent may from time to time reasonably request,
which information shall be prepared in form and detail satisfactory to the
Administrative Agent and certified by a Financial Officer.

 

47



--------------------------------------------------------------------------------

Section 5.2. Money Obligations. Each Company shall pay in full (except to the
extent the failure to so pay could not reasonably be expected to result in a
Material Adverse Effect or a material federal tax Lien) (a) prior in each case
to the date when penalties would attach, all taxes, assessments and governmental
charges and levies (except only those so long as and to the extent that the same
shall be contested in good faith by appropriate and timely proceedings and for
which adequate provisions have been established in accordance with GAAP) for
which it may be or become liable or to which any or all of its properties may be
or become subject; (b) all of its wage obligations to its employees in
compliance with the Fair Labor Standards Act (29 U.S.C. §§ 206-207) or any
comparable provisions, and, in the case of the Foreign Subsidiaries, those
obligations under foreign laws with respect to employee source deductions,
obligations and employer obligations to its employees; and (c) all of its other
obligations calling for the payment of money (except only those so long as and
to the extent that the same shall be contested in good faith and for which
adequate provisions have been established in accordance with GAAP) before such
payment becomes overdue.

Section 5.3. Financial Statements and Information.

(a) Quarterly Financials. The Borrower shall deliver to the Administrative Agent
and the Lenders, within forty-five (45) days after the end of each of the first
three Quarterly Reporting Periods of each fiscal year (or, if earlier, within
five days after the date which the Borrower shall be required to submit its Form
10-Q), balance sheets of the Companies as of the end of such period and
statements of income (loss), stockholders’ equity and cash flow for the
Quarterly Reporting Period and fiscal year to date periods, all prepared on a
Consolidated basis, in form and detail satisfactory to the Administrative Agent
and the Lenders and certified by a Financial Officer.

(b) Annual Audit Report. The Borrower shall deliver to the Administrative Agent
and the Lenders, within ninety (90) days after the end of each fiscal year of
the Borrower (or, if earlier, within five days after the date which the Borrower
shall be required to submit its Form 10-K), an annual audit report of the
Companies for that year prepared on a Consolidated basis, in form and detail
satisfactory to the Administrative Agent and the Lenders and certified by an
unqualified opinion of an independent public accountant satisfactory to the
Administrative Agent, which report shall include balance sheets and statements
of income (loss), stockholders’ equity and cash-flow for that period.

(c) Compliance Certificate. The Borrower shall deliver to the Administrative
Agent and the Lenders, concurrently with the delivery of the financial
statements set forth in subsections (a) and (b) above, a Compliance Certificate.

(d) Management Reports. The Borrower shall deliver to the Administrative Agent
and the Lenders, concurrently with the delivery of the quarterly and annual
financial statements set forth in subsections (a) and (b) above, a copy of any
management report, letter or similar writing furnished to the Companies by the
accountants in respect of the systems, operations, financial condition or
properties of the Companies.

 

48



--------------------------------------------------------------------------------

(e) Pro-Forma Projections. The Borrower shall deliver to the Administrative
Agent and the Lenders, within sixty (60) days after the end of each fiscal year
of the Borrower, annual pro-forma projections of the Companies for the then
current fiscal year, to be in form and detail acceptable to the Administrative
Agent (and at a minimum to include pro-forma projections of balance sheets,
statements of income and cash flow) and presented on a quarterly year to date
basis.

(f) Shareholder and SEC Documents. The Borrower shall deliver to the
Administrative Agent and the Lenders (or give notice of the availability thereof
on the SEC Edgar website), as soon as available, (i) copies of Form 10-Q
quarterly reports, Form 10-K annual reports and Form 8-K current reports,
(ii) upon the request of the Administrative Agent, copies of any other filings
made by the Borrower with the SEC, and (iii) notice of (and, upon the request of
the Administrative Agent, copies of) any other information that is provided by
the Borrower to its shareholders generally.

(g) Reporting Periods. If, at any time, the information set forth on Schedule
5.3 hereto becomes inaccurate, or does not set forth each Quarterly Reporting
Period for the following fiscal year of the Borrower, the Borrower shall
promptly deliver to the Administrative Agent a replacement Schedule 5.3 that
includes such additional or corrected information, in form and substance
satisfactory to Lender.

(h) SEC Reporting; Electronic Delivery; Final Statements. Notwithstanding
anything to the contrary contained in this Agreement, all financial statements
and reports required hereunder (including, without limitation, those required
pursuant to Section 5.3(a) and (b) hereof) shall, upon notice of such filing
from the Borrower to the Administrative Agent, be deemed delivered to the
Administrative Agent and the Lenders upon delivery of such financial statements
and reports to the SEC pursuant to the Borrower’s public company reporting
requirements (and such financial statements and reports shall be readily
available to the Administrative Agent and Lenders). In addition, upon the filing
of the Borrower’s 10-Q report with the SEC for any Quarterly Reporting Period,
such report shall be deemed to satisfy the requirements of subsection (a) above,
and upon the filing of the Borrower’s 10-K report with the SEC for any fiscal
year, such report shall be deemed to satisfy the requirements of subsection
(b) above. All financial statements and reports required to be delivered
pursuant to this Section 5.3 may, at the Borrower’s option, be delivered via
electronic mail to the Administrative Agent and the Lenders in accordance with
Section 10.4 hereof.

(i) Financial Information of the Companies. The Borrower shall deliver to the
Administrative Agent and the Lenders, within ten days of the written request of
the Administrative Agent or any Lender, such other information about the
financial condition, properties and operations of any Company as the
Administrative Agent or such Lender may from time to time reasonably request,
which information shall be submitted in form and detail reasonably satisfactory
to the Administrative Agent or such Lender.

 

49



--------------------------------------------------------------------------------

Section 5.4. Financial Records. Each Company shall at all times maintain records
and books of account, including, without limiting the generality of the
foregoing, appropriate provisions for possible losses and liabilities, all in
accordance with GAAP, and at all reasonable times (during normal business hours,
and except during the continuance of an Event of Default, upon reasonable
advance notice to such Company) permit the Administrative Agent or any Lender,
or any representative of the Administrative Agent or such Lender, to examine
such Company’s books and records and to make excerpts therefrom and transcripts
thereof.

Section 5.5. Franchises; Change in Business.

(a) Each Company (other than a Dormant Subsidiary) shall preserve and maintain
at all times its existence, and its rights and franchises necessary for its
business.

(b) No Company shall engage in any business if, as a result thereof, the general
nature of the business of the Companies taken as a whole would be substantially
changed from the general nature of the business the Companies are engaged in on
the Closing Date.

Section 5.6. ERISA Pension and Benefit Plan Compliance.

(a) No Company shall incur any material accumulated funding deficiency within
the meaning of ERISA, or any material liability to the PBGC, established
thereunder in connection with any ERISA Plan.

(b) The Borrower shall furnish to the Administrative Agent and the Lenders

(i) as soon as possible and in any event within thirty (30) days after any
Company knows or has reason to know that any Reportable Event with respect to
any ERISA Plan has occurred that could reasonably be expected to have a Material
Adverse Effect, a statement of a Financial Officer of such Company, setting
forth details as to such Reportable Event and the action that such Company
proposes to take with respect thereto, together with a copy of the notice of
such Reportable Event given to the PBGC if a copy of such notice is available to
such Company, and

(ii) promptly after receipt thereof, a copy of any notice such Company, or any
member of the Controlled Group may receive from the PBGC or the Internal Revenue
Service with respect to any ERISA Plan administered by such Company if the
subject matter of such notice could reasonably be expected to involve a material
liability; provided that this latter clause shall not apply to notices of
general application promulgated by the PBGC or the Internal Revenue Service.

(c) The Borrower shall promptly notify the Administrative Agent of any material
taxes assessed, proposed to be assessed or that the Borrower has reason to
believe may be assessed against a Company by the Internal Revenue Service with
respect to any ERISA Plan.

 

50



--------------------------------------------------------------------------------

(d) As soon as practicable, and in any event within twenty (20) days, after any
Company shall become aware that an ERISA Event that could reasonably be expected
to have a Material Adverse Effect shall have occurred, such Company shall
provide the Administrative Agent with notice of such ERISA Event with a
certificate by a Financial Officer of such Company setting forth the details of
the event and the action such Company or another Controlled Group member
proposes to take with respect thereto.

(e) The Borrower shall, at the request of the Administrative Agent or any
Lender, deliver or cause to be delivered to the Administrative Agent or such
Lender, as the case may be, true and correct copies of any documents relating to
the ERISA Plan of any Company.

As used in this Section 5.6, “material” means the measure of a matter of
significance that shall be determined as being an amount equal to five percent
(5%) of Consolidated Net Worth.

Section 5.7. Financial Covenants.

(a) Leverage Ratio. The Borrower shall not suffer or permit at any time the
Leverage Ratio to exceed 2.75 to 1.00.

(b) Minimum Consolidated Tangible Net Worth. The Borrower shall not suffer or
permit the Consolidated Tangible Net Worth to be less than the Minimum TNW
Amount as of the last day of any Quarterly Reporting Period. The Minimum TNW
Amount shall initially equal Sixty-Four Million Dollars ($64,000,000), but shall
adjusted as follows: as of the last day of each fiscal year of the Borrower, the
Minimum Tangible Net Worth Amount shall be (i) be increased by fifty percent
(50%) of Borrower’s net profits for such fiscal year (or, on December 31, 2015,
net profits for the Quarterly Reporting Periods ended October 2, 2015 and
December 31, 2015), and (ii) be adjusted to add to shareholders’ equity any
negative change in the Borrower’s foreign currency adjustment and to subtract
therefrom any positive change in Borrower’s foreign currency adjustment, in each
case during such fiscal year (or, on December 31, 2015, adjustments for the
Quarterly Reporting Periods ended October 2, 2015 and December 31, 2015). The
Minimum TNW Amount, as adjusted in accordance with the preceding sentence, shall
become the Minimum TNW Amount under this Section 5.7(b) for the fiscal year
commencing the day after such adjustment and shall again be adjusted on the last
day of such fiscal year as set forth herein.

(c) Capital Expenditures. The Companies shall not invest in Consolidated Capital
Expenditures more than an aggregate amount equal to Five Million Dollars
($5,000,000) during any fiscal year of the Borrower.

Section 5.8. Borrowing. No Company shall create, incur or have outstanding any
Indebtedness of any kind; provided that this Section 5.8 shall not apply to the
following:

(a) the Loans, the Letters of Credit and any other Indebtedness under this
Agreement;

(b) any loans granted to, or Capitalized Lease Obligations entered into by, any
Company for the purchase, improvement, construction or lease of fixed assets
(and refinancings of such loans or Capitalized Lease Obligations), which loans
and Capitalized Lease Obligations shall only be secured by the fixed assets
being purchased, improved, constructed or leased, so long as the aggregate
principal amount of all such loans and Capitalized Lease Obligations for all
Companies shall not exceed Two Million Dollars ($2,000,000) at any time
outstanding;

 

51



--------------------------------------------------------------------------------

(c) the Indebtedness existing on the Closing Date, in addition to the other
Indebtedness permitted to be incurred pursuant to this Section 5.8, as set forth
in Schedule 5.8 hereto (and any extension, renewal or refinancing thereof but
only to the extent that the principal amount thereof does not increase after the
Closing Date, except for capitalized interest and financing costs);

(d) loans to, and guaranties of Indebtedness of, a Company from a Company so
long as each such Company is a Credit Party;

(e) Indebtedness under any Hedge Agreement, so long as such Hedge Agreement
shall have been entered into in the ordinary course of business and not for
speculative purposes;

(f) Permitted Foreign Subsidiary Loans, Guaranties and Investments;

(g) Indebtedness consisting of loans made to a Company, secured by the cash
surrender value of life insurance of such Company, so long as (i) the Companies,
both immediately prior to, and after giving pro forma effect to the incurrence
thereof and any Mandatory Prepayment required by, and any reduction of
commitments pursuant to, Section 2.11(c) hereof, are in compliance with
Section 5.7 hereof (at the levels required for the most recently ended Quarterly
Reporting Period for which financial statements have been delivered pursuant to
Section 5.3(a) or 5.3(b) hereof), (A) with each such financial covenant being
recalculated as of the last day of the most recent Quarterly Reporting Period
for which financial statements have been delivered pursuant to Section 5.3(a) or
5.3(b) hereof, and (B) assuming for purposes of these calculations that (1) that
the Revolving Credit Exposure equals the Revolving Credit Commitment, and
(2) the full committed amount of such Indebtedness shall be treated as
outstanding Indebtedness; and (ii) the aggregate principal amount of such
Indebtedness does not exceed, at any time outstanding, Seventeen Million Five
Hundred Thousand Dollars ($17,500,000) (provided that the aggregate principal
amount of such Indebtedness shall also in no event exceed, at any time
outstanding, an amount equal to eighty-five percent of the cash surrender value
of the life insurance securing such Indebtedness unless such Indebtedness is
otherwise non-recourse to any Company); and

(h) other Indebtedness, in addition to the Indebtedness listed above, in an
aggregate principal amount for all Companies not to exceed Five Million Dollars
($5,000,000).

Section 5.9. Liens. No Company shall create, assume or suffer to exist (upon the
happening of a contingency or otherwise) any Lien upon any of its property or
assets, whether now owned or hereafter acquired; provided that this Section 5.9
shall not apply to the following:

(a) Liens for taxes not yet due or that are being actively contested in good
faith by appropriate proceedings and for which adequate reserves shall have been
established in accordance with GAAP;

 

52



--------------------------------------------------------------------------------

(b) other statutory Liens incidental to the conduct of its business or the
ownership of its property and assets that (i) were not incurred in connection
with the incurring of Indebtedness or the obtaining of advances or credit, and
(ii) do not in the aggregate materially detract from the value of its property
or assets or materially impair the use thereof in the operation of its business;

(c) any Lien granted to the Administrative Agent, for the benefit of the Lenders
(and affiliates thereof);

(d) the Liens existing on the Closing Date as set forth in Schedule 5.9 hereto
and replacements, extensions, renewals, refundings or refinancings thereof, but
only to the extent that the amount of debt secured thereby, and the amount and
description of property subject to such Liens, shall not be increased (except
for capitalized interest and financing costs);

(e) purchase money Liens on fixed assets securing the loans and Capitalized
Lease Obligations pursuant to Section 5.8(b) hereof, provided that such Lien is
limited to the purchase price, improvement or construction costs and only
attaches to the property being acquired, improved or constructed;

(f) easements or other minor defects or irregularities in title of real or
personal property not interfering in any material respect with the use of such
property in the business of any Company;

(g) Liens (other than any lien created by Section 4069 of ERISA and securing an
obligation of any employer or employers which is delinquent) incurred or
deposits made in the ordinary course of business in connection with workers’
compensation, unemployment insurance and other types of social security, or to
secure the performance of tenders, statutory obligations, surety and appeal
bonds, payment and performance bonds, return of money bonds and other similar
obligations (not incurred in connection with the borrowing of money or the
obtaining of advances or credits to finance the purchase price of property);

(h) customary set-off rights against depository accounts permitted hereunder in
favor of banks at which a Company maintains such depository accounts, which
set-off rights only secure the obligations of such Company to pay ordinary
course fees and bank charges;

(i) judgment and attachment liens not giving rise to an Event of Default and
notices of lis pendens and associated rights related to litigation being
contested in good faith by the Companies in appropriate proceedings and for
which adequate reserves have been made;

(j) Liens securing permitted Indebtedness of Foreign Subsidiaries that attach
solely to the assets of such Foreign Subsidiaries;

(k) Liens securing the Indebtedness permitted by Section 5.8(g) hereof, so long
as such Liens attach only to the cash surrender value of life insurance policies
owned by a Company; or

 

53



--------------------------------------------------------------------------------

(l) other Liens, in addition to the Liens listed above, not incurred in
connection with the incurring of Indebtedness, securing amounts, in the
aggregate for all Companies, not to exceed Five Hundred Thousand Dollars
($500,000) at any time.

No Company shall enter into any contract or agreement that would prohibit the
Administrative Agent or the Lenders from acquiring a security interest, mortgage
or other Lien on, or a collateral assignment of, any of the property or assets
of such Company other than a contract or agreement:

(i) in connection with the purchase, improvement, construction or lease of fixed
assets, or permitted Indebtedness incurred for such purpose (including a
permitted replacement or refinancing thereof), that prohibits Liens on such
fixed assets;

(ii) in connection with a permitted disposition of such Company’s assets that
prohibits Liens on such assets pending such disposition; or

(iii) in connection with permitted Indebtedness of a Foreign Subsidiary that
only restricts Liens on assets of such Foreign Subsidiary.

Section 5.10. Regulations T, U and X. No Company shall take any action that
would result in any non-compliance of the Loans or Letters of Credit with
Regulations T, U or X, or any other applicable regulation, of the Board of
Governors of the Federal Reserve System.

Section 5.11. Investments, Loans and Guaranties. No Company shall (a) create,
acquire or hold any Subsidiary, (b) make or hold any investment in any stocks,
bonds or securities of any kind, (c) be or become a party to any joint venture
or other partnership, (d) make or keep outstanding any advance or loan to any
Person, or (e) be or become a Guarantor of any kind (other than a Guarantor of
Payment under the Loan Documents); provided that this Section 5.11 shall not
apply to the following:

(i) any endorsement of a check or other medium of payment for deposit or
collection through normal banking channels or similar transaction in the normal
course of business;

(ii) any investment in direct obligations of the United States or in
certificates of deposit issued by a member bank (having capital resources in
excess of Five Hundred Million Dollars ($500,000,000)) of the Federal Reserve
System;

(iii) any investment in commercial paper or securities that at the time of such
investment is assigned the highest quality rating in accordance with the rating
systems employed by either Moody’s or Standard & Poor’s;

(iv) the holding of each of the Subsidiaries listed on Schedule 6.1 hereto, and
the creation, acquisition and holding of and any investment in any new
Subsidiary after the Closing Date so long as such new Subsidiary shall have been
created, acquired or held, and investments made, in accordance with the terms
and conditions of this Agreement;

 

54



--------------------------------------------------------------------------------

(v) loans to, investments in and guaranties of the Indebtedness (permitted under
Section 5.8(d) hereof) of, a Company from or by a Company so long as each such
Company is a Credit Party;

(vi) Permitted Investments or Permitted Foreign Subsidiary Loans, Guaranties and
Investments, so long as no Default or Event of Default shall exist prior to or
after giving pro forma effect to such loan or investment;

(vii) investments received in compromise or settlement of litigation or disputes
or as the result of enforcement of any Lien by a Company or in an insolvency
proceeding;

(viii) Investments made in the Borrower’s Non-qualified Key Employee Deferred
Compensation Plan;

(ix) any Acquisition permitted under Section 5.13 hereof; and

(x) any advance or loan to an officer or employee of a Company as an advance on
commissions, travel and other items in the ordinary course of business, so long
as all such advances and loans from all Companies aggregate not more than the
maximum principal sum of One Hundred Thousand Dollars ($100,000) at any time
outstanding;

For purposes of this Section 5.11, the amount of any investment in equity
interests shall be based upon the initial amount invested and shall not include
any appreciation in value or return on such investment but shall take into
account repayments, redemptions and return of capital.

Section 5.12. Merger and Sale of Assets. No Company shall merge, amalgamate or
consolidate with any other Person, or sell, lease or transfer or otherwise
dispose of any assets to any Person other than in the ordinary course of
business, except that, if no Default or Event of Default shall then exist or
immediately thereafter shall begin to exist:

(a) a Company (other than the Borrower) may merge with (i) the Borrower
(provided that the Borrower shall be the continuing or surviving Person) or
(ii) any one or more Guarantors of Payment (provided that at least one Guarantor
of Payment shall be the continuing or surviving Person);

(b) a Company may sell, lease, transfer or otherwise dispose of any of its
assets to (i) the Borrower or (ii) any Guarantor of Payment;

(c) a Company (other than a Credit Party) may merge with or sell, lease,
transfer or otherwise dispose of any of its assets to any other Company;

(d) a Company may sell, lease, transfer or otherwise dispose of any assets that
are obsolete or no longer useful or no longer used in such Company’s business
and may sell its corporate headquarters in Buffalo, New York; and

 

55



--------------------------------------------------------------------------------

(e) Acquisitions may be effected in accordance with the provisions of
Section 5.13 hereof.

Section 5.13. Acquisitions. No Company shall effect an Acquisition; provided
that a Company may effect an Acquisition so long as such Acquisition meets all
of the following requirements:

(a) in the case of an Acquisition that involves a merger, amalgamation or other
combination including the Borrower, the Borrower shall be the surviving entity;

(b) in the case of an Acquisition that involves a merger, amalgamation or other
combination including a Credit Party (other than the Borrower), a Credit Party
shall be the surviving entity;

(c) the business to be acquired shall be similar, or related to, or incidental
to the lines of business of the Companies;

(d) no Default or Event of Default shall exist prior to or, after giving pro
forma effect to such Acquisition, thereafter shall begin to exist;

(e) prior to or promptly following such Acquisition, or if the aggregate
Consideration for an Acquisition exceeds Ten Million Dollars ($10,000,000), ten
days prior to the closing date of such Acquisition (or such lesser period as
reasonably approved by the Administrative Agent), the Borrower shall have
(i) delivered written notice of such Acquisition to the Administrative Agent and
the Lenders, which notice shall include the proposed closing date of such
Acquisition (if known); and (ii) provided to the Administrative Agent and the
Lenders, in form and substance satisfactory to the Administrative Agent,
historical financial statements of the target entity and a pro forma financial
statement of the Companies accompanied by a certificate of a Financial Officer
showing (A) pro forma compliance with Section 5.7 hereof (at the levels required
for the most recently ended Quarterly Reporting Period for which financial
statements have been delivered pursuant to Section 5.3(a) or 5.3(b) hereof) with
each such financial covenant being recalculated as of the last day of the most
recent Quarterly Reporting Period for which financial statements have been
delivered pursuant to Section 5.3(a) or 5.3(b) hereof, both before and after
giving pro forma effect to the proposed Acquisition, and (B) compliance with
subsections (f) and (g) below;

(f) the Leverage Ratio, both immediately prior to and after giving pro forma
effect to such Acquisition, being in each case recalculated as of the last day
of the most recent Quarterly Reporting Period for which financial statements
have been delivered pursuant to Section 5.3(a) or 5.3(b) hereof, shall not
exceed 2.50 to 1.00;

(g) the Liquidity Amount, both immediately prior to and after giving pro forma
affect to such Acquisition, shall be no less than Fifteen Million Dollars
($15,000,000); and

 

56



--------------------------------------------------------------------------------

(h) such Acquisition is not actively opposed by the board of directors (or
similar governing body) of the selling Persons or the Persons whose equity
interests are to be acquired.

Section 5.14. Notice. The Borrower shall cause a Financial Officer to promptly
notify the Administrative Agent and the Lenders, in writing, whenever any of the
following shall occur:

(a) a Default or Event of Default has occurred, or could reasonably be expected
to occur hereunder, or any representation or warranty made in Article VI hereof
or elsewhere in this Agreement or in any other Related Writing may for any
reason cease in any material respect to be true and complete when made or deemed
to have been made;

(b) the Borrower learns of a litigation or proceeding against the Borrower
before a court, administrative agency or arbitrator that could reasonably be
expected to have a Material Adverse Effect; or

(c) the Borrower learns that there has occurred or begun to exist any event,
condition or thing that is reasonably likely to have a Material Adverse Effect.

Section 5.15. Restricted Payments. No Company shall make or commit itself to
make any Restricted Payment at any time, except that:

(a) the Borrower may make Capital Distributions in the form of dividends so long
as (i) no Default or Event of Default shall then exist or, after giving pro
forma effect to such Capital Distributions, thereafter shall begin to exist, and
(ii) the aggregate amount of dividends made by the Borrower shall not exceed
Five Million Dollars ($5,000,000) during any fiscal year of the Borrower; and

(b) the Borrower may make Capital Distributions in the form of stock repurchases
so long as (i) no Default or Event of Default shall then exist or, after giving
pro forma effect to such Capital Distributions, thereafter shall begin to exist,
and (ii) aggregate amount paid by the Companies with respect to such stock
repurchases shall not exceed Four Million Dollars ($4,000,000) during any fiscal
year of the Borrower.

Section 5.16. Environmental Compliance. Each Company shall comply with any and
all Environmental Laws and Environmental Permits including, without limitation,
all Environmental Laws in jurisdictions in which such Company owns or operates a
facility or site, arranges for disposal or treatment of hazardous substances,
solid waste or other wastes, accepts for transport any hazardous substances,
solid waste or other wastes or holds any interest in real property or otherwise,
except for such non-compliance as could not reasonably be expected to have a
Material Adverse Effect. The Borrower shall furnish to the Administrative Agent
and the Lenders, promptly after receipt thereof, a copy of any notice any
Company may receive from any Governmental Authority or private Person, or
otherwise, that any litigation or proceeding pertaining to any environmental,
health or safety matter has been filed or is threatened against such Company,
any real property in which such Company holds any interest or any past or
present operation of such Company if such litigation or proceeding involves a
matter that could be reasonably be expected to have a Material Adverse Effect on
such Company. No Company

 

57



--------------------------------------------------------------------------------

shall allow the release or disposal of hazardous waste, solid waste or other
wastes on, under or to any real property in which any Company holds any
ownership interest or performs any of its operations, in violation of any
Environmental Law, except if such violation could not reasonably be expected to
have a Material Adverse Effect. As used in this Section 5.16, “litigation or
proceeding” means any demand, claim, notice, suit, suit in equity action,
administrative action, investigation or inquiry whether brought by any
Governmental Authority or private Person, or otherwise. The Borrower shall
defend, indemnify and hold the Administrative Agent and the Lenders harmless
against all costs, expenses, claims, damages, penalties and liabilities of every
kind or nature whatsoever (including attorneys’ fees) arising out of or
resulting from the noncompliance of any Company with any Environmental Law. Such
indemnification shall survive any termination of this Agreement.

Section 5.17. Affiliate Transactions. No Company shall, directly or indirectly,
enter into or permit to exist any transaction or series of transactions
(including, without limitation, the purchase, sale, lease or exchange of any
property or the rendering of any service) with any Affiliate (other than a
Company that is a Credit Party) on terms that shall be less favorable to such
Company than those that might be obtained at the time in a transaction with a
Person that is not an Affiliate; provided that the foregoing shall not prohibit
the payment of customary and reasonable directors’ fees.

Section 5.18. Use of Proceeds. The Borrower’s use of the proceeds of the Loans
shall be for working capital and other general corporate purposes of the
Companies, for the refinancing of existing Indebtedness and for Acquisitions
permitted hereunder. The Borrower will not, directly or indirectly, use the
proceeds of the Loans, or lend, contribute or otherwise make available such
proceeds to any subsidiary, joint venture partner or other Person, to fund
activities or business of or with any Person, or in any country or territory,
that, at the time of such funding, is, or whose government is, the subject of
Sanctions.

Section 5.19. Subsidiary Guaranties. Each Domestic Subsidiary (that is not a
Dormant Subsidiary) created, acquired or held subsequent to the Closing Date,
shall promptly execute and deliver to the Administrative Agent, for the benefit
of the Lenders, a Guaranty of Payment (or a Guaranty of Payment Joinder) of all
of the Obligations, such agreement to be prepared by the Administrative Agent
and in form and substance acceptable to the Administrative Agent, along with any
such other supporting documentation, corporate governance and authorization
documents, and an opinion of counsel (which may be the general counsel of the
Borrower, in the reasonable discretion of the Administrative Agent) as may be
deemed necessary or advisable by the Administrative Agent. With respect to a
Subsidiary that has been classified as a Dormant Subsidiary, at such time that
such Subsidiary no longer meets the requirements of a Dormant Subsidiary, the
Borrower shall provide to the Administrative Agent prompt written notice
thereof, and shall provide, with respect to such Subsidiary, all of the
documents referenced in the foregoing sentence.

Section 5.20. Restrictive Agreements. Except as set forth in this Agreement, the
Borrower shall not, and shall not permit any of its Subsidiaries to, directly or
indirectly, create or otherwise cause or suffer to exist or become effective any
encumbrance or restriction on the ability of any Subsidiary to (a) make,
directly or indirectly, any Capital Distribution to the

 

58



--------------------------------------------------------------------------------

Borrower, (b) make, directly or indirectly, loans or advances or capital
contributions to the Borrower or (c) transfer, directly or indirectly, any of
the properties or assets of such Subsidiary to the Borrower; except for such
encumbrances or restrictions existing under or by reason of (i) applicable law,
(ii) customary non-assignment provisions in leases or other agreements entered
in the ordinary course of business and consistent with past practices,
(iii) customary restrictions in security agreements or mortgages securing
Indebtedness, or capital leases, of a Company to the extent such restrictions
shall only restrict the transfer of the property subject to such security
agreement, mortgage or lease or (iv) customary restrictions in agreements
evidencing permitted Indebtedness of Foreign Subsidiaries to the extent such
restrictions shall only restrict Foreign Subsidiaries.

Section 5.21. Other Financial Covenants. In the event that any Credit Party
shall enter into, or shall have entered into, any Material Indebtedness
Agreement, wherein the financial covenants contained therein shall be more
restrictive than the financial covenants set forth herein, then the Credit
Parties shall immediately be bound hereunder (without further action) by such
more restrictive financial covenants with the same force and effect as if such
financial covenants were written herein for so long as such financial covenants
are in effect pursuant to such Material Indebtedness Agreement. In addition to
the foregoing, the Borrower shall provide prompt written notice to the
Administrative Agent of the creation or existence of any Material Indebtedness
Agreement that has such more restrictive financial covenants, and shall, within
fifteen (15) days thereafter (if requested by the Administrative Agent), execute
and deliver to the Administrative Agent an amendment to this Agreement that
incorporates such more restrictive financial covenants, with such amendment to
be in form and substance satisfactory to the Administrative Agent.

Section 5.22. Pari Passu Ranking. The Obligations shall, and the Borrower shall
take all necessary action to ensure that the Obligations shall, at all times,
rank at least pari passu in right of payment with all other senior unsecured
Indebtedness of the Borrower.

Section 5.23. Guaranty Under Material Indebtedness Agreement. No Company that is
not a Credit Party shall be or become a Guarantor of the Indebtedness incurred
pursuant to any Material Indebtedness Agreement entered into by a Credit Party
unless such Company shall also be a Guarantor of Payment under this Agreement
prior to or concurrently therewith.

Section 5.24. Amendment of Organizational Documents. No Company shall amend its
Organizational Documents to amend its Organizational Documents, in each case in
any manner materially adverse to the Lenders, without the prior written consent
of the Administrative Agent.

Section 5.25. Fiscal Year of Borrower. The Borrower shall not change the date of
its fiscal year-ends listed on Schedule 5.3 hereto without the prior written
consent of the Administrative Agent.

Section 5.26. Further Assurances. The Borrower shall, and shall cause each other
Credit Party to, promptly upon request by the Administrative Agent, or the
Required Lenders through the Administrative Agent, (a) correct any material
defect or error that may be discovered in any Loan Document or in the execution,
acknowledgment, filing or recordation thereof, and (b) do,

 

59



--------------------------------------------------------------------------------

execute, acknowledge, deliver, record, re-record, file, re-file, register and
re-register any and all such further acts, deeds, certificates, assurances and
other instruments as the Administrative Agent, or the Required Lenders through
the Administrative Agent, may reasonably require from time to time in order to
carry out more effectively the purposes of the Loan Documents.

ARTICLE VI. REPRESENTATIONS AND WARRANTIES

Section 6.1. Corporate Existence; Subsidiaries; Foreign Qualification. Each
Company is duly organized, validly existing, and in good standing (or comparable
concept in the applicable jurisdiction) under the laws of its state or
jurisdiction of incorporation or organization, and is duly qualified and
authorized to do business and is in good standing (or comparable concept in the
applicable jurisdiction) as a foreign entity in the jurisdictions set forth
opposite its name on Schedule 6.1 hereto, which are all of the states or
jurisdictions where the character of its property or its business activities
makes such qualification necessary and where the failure to so qualify could
reasonably be expected to result in a Material Adverse Effect. Schedule 6.1
hereto sets forth, as of the Closing Date, each Subsidiary of the Borrower (and
whether such Subsidiary is a Dormant Subsidiary), its state (or jurisdiction) of
formation, its relationship to the Borrower, including the percentage of each
class of stock or other equity interest owned by a Company, each Person that
owns the stock or other equity interest of each Company (other than the
Borrower), and its tax identification number. The Borrower, directly or
indirectly, owns all of the equity interests of each of its Subsidiaries.

Section 6.2. Corporate Authority. Each Credit Party has the right and power and
is duly authorized and empowered to enter into, execute and deliver the Loan
Documents to which it is a party and to perform and observe the provisions of
the Loan Documents. The Loan Documents to which each Credit Party is a party
have been duly authorized and approved by such Credit Party’s board of directors
or other governing body, as applicable, and are the legal, valid and binding
obligations of such Credit Party, enforceable against such Credit Party in
accordance with their respective terms. The execution, delivery and performance
of the Loan Documents do not conflict with, result in a breach in any of the
provisions of, constitute a default under, or result in the creation of a Lien
(other than Liens permitted under Section 5.9 hereof) upon any assets or
property of any Company under the provisions of, such Company’s Organizational
Documents or any material agreement to which such Company is a party.

Section 6.3. Compliance with Laws and Contracts. Each Company:

(a) holds permits, certificates, licenses, orders, registrations, franchises,
authorizations, and other approvals from any Governmental Authority necessary
for the conduct of its business and is in compliance with all applicable laws
relating thereto, except where the failure to do so would not have a Material
Adverse Effect;

(b) is in compliance with all federal, state, local, or foreign applicable
statutes, rules, regulations, and orders including, without limitation, those
relating to environmental protection, occupational safety and health, and equal
employment practices, except where the failure to be in compliance would not
have a Material Adverse Effect;

 

60



--------------------------------------------------------------------------------

(c) is not in violation of or in default under any agreement to which it is a
party or by which its assets are subject or bound, except with respect to any
violation or default that would not have a Material Adverse Effect;

(d) has ensured that no Company, or to the knowledge of any Company, any
director or officer of a Company, is a Person that is, or is controlled by
Persons that are (i) the subject of any Sanctions, or (ii) located, organized or
resident in a country or territory that is, or whose government is, the subject
of Sanctions;

(e) is in compliance with all applicable Bank Secrecy Act (“BSA”) and anti-money
laundering laws and regulations;

(f) is in compliance with Anti-Corruption Laws; and

(g) is in compliance with the Patriot Act.

Section 6.4. Litigation and Administrative Proceedings. Except as disclosed on
Schedule 6.4 hereto, there are (a) no lawsuits, actions, investigations,
examinations or other proceedings pending or threatened against any Company, or
in respect of which any Company may have any liability, in any court or before
or by any Governmental Authority, arbitration board, or other tribunal, (b) no
orders, writs, injunctions, judgments, or decrees of any court or Governmental
Authority to which any Company is a party or by which the property or assets of
any Company are bound, and (c) no grievances, disputes, or controversies
outstanding with any union or other organization of the employees of any
Company, or threats of work stoppage, strike, or pending demands for collective
bargaining, that in the case of (a), (b) and (c) could reasonably be expected to
have a Material Adverse Effect.

Section 6.5. Title to Assets. Each Company has good title to and ownership of
all property it purports to own, which property is free and clear of all Liens,
except those permitted under Section 5.9 hereof.

Section 6.6. Liens and Security Interests. On and after the Closing Date, except
for Liens permitted pursuant to Section 5.9 hereof, (a) there is and will be no
U.C.C. Financing Statement or similar notice of Lien outstanding covering any
personal property of any Company (other than U.C.C. Financing Statements filed
in connection with operating leases and bailments of property and any U.C.C.
Financing Statement that are filed without authorization and that have not yet
become known to the Borrower, in which case the Borrower shall promptly after
gaining knowledge thereof, contest such U.C.C. Financing Statement in good
faith); (b) there is and will be no mortgage or charge outstanding covering any
real property of any Company; and (c) no real or personal property of any
Company is subject to any Lien of any kind. No Company has entered into any
contract or agreement (other than a contract or agreement entered into in
connection with the purchase or lease of fixed assets that prohibits Liens on
such fixed assets) that exists on or after the Closing Date that would prohibit
the Administrative Agent or the Lenders from acquiring a Lien on, or a
collateral assignment of, any of the property or assets of any Company, except
as permitted by Section 5.9 hereof.

 

61



--------------------------------------------------------------------------------

Section 6.7. Tax Returns. All federal, state, provincial and local tax returns
and other reports required by law to be filed in respect of the income,
business, properties and employees of each Company have been filed and all
taxes, assessments, fees and other governmental charges that are due and payable
have been paid, except as otherwise permitted herein or if the failure to file
such reports or pay such taxes could not reasonably be expected to have a
Material Adverse Effect or result in a material federal tax Lien. The provision
for taxes on the books of each Company comports with the requirements of GAAP
for all years not closed by applicable statutes and for the current fiscal year.

Section 6.8. Environmental Laws. Each Company is in compliance with all
Environmental Laws, including, without limitation, all Environmental Laws in all
jurisdictions in which any Company owns or operates, or has owned or operated, a
facility or site, arranges or has arranged for disposal or treatment of
hazardous substances, solid waste or other wastes, accepts or has accepted for
transport any hazardous substances, solid waste or other wastes or holds or has
held any interest in real property or otherwise, except for such noncompliance
which could not reasonably be expected to have a Material Adverse Effect. No
litigation or proceeding arising under, relating to or in connection with any
Environmental Law or Environmental Permit is pending or, to the best knowledge
of each Company, threatened, against any Company. No release, threatened release
or disposal of hazardous waste, solid waste or other wastes is occurring, or has
occurred (other than those that are currently being remediated in accordance
with Environmental Laws), on, under or to any real property in which any Company
holds any interest or performs any of its operations, in violation of any
Environmental Law, except as could not reasonably be expected to have a Material
Adverse Effect. As used in this Section 6.8, “litigation or proceeding” means
any demand, claim, notice, suit, suit in equity, action, administrative action,
investigation or inquiry whether brought by any Governmental Authority or
private Person, or otherwise.

Section 6.9. Continued Business. There exists no actual, pending, or, to the
Borrower’s knowledge, any threatened termination or cancellation of a business
relationship with any customer or supplier (without a substantially concurrent
replacement thereof), or any group of customers or suppliers, whose purchases or
supplies, individually or in the aggregate, are material to the business of the
Companies, taken as a whole, and there is no actual or pending, or threatened to
the knowledge of the Company, adverse change in the business relationship of any
Company with any such customer, supplier or group and no other present condition
or state of facts or circumstances, that in any such case, would have a Material
Adverse Effect.

Section 6.10. Employee Benefits Plans.

(a) Schedule 6.10 hereto identifies each ERISA Plan that is subject to Title IV
of ERISA as of the Closing Date.

(b) Except as could not reasonably be expected to have a Material Adverse
Effect:

(i) no ERISA Event has occurred or is expected to occur with respect to an ERISA
Plan;

 

 

62



--------------------------------------------------------------------------------

(ii) full payment has been made of all amounts that a Controlled Group member is
required, under applicable law or under the governing documents, to have paid as
a contribution to or a benefit under each ERISA Plan;

(iii) the liability of each Controlled Group member with respect to each ERISA
Plan has been fully funded based upon reasonable and proper actuarial
assumptions, has been fully insured, or has been fully reserved for on its
financial statements;

(iv) with respect to each ERISA Plan that is intended to be qualified under Code
Section 401(a),

(A) the ERISA Plan and any associated trust operationally comply with the
applicable requirements of Code Section 401(a),

(B) the ERISA Plan and any associated trust have been amended to comply with all
such requirements as currently in effect, other than those requirements for
which a retroactive amendment can be made within the “remedial amendment period”
available under Code Section 401(b) (as extended under Treasury Regulations and
other Treasury pronouncements upon which taxpayers may rely),

(C) the ERISA Plan and any associated trust (1) is entitled to rely on a
favorable opinion letter issued by the Internal Revenue Service, or (2) if
permitted under rules then in effect as adopted by the Internal Revenue Service,
has received a favorable determination letter from the Internal Revenue Service,
stating that the ERISA Plan qualifies under Code Section 401(a), that the
associated trust qualifies under Code Section 501(a) and, if applicable, that
any cash or deferred arrangement under the ERISA Plan qualifies under Code
Section 401(k), unless the ERISA Plan was first adopted at a time for which the
above-described “remedial amendment period” has not yet expired;

(D) the ERISA Plan currently satisfies the requirements of Code Section 410(b),
without regard to any retroactive amendment that may be made within the
above-described “remedial amendment period”; and

(E) no contribution made to the ERISA Plan is subject to an excise tax under
Code Section 4972.

(v) With respect to any Pension Plan, the “accumulated benefit obligation” of
Controlled Group members with respect to the Pension Plan (as determined in
accordance with Statement of Accounting Standards No. 87, “Employers’ Accounting
for Pensions”) does not exceed the fair market value of Pension Plan assets.

Section 6.11. Consents or Approvals. No consent, approval or authorization of,
or filing, registration or qualification with, any Governmental Authority or any
other Person is required to be obtained or completed by any Company in
connection with the execution, delivery or performance of any of the Loan
Documents, that has not already been obtained or completed.

 

63



--------------------------------------------------------------------------------

Section 6.12. Solvency. The Borrower has received consideration that is the
reasonably equivalent value of the obligations and liabilities that the Borrower
has incurred to the Administrative Agent and the Lenders. The Borrower is not
insolvent as defined in any applicable state, federal or relevant foreign
statute, nor will the Borrower be rendered insolvent by the execution and
delivery of the Loan Documents to the Administrative Agent and the Lenders. The
Borrower is not engaged or about to engage in any business or transaction for
which the assets retained by it are or will be an unreasonably small amount of
capital, taking into consideration the obligations to the Administrative Agent
and the Lenders incurred hereunder. The Borrower does not intend to, nor does it
believe that it will, incur debts beyond its ability to pay such debts as they
mature.

Section 6.13. Financial Statements. The audited Consolidated financial
statements of the Borrower, for the fiscal year ended December 31, 2014 and the
unaudited Consolidated financial statements of the Borrower for the Quarterly
Reporting Period ended July 3, 2015, furnished to the Administrative Agent and
the Lenders, have been prepared in accordance with GAAP, and fairly present in
all material respects the financial condition of the Companies as of the dates
of such financial statements and the results of their operations for the periods
then ending. Since the dates of such statements, there has been no change in any
Company’s financial condition, properties or business or any change in any
Company’s accounting procedures that could reasonably be expected to result in a
Material Adverse Effect.

Section 6.14. Regulations. No Company is engaged principally or as one of its
important activities, in the business of extending credit for the purpose of
purchasing or carrying any “margin stock” (within the meaning of Regulation U of
the Board of Governors of the Federal Reserve System of the United States).
Neither the granting of any Loan (or any conversion thereof) or Letter of Credit
nor the use of the proceeds of any Loan or Letter of Credit will violate, or be
inconsistent with, the provisions of Regulation T, U or X or any other
Regulation of such Board of Governors.

Section 6.15. Material Agreements. Except as disclosed on Schedule 6.15 hereto,
as of the Closing Date, no Company is a party to any (a) debt instrument
(excluding the Loan Documents); (b) lease (capital, operating or otherwise),
whether as lessee or lessor thereunder; (c) contract, commitment, agreement, or
other arrangement involving the purchase or sale of any inventory by it, or the
license of any right to or by it; (d) contract, commitment, agreement, or other
arrangement with any of its “Affiliates” (as such term is defined in the
Exchange Act) other than a Company; (e) management or employment contract or
contract for personal services with any of its Affiliates that is not otherwise
terminable at will or on less than ninety (90) days’ notice without liability;
(f) collective bargaining agreement; or (g) other contract, agreement,
understanding, or arrangement with a third party; that, as to subparts
(a) through (g) above, if violated, breached, or terminated for any reason,
would have or would be reasonably expected to have a Material Adverse Effect.

 

64



--------------------------------------------------------------------------------

Section 6.16. Intellectual Property. Each Company owns, or has the right to use,
all of the patents, patent applications, industrial designs, designs,
trademarks, service marks, copyrights and licenses, and rights with respect to
the foregoing, necessary for the conduct of its business without any known
conflict with the rights of others, except as could not reasonably be expected
to result in a Material Adverse Effect.

Section 6.17. Insurance. Each Company maintains with financially sound and
reputable insurers insurance with coverage (including, if applicable, insurance
required by the National Flood Insurance Reform Act of 1994) and limits as
required by law and as is customary with Persons engaged in the same businesses
as the Companies.

Section 6.18. Accurate and Complete Statements. Neither the Loan Documents nor
any written statement made by any Company in connection with any of the Loan
Documents contains any untrue statement of a material fact or omits to state a
material fact necessary to make the statements contained therein or in the Loan
Documents not misleading. After due inquiry by the Borrower, there is no known
fact that any Company has not disclosed to the Administrative Agent and the
Lenders that has or is likely to have a Material Adverse Effect.

Section 6.19. Investment Company; Other Restrictions. No Company is (a) an
“investment company” or a company “controlled” by an “investment company” within
the meaning of the Investment Company Act of 1940, as amended, or (b) subject to
any foreign, federal, state or local statute or regulation limiting its ability
to incur Indebtedness.

Section 6.20. Defaults. No Default or Event of Default exists, nor will any
begin to exist immediately after the execution and delivery hereof.

ARTICLE VII. EVENTS OF DEFAULT

Any of the following specified events shall constitute an Event of Default (each
an “Event of Default”):

Section 7.1. Payments. If (a) the interest on any Loan, any commitment or other
fee, or any other Obligation not listed in subpart (b) hereof, shall not be paid
in full when due and payable or within five days thereafter, or (b) the
principal of any Loan, any reimbursement obligation under any Letter of Credit
that has been drawn, or any amount owing pursuant to Section 2.11 shall not be
paid in full when due and payable.

Section 7.2. Special Covenants. If any Company shall fail or omit to perform and
observe Section 5.3, 5.7, 5.8, 5.9, 5.11, 5.12, 5.13, 5.15, 5.21 or 5.23 hereof.

Section 7.3. Other Covenants. If any Company shall fail or omit to perform and
observe any agreement or other provision (other than those referred to in
Section 7.1 or 7.2 hereof) contained or referred to in this Agreement or any
other Loan Document that is on such Company’s part to be complied with, and that
Default shall not have been fully corrected within thirty (30) days after the
earlier of (a) any Financial Officer of such Company becomes aware of the
occurrence thereof, or (b) the giving of written notice thereof to the Borrower
by the Administrative Agent or the Required Lenders that the specified Default
is to be remedied.

 

65



--------------------------------------------------------------------------------

Section 7.4. Representations and Warranties. If any representation, warranty or
statement made in or pursuant to this Agreement or any other Related Writing or
any other material information furnished by any Company to the Administrative
Agent or the Lenders, or any thereof, shall have been false or erroneous when
made or deemed to have been made.

Section 7.5. Cross Default. If any Company shall default in the payment of
principal or interest due and owing under any Material Indebtedness Agreement
beyond any period of grace provided with respect thereto or in the performance
or observance of any other agreement, term or condition contained in any
agreement under which such obligation is created, if the effect of such default
is to allow the acceleration of the maturity of such Indebtedness or to permit
the holder thereof to cause such Indebtedness to become due prior to its stated
maturity.

Section 7.6. ERISA Default. The occurrence of one or more ERISA Events that
(a) the Required Lenders determine could reasonably be expected to have a
Material Adverse Effect, or (b) results in a Lien on any of the assets of any
Company.

Section 7.7. Change in Control. If any Change in Control shall occur.

Section 7.8. Judgments. There is entered against any Company:

(a) a final judgment or order for the payment of money by a court of competent
jurisdiction, that remains unpaid or unstayed and undischarged for a period
(during which execution shall not be effectively stayed) of thirty (30) days
after the date on which the right to appeal has expired, provided that such
occurrence shall constitute an Event of Default only if the aggregate of all
such judgments for all such Companies, (less any amount that will be covered by
the proceeds of insurance and is not subject to dispute by the insurance
provider) shall exceed Three Million Dollars ($3,000,000); or

(b) any one or more non-monetary final judgments that are not covered by
insurance, or, if covered by insurance, for which the insurance company has not
agreed to or acknowledged coverage, and that, in either case, the Required
Lenders reasonably determine have, or could be expected to have, individually or
in the aggregate, a Material Adverse Effect and, in either case, (i) enforcement
proceedings are commenced by the prevailing party or any creditor upon such
judgment or order, or (ii) there is a period of five consecutive Business Days
during which a stay of enforcement of such judgment, by reason of a pending
appeal or otherwise, is not in effect.

Section 7.9. Validity of Loan Documents. If (a) the validity, binding effect or
enforceability of any Loan Document against any Credit Party shall be contested
by any Credit Party; (b) any Credit Party shall deny that it has any or further
liability or obligation under any Loan Document; or (c) any Loan Document shall
be terminated, invalidated or set aside, or be declared ineffective or
inoperative or in any way cease to give or provide to the Administrative Agent
and the Lenders the benefits purported to be created thereby.

 

66



--------------------------------------------------------------------------------

Section 7.10. Solvency. If any Credit Party shall (a) except as permitted
pursuant to Section 5.12 hereof, discontinue business; (b) generally not pay its
debts as such debts become due; (c) make a general assignment for the benefit of
creditors; (d) apply for or consent to the appointment of an interim receiver, a
receiver, a receiver and manager, an administrator, a sequestrator, a monitor, a
custodian, a trustee, an interim trustee, a liquidator, an agent or any other
similar official of all or a substantial part of its assets or of such Credit
Party; (e) be adjudicated a debtor or insolvent or have entered against it an
order for relief under the Bankruptcy Code, or under any other bankruptcy
insolvency, liquidation, winding-up, corporate or similar statute or law,
foreign, federal, state or provincial, in any applicable jurisdiction, now or
hereafter existing, as any of the foregoing may be amended from time to time, or
other applicable statute for jurisdictions outside of the United States, as the
case may be; (f) file a voluntary petition under the Bankruptcy Code or seek
relief under any bankruptcy or insolvency or analogous law in any jurisdiction
outside of the United States, or file a proposal or notice of intention to file
such petition; (g) have an involuntary proceeding under the Bankruptcy Code
filed against it and the same shall not be controverted within ten days, or
shall continue undismissed for a period of sixty (60) days from commencement of
such proceeding or case; (h) file a petition, an answer, an application or a
proposal seeking reorganization or an arrangement with creditors or seeking to
take advantage of any other law (whether federal, provincial or state, or, if
applicable, other jurisdiction) relating to relief of debtors, or admit (by
answer, by default or otherwise) the material allegations of a petition filed
against it in any bankruptcy, reorganization, insolvency or other proceeding
(whether federal, provincial or state, or, if applicable, other jurisdiction)
relating to relief of debtors; (i) suffer or permit to continue unstayed and in
effect for thirty (30) consecutive days any judgment, decree or order entered by
a court of competent jurisdiction, that approves a petition or an application or
a proposal seeking its reorganization or appoints an interim receiver, a
receiver and manager, an administrator, custodian, trustee, interim trustee or
liquidator of all or a substantial part of its assets, or of such Credit Party;
(j) have an administrative receiver appointed over the whole or substantially
the whole of its assets, or of such Credit Party; (k) have assets, the value of
which is less than its liabilities; or (l) have a moratorium declared in respect
of any of its Indebtedness, or any analogous procedure or step is taken in any
jurisdiction.

ARTICLE VIII. REMEDIES UPON DEFAULT

Notwithstanding any contrary provision or inference herein or elsewhere:

Section 8.1. Optional Defaults. If any Event of Default referred to in
Section 7.1, 7.2, 7.3, 7.4, 7.5, 7.6, 7.7, 7.8 or 7.9 hereof shall occur, the
Administrative Agent may, with the consent of the Required Lenders, and shall,
at the written request of the Required Lenders, give written notice to the
Borrower to:

(a) terminate the Commitment, if not previously terminated, and, immediately
upon such election, the obligations of the Lenders, and each thereof, to make
any further Loan, and the obligation of the Issuing Lender to issue any Letter
of Credit, immediately shall be terminated; and/or

 

67



--------------------------------------------------------------------------------

(b) accelerate the maturity of all of the Obligations (if the Obligations are
not already due and payable), whereupon all of the Obligations shall become and
thereafter be immediately due and payable in full without any presentment or
demand and without any further or other notice of any kind, all of which are
hereby waived by the Borrower.

Section 8.2. Automatic Defaults. If any Event of Default referred to in
Section 7.10 hereof shall occur:

(a) all of the Commitment shall automatically and immediately terminate, if not
previously terminated, and no Lender thereafter shall be under any obligation to
grant any further Loan, nor shall the Issuing Lender be obligated to issue any
Letter of Credit; and

(b) the principal of and interest then outstanding on all of the Loans, and all
of the other Obligations, shall thereupon become and thereafter be immediately
due and payable in full (if the Obligations are not already due and payable),
all without any presentment, demand or notice of any kind, which are hereby
waived by the Borrower.

Section 8.3. Letters of Credit. If the maturity of the Obligations shall be
accelerated pursuant to Section 8.1 or 8.2 hereof, the Borrower shall
immediately deposit with the Administrative Agent, as security for the
obligations of the Borrower and any other Company to reimburse the
Administrative Agent and the Revolving Lenders for any then outstanding Letters
of Credit, cash equal to one hundred five percent (105%) of the sum of the
aggregate undrawn balance of any then outstanding Letters of Credit. The
Administrative Agent and the Lenders are hereby authorized, at their option, to
deduct any and all such amounts from any deposit balances then owing by any
Lender (or any affiliate of such Lender, wherever located) to or for the credit
or account of any Company, as security for the obligations of the Borrower and
any other Company to reimburse the Administrative Agent and the Revolving
Lenders for any then outstanding Letters of Credit.

Section 8.4. Offsets. If there shall occur or exist any Event of Default
referred to in Section 7.10 hereof or if the maturity of the Obligations is
accelerated pursuant to Section 8.1 or 8.2 hereof, each Lender shall have the
right at any time to set off against, and to appropriate and apply toward the
payment of, any and all of the Obligations then owing by the Borrower or a
Guarantor of Payment to such Lender (including, without limitation, any
participation purchased or to be purchased pursuant to Section 2.2(b), 2.2(c) or
8.5 hereof), whether or not the same shall then have matured, any and all
deposit (general or special) balances and all other indebtedness then held or
owing by such Lender (including, without limitation, by branches and agencies or
any affiliate of such Lender, wherever located) to or for the credit or account
of the Borrower or any other Company, all without notice to or demand upon the
Borrower or any other Person, all such notices and demands being hereby
expressly waived by the Borrower.

Section 8.5. Equalization Provisions. Each Lender agrees with the other Lenders
that, if it at any time shall obtain any Advantage over the other Lenders, or
any thereof, in respect of the Obligations (except as to Swing Loans and Letters
of Credit prior to the Administrative Agent’s giving of notice to participate
and except under Article III hereof), it shall purchase from the other Lenders,
for cash and at par, such additional participation in the Obligations as shall
be

 

68



--------------------------------------------------------------------------------

necessary to nullify such Advantage. If any such Advantage resulting in the
purchase of an additional participation as aforesaid shall be recovered in whole
or in part from the Lender receiving such Advantage, each such purchase shall be
rescinded, and the purchase price restored (but without interest unless the
Lender receiving such Advantage is required to pay interest on such Advantage to
the Person recovering such Advantage from such Lender) ratably to the extent of
the recovery. Each Lender further agrees with the other Lenders that if it at
any time shall receive any payment for or on behalf of the Borrower (or through
any Guarantor of Payment) on any Indebtedness owing by the Borrower pursuant to
this Agreement (whether by voluntary payment, by realization upon security, by
reason of offset of any deposit or other indebtedness, by counterclaim or
cross-action, by the enforcement of any right under any Loan Document, or
otherwise), it will apply such payment first to any and all Obligations owing by
the Borrower to that Lender (including, without limitation, any participation
purchased or to be purchased pursuant to this Section 8.5 or any other section
of this Agreement). Each Credit Party agrees that any Lender so purchasing a
participation from the other Lenders or any thereof pursuant to this Section 8.5
may exercise all of its rights of payment (including the right of set-off) with
respect to such participation as fully as if such Lender were a direct creditor
of such Credit Party in the amount of such participation.

Section 8.6. Other Remedies. The remedies in this Article VIII are in addition
to, and not in limitation of, any other right, power, privilege, or remedy,
either in law, in equity, or otherwise, to which the Lenders may be entitled.
The Administrative Agent shall exercise the rights under this Article VIII and
all other collection efforts on behalf of the Lenders and no Lender shall act
independently with respect thereto, except as otherwise specifically set forth
in this Agreement.

Section 8.7. Application of Proceeds.

(a) Payments Prior to Exercise of Remedies. Prior to the exercise by the
Administrative Agent, on behalf of the Lenders, of remedies under this Agreement
or the other Loan Documents, all monies received by the Administrative Agent in
connection with the Revolving Credit Commitment shall be applied, unless
otherwise required by the terms of the other Loan Documents or by applicable
law, to the Loans and Letters of Credit, as appropriate; provided that the
Administrative Agent shall have the right at all times to apply any payment
received from the Borrower first to the payment of all obligations (to the
extent not paid by the Borrower) incurred by the Administrative Agent pursuant
to Sections 10.5 and 10.6 hereof and to the payment of Related Expenses.

(b) Payments Subsequent to Exercise of Remedies. After the exercise by the
Administrative Agent or the Required Lenders of remedies under this Agreement or
the other Loan Documents, all monies received by the Administrative Agent shall
be applied, unless otherwise required by the terms of the other Loan Documents
or by applicable law, as follows:

(i) first, to the payment of all obligations (to the extent not paid by the
Borrower) incurred by the Administrative Agent pursuant to Sections 10.5 and
10.6 hereof and to the payment of Related Expenses to the Administrative Agent;

 

69



--------------------------------------------------------------------------------

(ii) second, to the payment pro rata of (A) interest then accrued and payable on
the outstanding Loans, (B) any fees then accrued and payable to the
Administrative Agent, (C) any fees then accrued and payable to the Issuing
Lender or the holders of the Letter of Credit Commitment in respect of the
Letter of Credit Exposure, (D) any commitment fees, amendment fees and similar
fees shared pro rata among the Lenders under this Agreement that are then
accrued and payable, and (E) to the extent not paid by the Borrower, to the
obligations incurred by the Lenders (other than the Administrative Agent)
pursuant to Sections 10.5 and 10.6 hereof;

(iii) third, for payment pro rata of (A) principal outstanding on the Loans and
the Letter of Credit Exposure, on a pro rata basis to the Lenders, based upon
each such Lender’s Commitment Percentage, provided that the amounts payable in
respect of the Letter of Credit Exposure shall be held and applied by the
Administrative Agent as security for the reimbursement obligations in respect
thereof, and, if any Letter of Credit shall expire without being drawn, then the
amount with respect to such Letter of Credit shall be distributed to the
Lenders, on a pro rata basis in accordance with this subpart (A), and
(B) Designated Swap Obligations

(iv) fourth, to any remaining Obligations; and

(v) finally, any remaining surplus after all of the Obligations have been paid
in full, to the Borrower or to whomsoever shall be lawfully entitled thereto.

Each Lender hereby agrees to promptly provide all information reasonably
requested by the Administrative Agent regarding any Designated Swap Obligation.

ARTICLE IX. THE ADMINISTRATIVE AGENT

The Lenders authorize KeyBank and KeyBank hereby agrees to act as agent for the
Lenders in respect of this Agreement upon the terms and conditions set forth
elsewhere in this Agreement, and upon the following terms and conditions:

Section 9.1. Appointment and Authorization. Each Lender hereby irrevocably
appoints and authorizes the Administrative Agent to take such action as agent on
its behalf and to exercise such powers hereunder as are delegated to the
Administrative Agent by the terms hereof, together with such powers as are
reasonably incidental thereto. Neither the Administrative Agent nor any of its
affiliates, directors, officers, attorneys or employees shall (a) be liable for
any action taken or omitted to be taken by it or them hereunder or in connection
herewith, except for its or their own gross negligence or willful misconduct (as
determined by a final non-appealable judgment of a court of competent
jurisdiction), or be responsible in any manner to any of the Lenders for the
effectiveness, enforceability, genuineness, validity or due execution of this
Agreement or any other Loan Documents, (b) be under any obligation to any Lender
to ascertain or to inquire as to the performance or observance of any of the
terms, covenants or conditions hereof or thereof on the part of the Borrower or
any other Company, or the financial condition of the Borrower or any other
Company, or (c) be liable to any of the Companies for consequential damages
resulting from any breach of contract, tort or other wrong in connection

 

70



--------------------------------------------------------------------------------

with the negotiation, documentation, administration or collection of the Loans
or Letters of Credit or any of the Loan Documents. Notwithstanding any provision
to the contrary contained in this Agreement or in any other Loan Document, the
Administrative Agent shall not have any duty or responsibility except those
expressly set forth herein, nor shall the Administrative Agent have or be deemed
to have any fiduciary relationship with any Lender or participant, and no
implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other Loan Document or
otherwise exist against the Administrative Agent. Without limiting the
generality of the foregoing sentence, the use of the term “agent” herein and in
other Loan Documents with reference to the Administrative Agent is not intended
to connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable law. Instead, such term is used merely as a
matter of market custom, and is intended to create or reflect only an
administrative relationship between independent contracting parties.

Section 9.2. Note Holders. The Administrative Agent may treat the payee of any
Note as the holder thereof (or, if there is no Note, the holder of the interest
as reflected on the books and records of the Administrative Agent) until written
notice of transfer shall have been filed with the Administrative Agent, signed
by such payee and in form satisfactory to the Administrative Agent.

Section 9.3. Consultation With Counsel. The Administrative Agent may consult
with legal counsel selected by the Administrative Agent and shall not be liable
for any action taken or suffered in good faith by the Administrative Agent in
accordance with the opinion of such counsel.

Section 9.4. Documents. The Administrative Agent shall not be under any duty to
examine into or pass upon the validity, effectiveness, genuineness or value of
any Loan Document or any other Related Writing furnished pursuant hereto or in
connection herewith or the value of any collateral obtained hereunder, and the
Administrative Agent shall be entitled to assume that the same are valid,
effective and genuine and what they purport to be.

Section 9.5. Administrative Agent and Affiliates. KeyBank and its affiliates may
make loans to, issue letters of credit for the account of, accept deposits from,
acquire equity interests in and generally engage in any kind of banking, trust,
financial advisory, underwriting or other business with the Companies and
Affiliates as though KeyBank were not the Administrative Agent hereunder and
without notice to or consent of any Lender. Each Lender acknowledges that,
pursuant to such activities, KeyBank or its affiliates may receive information
regarding any Company or any Affiliate (including information that may be
subject to confidentiality obligations in favor of such Company or such
Affiliate) and acknowledge that the Administrative Agent shall be under no
obligation to provide such information to other Lenders. With respect to Loans
and Letters of Credit (if any), KeyBank and its affiliates shall have the same
rights and powers under this Agreement as any other Lender and may exercise the
same as though KeyBank were not the Administrative Agent, and the terms “Lender”
and “Lenders” include KeyBank and its affiliates, to the extent applicable, in
their individual capacities.

 

71



--------------------------------------------------------------------------------

Section 9.6. Knowledge or Notice of Default. The Administrative Agent shall not
be deemed to have knowledge or notice of the occurrence of any Default or Event
of Default unless the Administrative Agent has received written notice from a
Lender or the Borrower referring to this Agreement, describing such Default or
Event of Default and stating that such notice is a “notice of default”. In the
event that the Administrative Agent receives such a notice, the Administrative
Agent shall give notice thereof to the Lenders. The Administrative Agent shall
take such action with respect to such Default or Event of Default as shall be
reasonably directed by the Required Lenders (or, if so specified by this
Agreement, all Lenders); provided that, unless and until the Administrative
Agent shall have received such directions, the Administrative Agent may (but
shall not be obligated to) take such action, or refrain from taking such action,
with respect to such Default or Event of Default as it shall deem advisable, in
its discretion, for the protection of the interests of the Lenders.

Section 9.7. Action by Administrative Agent. Subject to the other terms and
conditions hereof, so long as the Administrative Agent shall be entitled,
pursuant to Section 9.6 hereof, to assume that no Default or Event of Default
shall have occurred and be continuing, the Administrative Agent shall be
entitled to use its discretion with respect to exercising or refraining from
exercising any rights that may be vested in it by, or with respect to taking or
refraining from taking any action or actions that it may be able to take under
or in respect of, this Agreement. The Administrative Agent shall incur no
liability under or in respect of this Agreement by acting upon any notice,
certificate, warranty or other paper or instrument believed by it to be genuine
or authentic or to be signed by the proper party or parties, or with respect to
anything that it may do or refrain from doing in the reasonable exercise of its
judgment, or that may seem to it to be necessary or desirable in the premises.
Without limiting the foregoing, no Lender shall have any right of action
whatsoever against the Administrative Agent as a result of the Administrative
Agent’s acting or refraining from acting hereunder in accordance with the
instructions of the Required Lenders.

Section 9.8. Release of Guarantor of Payment. In the event of a merger, sale of
assets or other transaction permitted pursuant to Section 5.12 hereof or
otherwise permitted pursuant to this Agreement, the Administrative Agent, at the
request and expense of the Borrower, is hereby authorized by the Lenders to
release, in connection therewith, one or more Guarantors of Payment, upon the
written request of the Borrower.

Section 9.9. Delegation of Duties. The Administrative Agent may execute any of
its duties under this Agreement or any other Loan Document by or through agents,
employees or attorneys-in-fact and shall be entitled to advice of counsel and
other consultants or experts concerning all matters pertaining to such duties.
The Administrative Agent shall not be responsible for the negligence or
misconduct of any agent or attorney-in-fact that it selects in the absence of
gross negligence or willful misconduct, as determined by a final and
non-appealable judgment of a court of competent jurisdiction.

Section 9.10. Indemnification of Administrative Agent. The Lenders agree to
indemnify the Administrative Agent (to the extent not reimbursed by the
Borrower) ratably, according to their respective Commitment Percentages, from
and against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses (including attorneys’ fees

 

72



--------------------------------------------------------------------------------

and expenses) or disbursements of any kind or nature whatsoever that may be
imposed on, incurred by or asserted against the Administrative Agent in its
capacity as agent in any way relating to or arising out of this Agreement or any
other Loan Document or any action taken or omitted by the Administrative Agent
with respect to this Agreement or any other Loan Document, provided that no
Lender shall be liable for any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses (including
attorneys’ fees and expenses) or disbursements resulting from the Administrative
Agent’s gross negligence or willful misconduct as determined by a final and
non-appealable judgment of a court of competent jurisdiction, or from any action
taken or omitted by the Administrative Agent in any capacity other than as agent
under this Agreement or any other Loan Document. No action taken in accordance
with the directions of the Required Lenders shall be deemed to constitute gross
negligence or willful misconduct for purposes of this Section 9.10. The
undertaking in this Section 9.10 shall survive repayment of the Loans,
cancellation of the Notes, if any, expiration or termination of the Letters of
Credit, termination of the Commitment, any foreclosure under, or modification,
release or discharge of, any or all of the Loan Documents, termination of this
Agreement and the resignation or replacement of the agent.

Section 9.11. Successor Administrative Agent. The Administrative Agent may
resign as agent hereunder by giving not fewer than thirty (30) days prior
written notice to the Borrower and the Lenders. If the Administrative Agent
shall resign under this Agreement, then either (a) the Required Lenders shall
appoint from among the Lenders a successor agent for the Lenders (with the
consent of the Borrower so long as an Event of Default does not exist and which
consent shall not be unreasonably withheld), or (b) if a successor agent shall
not be so appointed and approved within the thirty (30) day period following the
Administrative Agent’s notice to the Lenders of its resignation, then the
Administrative Agent shall appoint a successor agent that shall serve as agent
until such time as the Required Lenders appoint a successor agent. If no
successor agent has accepted appointment as the Administrative Agent by the date
that is thirty (30) days following a retiring Administrative Agent’s notice of
resignation, the retiring Administrative Agent’s resignation shall nevertheless
thereupon become effective, and the Lenders shall assume and perform all of the
duties of the Administrative Agent hereunder until such time, if any, as the
Required Lenders appoint a successor agent as provided for above. Upon its
appointment, such successor agent shall succeed to the rights, powers and duties
as agent, and the term “Administrative Agent” means such successor effective
upon its appointment, and the former agent’s rights, powers and duties as agent
shall be terminated without any other or further act or deed on the part of such
former agent or any of the parties to this Agreement. After any retiring
Administrative Agent’s resignation as the Administrative Agent, the provisions
of this Article IX shall inure to its benefit as to any actions taken or omitted
to be taken by it while it was the Administrative Agent under this Agreement and
the other Loan Documents.

Section 9.12. Issuing Lender. The Issuing Lender shall act on behalf of the
Revolving Lenders with respect to any Letters of Credit issued by the Issuing
Lender and the documents associated therewith. The Issuing Lender shall have all
of the benefits and immunities (a) provided to the Administrative Agent in this
Article IX with respect to any acts taken or omissions suffered by the Issuing
Lender in connection with the Letters of Credit and the applications and
agreements for letters of credit pertaining to such Letters of Credit as fully
as if the term “Administrative Agent”, as used in this Article IX, included the
Issuing Lender with respect to such acts or omissions, and (b) as additionally
provided in this Agreement with respect to the Issuing Lender.

 

73



--------------------------------------------------------------------------------

Section 9.13. Swing Line Lender. The Swing Line Lender shall act on behalf of
the Revolving Lenders with respect to any Swing Loans. The Swing Line Lender
shall have all of the benefits and immunities (a) provided to the Administrative
Agent in this Article IX with respect to any acts taken or omissions suffered by
the Swing Line Lender in connection with the Swing Loans as fully as if the term
“Administrative Agent”, as used in this Article IX, included the Swing Line
Lender with respect to such acts or omissions, and (b) as additionally provided
in this Agreement with respect to the Swing Line Lender.

Section 9.14. Administrative Agent May File Proofs of Claim. In case of the
pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to any Credit Party, (a) the Administrative Agent
(irrespective of whether the principal of any Loan shall then be due and payable
as herein expressed or by declaration or otherwise and irrespective of whether
the Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise, to
(i) file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent) allowed in such judicial proceedings, and (ii) collect and
receive any monies or other property payable or deliverable on any such claims
and to distribute the same; and (b) any custodian, receiver, assignee, trustee,
liquidator, sequestrator or other similar official in any such judicial
proceeding is hereby authorized by each Lender to make such payments to the
Administrative Agent and, in the event that the Administrative Agent shall
consent to the making of such payments directly to the Lenders, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent. Nothing contained
herein shall be deemed to authorize the Administrative Agent to authorize or
consent to or accept or adopt on behalf of any Lender any plan of
reorganization, arrangement, adjustment or composition affecting the Obligations
or the rights of any Lender or to authorize the Administrative Agent to vote in
respect of the claim of any Lender in any such proceeding.

Section 9.15. No Reliance on Administrative Agent’s Customer Identification
Program. Each Lender acknowledges and agrees that neither such Lender, nor any
of its affiliates, participants or assignees, may rely on the Administrative
Agent to carry out such Lender’s or its affiliate’s, participant’s or assignee’s
customer identification program, or other obligations required or imposed under
or pursuant to the Patriot Act or the regulations thereunder, including the
regulations contained in 31 CFR 103.121 (as hereafter amended or replaced, the
“CIP Regulations”), or any other anti-terrorism law, including any programs
involving any of the following items relating to or in connection with the
Borrower, its Affiliates or agents, the Loan Documents or the transactions
hereunder: (a) any identity verification procedures, (b) any record keeping,
(c) any comparisons with government lists, (d) any customer notices or (e) any
other procedures required under the CIP Regulations or such other laws.

 

74



--------------------------------------------------------------------------------

Section 9.16. Other Agents. The Administrative Agent shall have the continuing
right from time to time to designate one or more Lenders (or its or their
affiliates) as “syndication agent”, “co-syndication agent”, “documentation
agent”, “co-documentation agent”, “book runner”, “lead arranger”, “joint lead
arranger”, “arrangers” or other designations for purposes hereof. Any such
designation referenced in the previous sentence or listed on the cover of this
Agreement shall have no substantive effect, and any such Lender and its
affiliates so referenced or listed shall have no additional powers, duties,
responsibilities or liabilities as a result thereof, except in its capacity, as
applicable, as the Administrative Agent, a Lender, the Swing Line Lender or the
Issuing Lender hereunder.

Section 9.17. Designated Swap Obligation Lender. No Lender (or affiliate
thereof) that obtains the benefit of the Guaranty of Payment executed and
delivered the Borrower (regarding Designated Swap Obligations) hereof shall have
any right to receive notice of any action or to consent to, direct or object to
any action hereunder or under any other Loan Document (or to receive notice of
or to consent to any amendment, waiver or modification of the provisions hereof
or of any other Loan Document) other than in its capacity as a Lender and, in
such case, only to the extent expressly provided in the Loan Documents.
Notwithstanding any provision in this Agreement to the contrary, the
Administrative Agent shall not be required to verify the payment of, or that
other satisfactory arrangements have been made with respect to, any Designated
Swap Obligation except to the extent expressly provided herein and unless the
Administrative Agent has received the confirmation required under the definition
of Designated Swap Obligation, together with such supporting documentation as
the Administrative Agent may request from the applicable Lender (or affiliate
thereof).

ARTICLE X. MISCELLANEOUS

Section 10.1. Lenders’ Independent Investigation. Each Lender, by its signature
to this Agreement, acknowledges and agrees that the Administrative Agent has
made no representation or warranty, express or implied, with respect to the
creditworthiness, financial condition, or any other condition of any Company or
with respect to the statements contained in any information memorandum furnished
in connection herewith or in any other oral or written communication between the
Administrative Agent and such Lender. Each Lender represents that it has made
and shall continue to make its own independent investigation of the
creditworthiness, financial condition and affairs of the Companies in connection
with the extension of credit hereunder, and agrees that the Administrative Agent
has no duty or responsibility, either initially or on a continuing basis, to
provide any Lender with any credit or other information with respect thereto
(other than such notices as may be expressly required to be given by the
Administrative Agent to the Lenders hereunder), whether coming into its
possession before the first Credit Event hereunder or at any time or times
thereafter. Each Lender further represents that it has reviewed each of the Loan
Documents.

 

75



--------------------------------------------------------------------------------

Section 10.2. No Waiver; Cumulative Remedies. No omission or course of dealing
on the part of the Administrative Agent, any Lender or the holder of any Note
(or, if there is no Note, the holder of the interest as reflected on the books
and records of the Administrative Agent) in exercising any right, power or
remedy hereunder or under any of the other Loan Documents shall operate as a
waiver thereof; nor shall any single or partial exercise of any such right,
power or remedy preclude any other or further exercise thereof or the exercise
of any other right, power or remedy hereunder or under any of the Loan
Documents. The remedies herein provided are cumulative and in addition to any
other rights, powers or privileges held under any of the Loan Documents or by
operation of law, by contract or otherwise.

Section 10.3. Amendments, Waivers and Consents.

(a) General Rule. No amendment, modification, termination, or waiver of any
provision of any Loan Document nor consent to any variance therefrom, shall be
effective unless the same shall be in writing and signed by the Required Lenders
and then such waiver or consent shall be effective only in the specific instance
and for the specific purpose for which given.

(b) Exceptions to the General Rule. Notwithstanding the provisions of subsection
(a) above:

(i) Consent of Affected Lenders Required. No amendment, modification, waiver or
consent shall (A) extend or increase the Commitment of any Lender without the
written consent of such Lender, (B) extend the date scheduled for payment of any
principal (excluding mandatory prepayments) of or interest on the Loans or
Letter of Credit reimbursement obligations or commitment fees payable hereunder
without the written consent of each Lender directly affected thereby, (C) reduce
the principal amount of any Loan, the stated rate of interest thereon (provided
that the institution of the Default Rate or post default interest and a
subsequent removal of the Default Rate or post default interest shall not
constitute a decrease in interest rate pursuant to this Section 10.3) or the
stated rate of commitment fees payable hereunder, without the consent of each
Lender directly affected thereby, (D) change the manner of pro rata application
of any payments made by the Borrower to the Lenders hereunder, without the
consent of each Lender directly affected thereby, (E) without the unanimous
consent of the Lenders, change any percentage voting requirement, voting rights,
or the Required Lenders definition in this Agreement, (F) without the unanimous
consent of the Lenders, release the Borrower or any Guarantor of Payment
material amount of collateral securing the Obligations, except in connection
with a transaction specifically permitted hereunder, or (G) without the
unanimous consent of the Lenders, amend this Section 10.3 or Section 8.5 or 8.7
hereof.

(ii) Provisions Relating to Special Rights and Duties. No provision of this
Agreement affecting the Administrative Agent in its capacity as such shall be
amended, modified or waived without the consent of the Administrative Agent. The
Administrative Agent Fee Letter may be amended or modified by the Administrative
Agent and the Borrower without the consent of any other Lender. No provision of
this Agreement relating to the rights or duties of the Issuing Lender in its
capacity as such shall be amended, modified or waived without the consent of the
Issuing Lender. No provision of this Agreement relating to the rights or duties
of the Swing Line Lender in its capacity as such shall be amended, modified or
waived without the consent of the Swing Line Lender.

 

76



--------------------------------------------------------------------------------

(iii) Technical and Conforming Modifications. Notwithstanding the foregoing,
technical and conforming modifications to the Loan Documents may be made with
the consent of the Borrower and the Administrative Agent (A) if such
modifications are not adverse to the Lenders and are requested by Governmental
Authorities, (B) to cure any ambiguity, defect or inconsistency, or (C) to the
extent necessary to integrate any increase in the Commitment or new Loans
pursuant to Section 2.9(b) hereof.

(c) Replacement of Non-Consenting Lender. If, in connection with any proposed
amendment, waiver or consent hereunder, the consent of all Lenders is required,
but only the consent of Required Lenders is obtained, (any Lender withholding
consent as described in this subsection (c) being referred to as a
“Non-Consenting Lender”), then, so long as the Administrative Agent is not the
Non-Consenting Lender, the Administrative Agent may (and shall, if requested by
the Borrower), at the sole expense of the Borrower, upon notice to such
Non-Consenting Lender and the Borrower, require such Non-Consenting Lender to
assign and delegate, without recourse (in accordance with the restrictions
contained in Section 10.10 hereof) all of its interests, rights and obligations
under this Agreement to a financial institution acceptable to the Administrative
Agent and the Borrower that shall assume such obligations (which assignee may be
another Lender, if a Lender accepts such assignment); provided that such
Non-Consenting Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder, from such financial institution (to
the extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts, including any breakage compensation
under Article III hereof).

(d) Generally. Notice of amendments, waivers or consents ratified by the Lenders
hereunder shall be forwarded by the Administrative Agent to all of the Lenders.
Each Lender or other holder of a Note, or if there is no Note, the holder of the
interest as reflected on the books and records of the Administrative Agent (or
interest in any Loan or Letter of Credit) shall be bound by any amendment,
waiver or consent obtained as authorized by this Section 10.3, regardless of its
failure to agree thereto.

Section 10.4. Notices. All notices, requests, demands and other communications
provided for hereunder shall be in writing and, if to the Borrower, mailed or
delivered to it, addressed to it at the address specified on the signature pages
of this Agreement, if to the Administrative Agent or a Lender, mailed or
delivered to it, addressed to the address of the Administrative Agent or such
Lender specified on the signature pages of this Agreement (or, with respect to
borrowing requests, payments and other administrative matters, to 127 Public
Square, Cleveland, Ohio, Attention: Loan Services), or, as to each party, at
such other address as shall be designated by such party in a written notice to
each of the other parties. All notices, statements, requests, demands and other
communications provided for hereunder shall be deemed to be received when
delivered (if received during normal business hours on a Business Day, such
Business Day, otherwise the following Business Day) or two Business Days after

 

77



--------------------------------------------------------------------------------

being deposited in the mails with postage prepaid by registered or certified
mail, addressed as aforesaid, or sent by facsimile or electronic communication,
in each case of facsimile or electronic communication with telephonic
confirmation of receipt. All notices hereunder shall not be effective until
received (or deemed to be received). For purposes of Article II hereof, the
Administrative Agent shall be entitled to rely on telephonic instructions from
any person that the Administrative Agent in good faith believes is an Authorized
Officer, and the Borrower shall hold the Administrative Agent and each Lender
harmless from any loss, cost or expense resulting from any such reliance.

Section 10.5. Costs, Expenses and Documentary Taxes. The Borrower agrees to pay
on demand all out-of-pocket costs and expenses of the Administrative Agent and
all Related Expenses, including but not limited to (a) out-of-pocket expenses,
including but not limited to attorneys’ fees and expenses, of the Administrative
Agent in connection with the preparation, negotiation and closing of the Loan
Documents and the administration of the Loan Documents, and the collection and
disbursement of all funds hereunder and the other instruments and documents to
be delivered hereunder, (b) extraordinary expenses of the Administrative Agent
in connection with the administration of the Loan Documents and the other
instruments and documents to be delivered hereunder, and (c) the reasonable fees
and expenses of special counsel for the Administrative Agent, with respect to
the foregoing, and of local counsel, if any, who may be retained by said special
counsel with respect thereto. The Borrower also agrees to pay on demand all
costs and expenses (including Related Expenses) of the Administrative Agent and
the Lenders, including reasonable attorneys’ fees and expenses, in connection
with the enforcement of the Obligations, this Agreement or any other Loan
Document. In addition, the Borrower shall pay any and all stamp, transfer,
documentary and other taxes, assessments, charges and fees payable or determined
to be payable in connection with the execution and delivery of the Loan
Documents, and the other instruments and documents to be delivered hereunder,
and agrees to hold the Administrative Agent and each Lender harmless from and
against any and all liabilities with respect to or resulting from any delay in
paying or failure to pay such taxes or fees. All obligations provided for in
this Section 10.5 shall survive any termination of this Agreement.

Section 10.6. Indemnification. The Borrower agrees to defend, indemnify and hold
harmless the Administrative Agent and the Lenders (and their respective
affiliates, officers, directors, attorneys, agents and employees) from and
against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses (including attorneys’ fees) or
disbursements of any kind or nature whatsoever that may be imposed on, incurred
by or asserted against the Administrative Agent or any Lender in connection with
any investigative, administrative or judicial proceeding (whether or not such
Lender or the Administrative Agent shall be designated a party thereto) or any
other claim by any Person relating to or arising out of any Loan Document or any
actual or proposed use of proceeds of the Loans or any of the Obligations, or
any activities of any Company or its Affiliates; provided that no Lender nor the
Administrative Agent shall have the right to be indemnified under this
Section 10.6 for its own gross negligence or willful misconduct, as determined
by a final judgment of a court of competent jurisdiction. All obligations
provided for in this Section 10.6 shall survive any termination of this
Agreement.

 

78



--------------------------------------------------------------------------------

Section 10.7. Obligations Several; No Fiduciary Obligations. The obligations of
the Lenders hereunder are several and not joint. Nothing contained in this
Agreement and no action taken by the Administrative Agent or the Lenders
pursuant hereto shall be deemed to constitute the Administrative Agent or the
Lenders a partnership, association, joint venture or other entity. No default by
any Lender hereunder shall excuse the other Lenders from any obligation under
this Agreement; but no Lender shall have or acquire any additional obligation of
any kind by reason of such default. The relationship between the Borrower and
the Lenders with respect to the Loan Documents is and shall be solely that of
debtor and creditors, respectively, and neither the Administrative Agent nor any
Lender shall have any fiduciary obligation toward any Credit Party with respect
to any such documents or the transactions contemplated thereby.

Section 10.8. Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
and by facsimile or other electronic signature, each of which counterparts when
so executed and delivered shall be deemed to be an original and all of which
taken together shall constitute but one and the same agreement.

Section 10.9. Binding Effect; Borrower’s Assignment. This Agreement shall become
effective when it shall have been executed by the Borrower, the Administrative
Agent and each Lender and thereafter shall be binding upon and inure to the
benefit of the Borrower, the Administrative Agent and each of the Lenders and
their respective successors and permitted assigns, except that the Borrower
shall not have the right to assign its rights hereunder or any interest herein
without the prior written consent of the Administrative Agent and all of the
Lenders.

Section 10.10. Lender Assignments.

(a) Assignments of Commitments. Each Lender shall have the right at any time or
times to assign to an Eligible Transferee (other than to a Defaulting Lender),
without recourse, all or a percentage of all of the following: (i) such Lender’s
Commitment, (ii) all Loans made by that Lender, (iii) such Lender’s Notes, and
(iv) such Lender’s interest in any Letter of Credit or Swing Loan, and any
participation purchased pursuant to Section 2.2(b) or (c) or Section 8.5 hereof.

(b) Prior Consent. No assignment may be consummated pursuant to this
Section 10.10 without the prior written consent of the Borrower and the
Administrative Agent (other than an assignment by any Lender to any affiliate of
such Lender which affiliate is an Eligible Transferee and either wholly-owned by
a Lender or is wholly-owned by a Person that wholly owns, either directly or
indirectly, such Lender, or to another Lender), which consent of the Borrower
and the Administrative Agent shall not be unreasonably withheld or delayed;
provided that the consent of the Borrower shall not be required if, at the time
of the proposed assignment, any Default or Event of Default shall then exist.
Anything herein to the contrary notwithstanding, any Lender may at any time make
a collateral assignment of all or any portion of its rights under the Loan
Documents to a Federal Reserve Bank, and no such assignment shall release such
assigning Lender from its obligations hereunder.

 

79



--------------------------------------------------------------------------------

(c) Minimum Amount. Each such assignment shall be in a minimum amount of the
lesser of Five Million Dollars ($5,000,000) of the assignor’s Commitment and
interest herein, or the entire amount of the assignor’s Commitment and interest
herein.

(d) Assignment Fee. Unless the assignment shall be to an affiliate of the
assignor or the assignment shall be due to merger of the assignor or for
regulatory purposes, either the assignor or the assignee shall remit to the
Administrative Agent, for its own account, an administrative fee of Three
Thousand Five Hundred Dollars ($3,500).

(e) Assignment Agreement. Unless the assignment shall be due to merger of the
assignor or a collateral assignment for regulatory purposes, the assignor shall
(i) cause the assignee to execute and deliver to the Borrower and the
Administrative Agent an Assignment Agreement, and (ii) execute and deliver, or
cause the assignee to execute and deliver, as the case may be, to the
Administrative Agent such additional amendments, assurances and other writings
as the Administrative Agent may reasonably require.

(f) Non-U.S. Assignee. If the assignment is to be made to an assignee that is
organized under the laws of any jurisdiction other than the United States or any
state thereof, the assignor Lender shall cause such assignee, at least five
Business Days prior to the effective date of such assignment, (i) to represent
to the assignor Lender (for the benefit of the assignor Lender, the
Administrative Agent and the Borrower) that under applicable law and treaties no
taxes will be required to be withheld by the Administrative Agent, the Borrower
or the assignor with respect to any payments to be made to such assignee in
respect of the Loans hereunder, (ii) to furnish to the assignor Lender (and, in
the case of any assignee registered in the Register (as defined below), the
Administrative Agent and the Borrower) either U.S. Internal Revenue Service Form
W-8ECI, Form W-8IMY, or Form W-8BEN-E, as applicable (wherein such assignee
claims entitlement to complete exemption from U.S. federal withholding tax on
all payments hereunder), and (iii) to agree (for the benefit of the assignor,
the Administrative Agent and the Borrower) to provide to the assignor Lender
(and, in the case of any assignee registered in the Register, to the
Administrative Agent and the Borrower) a new Form W-8ECI, Form W-8IMY, or Form
W-8BEN-E, as applicable, upon the expiration or obsolescence of any previously
delivered form and comparable statements in accordance with applicable U.S. laws
and regulations and amendments duly executed and completed by such assignee, and
to comply from time to time with all applicable U.S. laws and regulations with
regard to such withholding tax exemption.

(g) Deliveries by Borrower. Upon satisfaction of all applicable requirements
specified in subsections (a) through (f) above, the Borrower shall execute and
deliver (i) to the Administrative Agent, the assignor and the assignee, any
consent or release (of all or a portion of the obligations of the assignor)
required to be delivered by the Borrower in connection with the Assignment
Agreement, and (ii) to the assignee, if requested, and the assignor, if
applicable, an appropriate Note or Notes. After delivery of the new Note or
Notes, the assignor’s Note or Notes, if any, being replaced shall be returned to
the Borrower marked “replaced”.

 

80



--------------------------------------------------------------------------------

(h) Effect of Assignment. Upon satisfaction of all applicable requirements set
forth in subsections (a) through (g) above, and any other condition contained in
this Section 10.10, (i) the assignee shall become and thereafter be deemed to be
a “Lender” for the purposes of this Agreement, (ii) the assignor shall be
released from its obligations hereunder to the extent that its interest has been
assigned, (iii) in the event that the assignor’s entire interest has been
assigned, the assignor shall cease to be and thereafter shall no longer be
deemed to be a “Lender” and (iv) the signature pages hereto and Schedule 1
hereto shall be automatically amended, without further action, to reflect the
result of any such assignment.

(i) Administrative Agent to Maintain Register. The Administrative Agent shall
maintain at the address for notices referred to in Section 10.4 hereof a copy of
each Assignment Agreement delivered to it and a register (the “Register”) for
the recordation of the names and addresses of the Lenders and the Commitment of,
and principal amount of the Loans owing to, each Lender from time to time. The
entries in the Register shall be conclusive, in the absence of manifest error,
and the Borrower, the Administrative Agent and the Lenders may treat each Person
whose name is recorded in the Register as the owner of the Loan recorded therein
for all purposes of this Agreement. The Register shall be available for
inspection by the Borrower or any Lender at any reasonable time and from time to
time upon reasonable prior notice.

Section 10.11. Sale of Participations. Any Lender may, in the ordinary course of
its commercial banking business and in accordance with applicable law, at any
time sell participations to one or more Eligible Transferees (each a
“Participant”) in all or a portion of its rights or obligations under this
Agreement and the other Loan Documents (including, without limitation, all or a
portion of the Commitment and the Loans and participations owing to it and the
Note, if any, held by it) without the consent of the Borrower or the
Administrative Agent; provided that:

(a) any such Lender’s obligations under this Agreement and the other Loan
Documents shall remain unchanged;

(b) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations;

(c) the parties hereto shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement and each of the other Loan Documents;

(d) such Participant shall be bound by the provisions of Section 8.5 hereof, and
the Lender selling such participation shall obtain from such Participant a
written confirmation of its agreement to be so bound; and

(e) no Participant (unless such Participant is itself a Lender) shall be
entitled to require such Lender to take or refrain from taking action under this
Agreement or under any other Loan Document, except that such Lender may agree
with such Participant that such Lender will not, without such Participant’s
consent, take action of the type described as follows:

 

81



--------------------------------------------------------------------------------

(i) increase the portion of the participation amount of any Participant over the
amount thereof then in effect, or extend the Commitment Period, without the
written consent of each Participant affected thereby; or

(ii) reduce the principal amount of or extend the time for any payment of
principal of any Loan, or reduce the rate of interest or extend the time for
payment of interest on any Loan, or reduce the commitment fee, without the
written consent of each Participant affected thereby.

The Borrower agrees that any Lender that sells participations pursuant to this
Section 10.11 shall still be entitled to the benefits of Article III hereof,
notwithstanding any such transfer; provided that the obligations of the Borrower
shall not increase as a result of such transfer and the Borrower shall have no
obligation to any Participant.

Section 10.12. Replacement of Affected Lenders. Each Lender agrees that, during
the time in which any Lender is an Affected Lender, the Administrative Agent
shall have the right (and the Administrative Agent shall, if requested by the
Borrower), at the sole expense of the Borrower, upon notice to such Affected
Lender and the Borrower, to require that such Affected Lender assign and
delegate, without recourse (in accordance with the restrictions contained in
Section 10.10 hereof), all of its interests, rights and obligations under this
Agreement to an Eligible Transferee, approved by the Borrower (unless an Event
of Default shall exist) and the Administrative Agent, that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that such Affected Lender shall have received payment of
an amount equal to the outstanding principal of its Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder (recognizing
that any Affected Lender may have given up its rights under this Agreement to
receive payment of fees and other amounts pursuant to Section 2.6(f) and
(g) hereof), from such Eligible Transferee (to the extent of such outstanding
principal and accrued interest and fees) or the Borrower (in the case of all
other amounts, including any breakage compensation under Article III hereof).

Section 10.13. Patriot Act Notice. Each Lender, and the Administrative Agent
(for itself and not on behalf of any other party), hereby notifies the Credit
Parties that, pursuant to the requirements of the Patriot Act, such Lender and
the Administrative Agent are required to obtain, verify and record information
that identifies the Credit Parties, which information includes the name and
address of each of the Credit Parties and other information that will allow such
Lender or the Administrative Agent, as applicable, to identify the Credit
Parties in accordance with the Patriot Act. The Borrower shall provide, to the
extent commercially reasonable, such information and take such actions as are
reasonably requested by the Administrative Agent or a Lender in order to assist
the Administrative Agent or such Lender in maintaining compliance with the
Patriot Act.

Section 10.14. Severability of Provisions; Captions; Attachments. Any provision
of this Agreement that shall be prohibited or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective to the extent of such prohibition
or unenforceability without invalidating the remaining provisions hereof or
affecting the validity or enforceability of such provision in any other
jurisdiction. The several captions to sections and subsections herein are
inserted for convenience only and shall be ignored in interpreting the
provisions of this Agreement. Each schedule or exhibit attached to this
Agreement shall be incorporated herein and shall be deemed to be a part hereof.

 

82



--------------------------------------------------------------------------------

Section 10.15. Investment Purpose. Each of the Lenders represents and warrants
to the Borrower that such Lender is entering into this Agreement with the
present intention of acquiring any Note issued pursuant hereto (or, if there is
no Note, the interest as reflected on the books and records of the
Administrative Agent) for investment purposes only and not for the purpose of
distribution or resale, it being understood, however, that each Lender shall at
all times retain full control over the disposition of its assets.

Section 10.16. Entire Agreement. This Agreement, any Note and any other Loan
Document or other agreement, document or instrument attached hereto or executed
on or as of the Closing Date integrate all of the terms and conditions mentioned
herein or incidental hereto and supersede all oral representations and
negotiations and prior writings with respect to the subject matter hereof
(except with respect to any provisions of the Administrative Agent Fee Letter or
any mandate letter and fee letter between the Borrower and KeyBank that by their
terms survive the termination of such agreements, in each case, which shall
remain in full force and effect after the Closing Date).

Section 10.17. Confidentiality. The Administrative Agent and each Lender shall
hold all Confidential Information in accordance with the customary procedures of
the Administrative Agent or such Lender for handling confidential information of
this nature, and in accordance with safe and sound banking practices.
Notwithstanding the foregoing, the Administrative Agent or any Lender may in any
event make disclosures of, and furnish copies of Confidential Information (a) to
another agent under this Agreement or another Lender; (b) when reasonably
required by any bona fide transferee or participant in connection with the
contemplated transfer of any Loans or Commitment or participation therein
(provided that (i) each such prospective transferee or participant shall have an
agreement for the benefit of the Borrower with such prospective transferor
Lender or participant containing substantially similar provisions to those
contained in this Section 10.17, (ii) the prospective transferee or participant
shall be a Eligible Transferee and (iii) the approval of the Borrower to such
transfer shall have been obtained if required under Section 10.10(b)); (c) to
the parent corporation or other affiliates of the Administrative Agent or such
Lender, and to their respective auditors and attorneys; and (d) as required or
requested by any Governmental Authority or representative thereof, or pursuant
to legal process, provided, that, unless specifically prohibited by applicable
law or court order, the Administrative Agent or such Lender, as applicable,
shall notify the chief financial officer of the Borrower of any request by any
Governmental Authority or representative thereof (other than any such request in
connection with an examination of the financial condition of the Administrative
Agent or such Lender by such Governmental Authority), and of any other request
pursuant to legal process, for disclosure of any such non-public information
prior to disclosure of such Confidential Information. Notwithstanding anything
contained herein to the contrary, the Administrative Agent, each Lender, the
Borrower and its Affiliates may disclose to any and all Persons, without
limitation of any kind, the tax treatment and tax structure of the transactions
contemplated hereby and by the other Loan Documents and materials of any kind
(including opinions or other tax analyses) that are provided to the
Administrative Agent, any Lender, the

 

83



--------------------------------------------------------------------------------

Borrower or its Affiliates relating to such tax treatment and tax structure; it
being understood that this authorization is retroactively effective to the
commencement of the first discussions between or among any of the parties
regarding the transactions contemplated hereby and by the other Loan Documents.
In no event shall the Administrative Agent or any Lender be obligated or
required to return any materials furnished by or on behalf of any Company. The
Borrower hereby agrees that the failure of the Administrative Agent or any
Lender to comply with the provisions of this Section 10.17 shall not relieve the
Borrower of any of the obligations to the Administrative Agent and the Lenders
under this Agreement and the other Loan Documents.

Section 10.18. Limitations on Liability of the Issuing Lender. The Borrower
assumes all risks of the acts or omissions of any beneficiary or transferee of
any Letter of Credit with respect to its use of such Letters of Credit. Neither
the Issuing Lender nor any of its officers or directors shall be liable or
responsible for (a) the use that may be made of any Letter of Credit or any acts
or omissions of any beneficiary or transferee in connection therewith; (b) the
validity, sufficiency or genuineness of documents, or of any endorsement
thereon, even if such documents should prove to be in any or all respects
invalid, insufficient, fraudulent or forged; (c) payment by the Issuing Lender
against presentation of documents that do not comply with the terms of a Letter
of Credit, including failure of any documents to bear any reference or adequate
reference to such Letter of Credit; or (d) any other circumstances whatsoever in
making or failing to make payment under any Letter of Credit, except that the
account party on such Letter of Credit shall have a claim against the Issuing
Lender, and the Issuing Lender shall be liable to such account party, to the
extent of any direct, but not consequential, damages suffered by such account
party that such account party proves were caused by (i) the Issuing Lender’s
willful misconduct or gross negligence (as determined by a final judgment of a
court of competent jurisdiction) in determining whether documents presented
under a Letter of Credit comply with the terms of such Letter of Credit, or
(ii) the Issuing Lender’s willful failure to make lawful payment under any
Letter of Credit after the presentation to it of documentation strictly
complying with the terms and conditions of such Letter of Credit. In furtherance
and not in limitation of the foregoing, the Issuing Lender may accept documents
that appear on their face to be in order, without responsibility for further
investigation.

Section 10.19. General Limitation of Liability. No claim may be made by any
Credit Party or any other Person against the Administrative Agent, the Issuing
Lender, or any other Lender or the affiliates, directors, officers, employees,
attorneys or agents of any of them for any damages other than actual
compensatory damages in respect of any claim for breach of contract or any other
theory of liability arising out of or related to the transactions contemplated
by this Agreement or any of the other Loan Documents, or any act, omission or
event occurring in connection therewith; and the Borrower, each Lender, the
Administrative Agent and the Issuing Lender hereby, to the fullest extent
permitted under applicable law, waive, release and agree not to sue or
counterclaim upon any such claim for any special, indirect, consequential or
punitive damages, whether or not accrued and whether or not known or suspected
to exist in their favor and regardless of whether any Lender, Issuing Lender, or
the Administrative Agent has been advised of the likelihood of such loss of
damage.

 

84



--------------------------------------------------------------------------------

Section 10.20. No Duty. All attorneys, accountants, appraisers, consultants and
other professional persons (including the firms or other entities on behalf of
which any such Person may act) retained by the Administrative Agent or any
Lender with respect to the transactions contemplated by the Loan Documents shall
have the right to act exclusively in the interest of the Administrative Agent or
such Lender, as the case may be, and shall have no duty of disclosure, duty of
loyalty, duty of care, or other duty or obligation of any type or nature
whatsoever to the Borrower, any other Companies, or any other Person, with
respect to any matters within the scope of such representation or related to
their activities in connection with such representation. The Borrower agrees, on
behalf of itself and its Subsidiaries, not to assert any claim or counterclaim
against any such persons with regard to such matters, all such claims and
counterclaims, now existing or hereafter arising, whether known or unknown,
foreseen or unforeseeable, being hereby waived, released and forever discharged.

Section 10.21. Legal Representation of Parties. The Loan Documents were
negotiated by the parties with the benefit of legal representation and any rule
of construction or interpretation otherwise requiring this Agreement or any
other Loan Document to be construed or interpreted against any party shall not
apply to any construction or interpretation hereof or thereof.

Section 10.22. Governing Law; Submission to Jurisdiction.

(a) Governing Law. This Agreement, each of the Notes and any other Loan
Documents shall be governed by and construed in accordance with the laws of the
State of New York and the respective rights and obligations of the Borrower, the
Administrative Agent, and the Lenders shall be governed by New York law.

(b) Submission to Jurisdiction. The Borrower hereby irrevocably submits to the
non-exclusive jurisdiction of any New York state or federal court sitting in New
York County, New York, over any action or proceeding arising out of or relating
to this Agreement, the Obligations or any other Loan Document, and the Borrower
hereby irrevocably agrees that all claims in respect of such action or
proceeding may be heard and determined in such New York state or federal court.
The Borrower, on behalf of itself and its Subsidiaries, hereby irrevocably
waives, to the fullest extent permitted by law, any objection it may now or
hereafter have to the laying of venue in any action or proceeding in any such
court as well as any right it may now or hereafter have to remove such action or
proceeding, once commenced, to another court on the grounds of FORUM NON
CONVENIENS or otherwise. The Borrower agrees that a final, non-appealable
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.

[Remainder of page left intentionally blank]

 

85



--------------------------------------------------------------------------------

JURY TRIAL WAIVER. TO THE EXTENT PERMITTED BY LAW, THE BORROWER, THE
ADMINISTRATIVE AGENT AND EACH LENDER WAIVE ANY RIGHT TO HAVE A JURY PARTICIPATE
IN RESOLVING ANY DISPUTE, WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE, AMONG
THE BORROWER, THE ADMINISTRATIVE AGENT AND THE LENDERS, OR ANY THEREOF, ARISING
OUT OF, IN CONNECTION WITH, RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP
ESTABLISHED AMONG THEM IN CONNECTION WITH THIS AGREEMENT OR ANY NOTE OR OTHER
INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN CONNECTION HEREWITH
OR THE TRANSACTIONS RELATED THERETO.

IN WITNESS WHEREOF, the parties have executed and delivered this Credit
Agreement as of the date first set forth above.

 

Address:      

800 Delaware Avenue

Buffalo, New York 14209-2094

Attention: Senior Vice President

                  and General Counsel

   COMPUTER TASK GROUP, INCORPORATED     

 

By:

  

 

 

        Peter P. Radetich        

Senior Vice President, General Counsel and Secretary

Address:  

50 Fountain Plaza – 17th floor

Buffalo, New York 14202

Attention: Institutional Bank

  

KEYBANK NATIONAL ASSOCIATION
as the Administrative Agent, the Swing Line Lender, the Issuing Lender and as a
Lender

     By:   

 

        Mark F. Wachowiak         Senior Vice President

 

Signature Page 1 of 2 to

Credit Agreement



--------------------------------------------------------------------------------

Address:       

One Fountain Plaza

Buffalo, New York 14203

Attention:                                                  

  

MANUFACTURERS AND TRADERS TRUST COMPANY

     

 

By:

  

 

 

         Andrew M. Constantino          Vice President

 

Signature Page 2 of 2 to

Credit Agreement



--------------------------------------------------------------------------------

SCHEDULE 1

COMMITMENTS OF LENDERS

 

LENDERS

   REVOLVING
CREDIT
COMMITMENT
PERCENTAGE     REVOLVING
CREDIT
COMMITMENT
AMOUNT      MAXIMUM
AMOUNT  

KeyBank National Association

     65.00 %    $ 26,000,000.00       $ 26,000,000.00         35.00 %    $
14,000,000.00       $ 14,000,000.00   

Total Commitment Amount

     100 %    $         $ 40,000,000.00        

 

 

    

 

 

 

 

S-1



--------------------------------------------------------------------------------

SCHEDULE 2

GUARANTORS OF PAYMENT

CTG of Buffalo, Inc., a New York corporation

Computer Task Group International, Inc., a Delaware corporation

 

S-2



--------------------------------------------------------------------------------

Schedule 5.3

Quarterly Reporting Periods

2016Q1: January 1, 2016 through April 1, 2016

2016Q2: April 2, 2016 through July 1, 2016

2016Q3: July 2, 2016 through September 30, 2016

2016Q4: October 1, 2016 through December 31, 2016

2017Q1: January 1, 2017 through March 31, 2017

2017Q2: April 1, 2017 through June 30, 2017

2017Q3: July 1, 2017 through September 29, 2017

2017Q4: September 30, 2017 through December 31, 2017

2018Q1: January 1, 2018 through March 30, 2018

2018Q2: March 31, 2018 through June 29, 2018

2018Q3: June 30, 2018 through September 28, 2018

2018Q4: September 29, 2018 through December 31, 2018

 

S-3



--------------------------------------------------------------------------------

Schedule 5.8

Indebtedness

The Borrower* and its Subsidiaries do not have any outstanding Indebtedness as
of the Closing Date other than amounts currently drawn under the Company’s
existing demand line of credit, which will be paid on the Closing Date.

* All capitalized terms used in these Schedules have the meanings given to them
in the Credit Agreement to which these Schedules are attached.

 

S-4



--------------------------------------------------------------------------------

Schedule 5.9

Liens

NONE

 

S-5



--------------------------------------------------------------------------------

Schedule 5.11

Permitted Foreign Subsidiary Loans, Guaranties and Investments

Capital investments made in Foreign Subsidiaries existing as of the Closing Date
and are reflected in the financial records of such Foreign Subsidiaries. None
have been made in many years.

The Borrower has committed to provide support to Computer Task Group (UK)
Limited as requested by its auditors given such subsidiary’s poor financial
performance. The Borrower has NOT provided any direct support to that subsidiary
since providing that commitment (any such support after the Closing Date would
be subject to the restrictions under Section 6.11 of the Credit Agreement
applying to investments and loans made after the Closing Date) .

The following Indebtedness owing to the Borrower from the Subsidiaries listed
below:

Computer Task Group (UK) Limited - $612,428.20

Computer Task Group Belgium N.V.- $78,610.07

Computer Task Group Luxembourg, PSF S.A.- $1,826.01

Computer Task Group of Canada Inc.- $379,125.11

Computer Task Group Europe B.V.- $3,164,433.24

 

S-6



--------------------------------------------------------------------------------

Schedule 6.1

Corporate Existence; Subsidiaries; Foreign Qualification

Domestic Companies

 

Name

  

Type of
Organization

             

Jurisdiction
of Formation

             

Foreign
Qualification

             

Ownership

Computer Task Group, Incorporated    Corporation          New York     
(see below)      Parent Computer Task Group International, Inc.    Corporation  
   Delaware      n/a      Wholly owned by Computer Task Group, Incorporated CTG
of Buffalo, Inc.    Corporation      New York      n/a      Wholly owned by
Computer Task Group, Incorporated Computer Task Group of Delaware, Inc.*   
Corporation      Delaware      n/a      Wholly owned by Computer Task Group,
Incorporated

Foreign Subsidiaries

 

Name

  

Type of

Organization

  

Jurisdiction of Formation

  

Ownership

Computer Task Group (Holdings) Limited*    English corporation    UK    Wholly
owned by Computer Task Group, Incorporated Computer Task Group Europe B.V.   
Netherlands corporation    The Netherlands    Wholly owned by Computer Task
Group International, Inc. Computer Task Group (UK) Limited    English
corporation    UK    Wholly owned by Computer Task Group Europe, B.V. Computer
Task Group Belgium N.V.    Belgium corporation    Belgium   

99.99% owned by Computer Task Group Europe, B.V.

 

.01% owned by CTG ITS S.A.

 

S-7



--------------------------------------------------------------------------------

E-Trinity N.V.    Belgium corporation    Belgium   

99.99% owned by Computer Task Group Belgium N.V.

 

.01% owned by Computer Task Group Europe B.V.

Computer Task Group Luxembourg, PSF S.A.    Luxembourg corporation    Luxembourg
  

99.99% owned by Computer Task Group, Inc.

 

.01% owned by Computer Task Group Belgium N.V.

Computer Task Group of Canada Inc.    Ontario Corporation   
Province of Ontario, Canada    Wholly owned by Computer Task Group, Incorporated
Computer Task Group IT Solutions, S.A.    Luxembourg corporation    Luxembourg
   99.99% owned by Computer Task Group Luxembourg, PSF S.A.          .01% owned
by Computer Task Group Belgium N.V. CTG ITS, S.A.    Belgium corporation   
Belgium    99.99% owned by Computer Task Group IT Solutions, S.A.          .01%
owned by Computer Task Group Luxembourg, PSF S.A.

 

* Dormant Subsidiary

Foreign Qualifications for Computer Task Group, Incorporated:

AL, AK, AZ, AR, CA, CO, CT, DE, DC, FL, GA, ID, IL, IN, IO, KS, KY, ME, MD, MA,
MI, MN, MS, MO, MT, NE, NH, NJ, NC, ND, OH, OK, OR, PA, PR, SC, TN, TX, UT, V,
VI, WA, WV, WI

Tax Identification Numbers for Domestic Entities:

16-0912632, Computer Task Group, Incorporated

16-1390358, Computer Task Group International, Inc.

11-3643876, CTG of Buffalo, Inc.

16-1438113, Computer Task Group of Delaware, Inc.

 

S-8



--------------------------------------------------------------------------------

Identification Numbers for Foreign Entities:

1746873, Computer Task Group (Holdings) Limited*

1262284, Computer Task Group (UK) Limited

1035-711-05, Computer Task Group of Canada Inc.

Registration n°: 007963439, VAT: NL 0079.63.439.B01, Computer Task Group Europe
B.V.

Registration n°: 570.320, VAT: BE0450.277.958, Computer Task Group Belgium N.V.

Registration n°: 0468.727.457 (BE) - 57017441 (KvK NL), VAT: 0468.727.457,
E-Trinity N.V.

Registration n°: RC B 56109, VAT: LU 1684 5567, Computer Task Group Luxembourg,
PSF S.A.

Registration n°: RC B 110615, VAT: LU 208206606, Computer Task Group IT
Solutions, S.A.

Registration n°: 0822.125.181, VAT: BE0822.125.181, CTG ITS, S.A.

 

S-9



--------------------------------------------------------------------------------

Schedule 6.4

Litigation and Administrative Proceedings

NONE

 

S-10



--------------------------------------------------------------------------------

Schedule 6.10

Employee Benefits Plans under Title IV of ERISA

NONE

 

S-11



--------------------------------------------------------------------------------

Schedule 6.15

Material Agreements

IBM Services Agreement, effective 12/31/2011 through 12/31/2017

LeNovo Services Agreement, effective 02/01/2007 until terminated

 

S-12



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF

REVOLVING CREDIT NOTE

 

$                        [                    ] [        ], 20[        ]

FOR VALUE RECEIVED, the undersigned, COMPUTER TASK GROUP, INCORPORATED, a New
York corporation (the “Borrower”), promises to pay, on the last day of the
Commitment Period, as defined in the Credit Agreement (as hereinafter defined),
to the order of             (“Lender”) at the main office of KEYBANK NATIONAL
ASSOCIATION, as the Administrative Agent, as hereinafter defined, 127 Public
Square, Cleveland, Ohio 44114-1306 the principal sum of

[                                                                    
              AND 00/100]                                          
                                            DOLLARS

or the aggregate unpaid principal amount of all Revolving Loans, as defined in
the Credit Agreement, made by Lender to the Borrower pursuant to Section 2.2(a)
of the Credit Agreement, whichever is less, in lawful money of the United
States.

As used herein, “Credit Agreement” means the Credit Agreement dated as of
October 30, 2015, among the Borrower, the Lenders, as defined therein, and
KeyBank National Association, as the administrative agent for the Lenders (the
“Administrative Agent”), as the same may from time to time be amended, restated
or otherwise modified. Each capitalized term used herein that is defined in the
Credit Agreement and not otherwise defined herein shall have the meaning
ascribed to it in the Credit Agreement.

The Borrower also promises to pay interest on the unpaid principal amount of
each Revolving Loan from time to time outstanding, from the date of such
Revolving Loan until the payment in full thereof, at the rates per annum that
shall be determined in accordance with the provisions of Section 2.3(a) and
(c) of the Credit Agreement. Such interest shall be payable on each date
provided for in such Section 2.3(a); provided that interest on any principal
portion that is not paid when due shall be payable on demand.

The portions of the principal sum hereof from time to time representing Base
Rate Loans and Eurodollar Loans, interest owing thereon and payments of
principal and interest of any thereof, shall be shown on the records of Lender
by such method as Lender may generally employ; provided that failure to make any
such entry shall in no way detract from the obligations of the Borrower under
this Note or the Credit Agreement.

All payments of principal of and interest on this Note shall be made in
immediately available funds.

This Note is one of the Revolving Credit Notes referred to in the Credit
Agreement and is entitled to the benefits thereof. Reference is made to the
Credit Agreement for a description of the right of the undersigned to make
prepayments, the right of the holder hereof to declare this Note due prior to
its stated maturity, and other terms and conditions upon which this Note is
issued.

 

E-1



--------------------------------------------------------------------------------

Except as expressly provided in the Credit Agreement, the Borrower expressly
waives presentment, demand, protest and notice of any kind. This Note shall be
governed by and construed in accordance with the laws of the State of New York.

JURY TRIAL WAIVER. THE BORROWER, TO THE EXTENT PERMITTED BY LAW, HEREBY WAIVES
ANY RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER SOUNDING
IN CONTRACT, TORT OR OTHERWISE, AMONG THE BORROWER, THE ADMINISTRATIVE AGENT AND
THE LENDERS, OR ANY THEREOF, ARISING OUT OF, IN CONNECTION WITH, RELATED TO, OR
INCIDENTAL TO THE RELATIONSHIP ESTABLISHED AMONG THEM IN CONNECTION WITH THIS
NOTE OR ANY OTHER NOTE OR INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR
DELIVERED IN CONNECTION HEREWITH OR THE TRANSACTIONS RELATED THERETO.

 

COMPUTER TASK GROUP, INCORPORATED By:  

 

Name:  

 

Title:  

 

 

E-2



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF

SWING LINE NOTE

 

$                            [                    , 20        ]

FOR VALUE RECEIVED, the undersigned, COMPUTER TASK GROUP, INCORPORATED, a New
York corporation (the “Borrower”), promises to pay to the order of KEYBANK
NATIONAL ASSOCIATION (the “Swing Line Lender”) at the main office of KEYBANK
NATIONAL ASSOCIATION, as the Administrative Agent, as hereinafter defined, 127
Public Square, Cleveland, Ohio 44114-1306 the principal sum
of                                             

[                                                                    
              AND 00/100]                                          
                                            DOLLARS

or the aggregate unpaid principal amount of all Swing Loans, as defined in the
Credit Agreement (as hereinafter defined), made by the Swing Line Lender to the
Borrower pursuant to Section 2.2(c) of the Credit Agreement, whichever is less,
in lawful money of the United States on the earlier of the last day of the
Commitment Period, as defined in the Credit Agreement, or, with respect to each
Swing Loan, the Swing Loan Maturity Date applicable thereto.

As used herein, “Credit Agreement” means the Credit Agreement dated as of
October 30, 2015, among the Borrower, the Lenders, as defined therein, and
KeyBank National Association, as the administrative agent for the Lenders (the
“Administrative Agent”), as the same may from time to time be amended, restated
or otherwise modified. Each capitalized term used herein that is defined in the
Credit Agreement and not otherwise defined herein shall have the meaning
ascribed to it in the Credit Agreement.

The Borrower also promises to pay interest on the unpaid principal amount of
each Swing Loan from time to time outstanding, from the date of such Swing Loan
until the payment in full thereof, at the rates per annum that shall be
determined in accordance with the provisions of Section 2.3(b) and (c) of the
Credit Agreement. Such interest shall be payable on each date provided for in
such Section 2.3(b); provided that interest on any principal portion that is not
paid when due shall be payable on demand.

The principal sum hereof from time to time, and the payments of principal and
interest thereon, shall be shown on the records of the Swing Line Lender by such
method as the Swing Line Lender may generally employ; provided that failure to
make any such entry shall in no way detract from the obligations of the Borrower
under this Note or the Credit Agreement.

All payments of principal of and interest on this Note shall be made in
immediately available funds.

This Note is the Swing Line Note referred to in the Credit Agreement and is
entitled to the benefits thereof. Reference is made to the Credit Agreement for
a description of the right of the undersigned to make prepayments, the right of
the holder hereof to declare this Note due prior to its stated maturity, and
other terms and conditions upon which this Note is issued.

 

E-3



--------------------------------------------------------------------------------

Except as expressly provided in the Credit Agreement, the Borrower expressly
waives presentment, demand, protest and notice of any kind. This Note shall be
governed by and construed in accordance with the laws of the State of New York.

JURY TRIAL WAIVER. THE BORROWER, TO THE EXTENT PERMITTED BY LAW, HEREBY WAIVES
ANY RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER SOUNDING
IN CONTRACT, TORT OR OTHERWISE, AMONG THE BORROWER, THE ADMINISTRATIVE AGENT AND
THE LENDERS, OR ANY THEREOF, ARISING OUT OF, IN CONNECTION WITH, RELATED TO, OR
INCIDENTAL TO THE RELATIONSHIP ESTABLISHED AMONG THEM IN CONNECTION WITH THIS
NOTE OR ANY OTHER NOTE OR INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR
DELIVERED IN CONNECTION HEREWITH OR THE TRANSACTIONS RELATED THERETO.

 

COMPUTER TASK GROUP, INCORPORATED By:  

 

Name:  

 

Title:  

 

 

E-4



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF

NOTICE OF LOAN

                                 , 20            

KeyBank National Association, as the Administrative Agent

127 Public Square

Cleveland, Ohio 44114

Attention: Institutional Bank

Ladies and Gentlemen:

The undersigned, COMPUTER TASK GROUP, INCORPORATED, a New York corporation (the
“Borrower”) refers to the Credit Agreement, dated as of October 30, 2015 (as the
same may from time to time be amended, restated or otherwise modified, the
“Credit Agreement”, the terms defined therein being used herein as therein
defined), among the undersigned, the Lenders, as defined in the Credit
Agreement, and KEYBANK NATIONAL ASSOCIATION, as the administrative agent for the
Lenders (the “Administrative Agent”), and hereby gives you notice, pursuant to
Section 2.5 of the Credit Agreement that the Borrower hereby requests a Loan
under the Credit Agreement, and in connection therewith sets forth below the
information relating to the Loan (the “Proposed Loan”) as required by
Section 2.5 of the Credit Agreement:

 

  (a) The Business Day of the Proposed Loan is                 , 20    .

 

  (b) The amount of the Proposed Loan is $                        .

 

  (c) The Proposed Loan is to be a Base Rate Loan         / Eurodollar Loan
        / Swing Loan         . (Check one.)

 

  (d) If the Proposed Loan is a Eurodollar Loan, the Interest Period requested
is one month         , two months         , three months         , six months.
(Check one.)

The undersigned hereby certifies on behalf of the Borrower that the following
statements are true on the date hereof, and will be true on the date of the
Proposed Loan:

(i) the representations and warranties contained in each Loan Document are
correct, before and after giving effect to the Proposed Loan and the application
of the proceeds therefrom, as though made on and as of such date;

(ii) no event has occurred and is continuing, or would result from such Proposed
Loan, or the application of proceeds therefrom, that constitutes a Default or
Event of Default; and

 

E-5



--------------------------------------------------------------------------------

(iii) the conditions set forth in Section 2.5 and Article IV of the Credit
Agreement have been satisfied.

 

COMPUTER TASK GROUP, INCORPORATED By:  

 

Name:  

 

Title:  

 

 

E-6



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF

COMPLIANCE CERTIFICATE

For the Quarterly Reporting Period ended                             

THE UNDERSIGNED HEREBY CERTIFIES THAT:

(1) I am the duly elected [President] or [Chief Financial Officer] of COMPUTER
TASK GROUP, INCORPORATED, a New York corporation (the “Borrower”);

(2) I am familiar with the terms of that certain Credit Agreement, dated as of
October 30, 2015, among the Borrower, the lenders party thereto (together with
their respective successors and assigns, collectively, the “Lenders”), as
defined in the Credit Agreement, and KEYBANK NATIONAL ASSOCIATION, as the
Administrative Agent (as the same may from time to time be amended, restated or
otherwise modified, the “Credit Agreement”, the terms defined therein being used
herein as therein defined), and the terms of the other Loan Documents, and I
have made, or have caused to be made under my supervision, a review in
reasonable detail of the transactions and condition of the Borrower and its
Subsidiaries during the accounting period covered by the attached financial
statements;

(3) The review described in paragraph (2) above did not disclose, and I have no
knowledge of, the existence of any condition or event that constitutes or
constituted a Default or Event of Default, at the end of the accounting period
covered by the attached financial statements or as of the date of this
Certificate;

(4) The representations and warranties made by the Borrower contained in each
Loan Document are true and correct as though made on and as of the date hereof;
and

(5) Set forth on Attachment I hereto are calculations of the financial covenants
set forth in Section 5.7 of the Credit Agreement, which calculations show
compliance with the terms thereof.

IN WITNESS WHEREOF, I have signed this certificate the         day of
                    , 20    .

 

COMPUTER TASK GROUP, INCORPORATED By:  

 

Name:  

 

Title:  

 

 

E-7



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF

ASSIGNMENT AND ACCEPTANCE AGREEMENT

This Assignment and Acceptance Agreement (this “Assignment Agreement”) between
                                         (the “Assignor”) and
                                         (the “Assignee”) is dated as of
                     , 20    . The parties hereto agree as follows:

1. Preliminary Statement. Assignor is a party to a Credit Agreement, dated as of
October 30, 2015 (as the same may from time to time be amended, restated or
otherwise modified, the “Credit Agreement”), among COMPUTER TASK GROUP,
INCORPORATED, a New York corporation (the “Borrower”), the lenders party thereto
(together with their respective successors and assigns, collectively, the
“Lenders” and, individually, each a “Lender”), and KEYBANK NATIONAL ASSOCIATION,
as the administrative agent for the Lenders (the “Administrative Agent”).
Capitalized terms used herein and not otherwise defined herein shall have the
meanings attributed to them in the Credit Agreement.

2. Assignment and Assumption. Assignor hereby sells and assigns to Assignee, and
Assignee hereby purchases and assumes from Assignor, an interest in and to
Assignor’s rights and obligations under the Credit Agreement, effective as of
the Assignment Effective Date (as hereinafter defined), equal to the percentage
interest specified on Annex 1 hereto (hereinafter, the “Assigned Percentage”) of
Assignor’s right, title and interest in and to (a) the Commitment, (b) any Loan
made by Assignor that is outstanding on the Assignment Effective Date,
(c) Assignor’s interest in any Letter of Credit outstanding on the Assignment
Effective Date, (d) any Note delivered to Assignor pursuant to the Credit
Agreement, and (e) the Credit Agreement and the other Loan Documents. After
giving effect to such sale and assignment and on and after the Assignment
Effective Date, Assignee shall be deemed to have a “Commitment Percentage” under
the Credit Agreement equal to the Commitment Percentage set forth in subpart
II.A on Annex 1 hereto and an Assigned Amount as set forth on subpart I.B of
Annex 1 hereto (hereinafter, the “Assigned Amount”).

3. Assignment Effective Date. The Assignment Effective Date (the “Assignment
Effective Date”) shall be [                     ,     ] (or such other date
agreed to by the Administrative Agent). On or prior to the Assignment Effective
Date, Assignor shall satisfy the following conditions:

(a) receipt by the Administrative Agent of this Assignment Agreement, including
Annex 1 hereto, properly executed by Assignor and Assignee and accepted and
consented to by the Administrative Agent and, if necessary pursuant to the
provisions of Section 10.10(b) of the Credit Agreement, by the Borrower;

(b) receipt by the Administrative Agent from Assignor of a fee of Three Thousand
Five Hundred Dollars ($3,500), if required by Section 10.10(d) of the Credit
Agreement;

(c) receipt by the Administrative Agent from Assignee of an administrative
questionnaire, or other similar document, which shall include (i) the address
for notices under the Credit Agreement, (ii) the address of its Lending Office,
(iii) wire transfer instructions for delivery of funds by the Administrative
Agent, and (iv) such other information as the Administrative Agent shall
request; and

 

E-8



--------------------------------------------------------------------------------

(d) receipt by the Administrative Agent from Assignor or Assignee of any other
information required pursuant to Section 10.10 of the Credit Agreement or
otherwise necessary to complete the transaction contemplated hereby.

4. Payment Obligations. In consideration for the sale and assignment of Loans
hereunder, Assignee shall pay to Assignor, on the Assignment Effective Date, the
amount agreed to by Assignee and Assignor. Any interest, fees and other payments
accrued prior to the Assignment Effective Date with respect to the Assigned
Amount shall be for the account of Assignor. Any interest, fees and other
payments accrued on and after the Assignment Effective Date with respect to the
Assigned Amount shall be for the account of Assignee. Each of Assignor and
Assignee agrees that it will hold in trust for the other party any interest,
fees or other amounts which it may receive to which the other party is entitled
pursuant to the preceding sentence and to pay the other party any such amounts
which it may receive promptly upon receipt thereof.

5. Credit Determination; Limitations on Assignor’s Liability. Assignee
represents and warrants to Assignor, the Borrower, the Administrative Agent and
the Lenders (a) that it is capable of making and has made and shall continue to
make its own credit determinations and analysis based upon such information as
Assignee deemed sufficient to enter into the transaction contemplated hereby and
not based on any statements or representations by Assignor; (b) Assignee
confirms that it meets the requirements to be an assignee as set forth in
Section 10.10 of the Credit Agreement; (c) Assignee confirms that it is able to
fund the Loans and the Letters of Credit as required by the Credit Agreement;
(d) Assignee agrees that it will perform in accordance with their terms all of
the obligations which by the terms of the Credit Agreement and the other Loan
Documents are required to be performed by it as a Lender thereunder; and
(e) Assignee represents that it has reviewed each of the Loan Documents and by
its signature to this Assignment Agreement, agrees to be bound by and subject to
the terms and conditions of the Loan Documents as if it were an original party
thereto. It is understood and agreed that the assignment and assumption
hereunder are made without recourse to Assignor and that Assignor makes no
representation or warranty of any kind to Assignee and shall not be responsible
for (i) the due execution, legality, validity, enforceability, genuineness,
sufficiency or collectability of the Credit Agreement or any other Loan
Documents, (ii) any representation, warranty or statement made in or in
connection with the Credit Agreement or any of the other Loan Documents,
(iii) the financial condition or creditworthiness of the Borrower or any
Guarantor of Payment, (iv) the performance of or compliance with any of the
terms or provisions of the Credit Agreement or any of the other Loan Documents,
(v) the inspection of any of the property, books or records of the Borrower, or
(vi) the validity, enforceability, perfection, priority, condition, value or
sufficiency of any collateral securing or purporting to secure the Loans or
Letters of Credit. Neither Assignor nor any of its officers, directors,
employees, agents or attorneys shall be liable for any mistake, error of
judgment, or action taken or omitted to be taken in connection with the Loans,
the Letters of Credit, the Credit Agreement or the other Loan Documents, except
for its or their own gross negligence or willful misconduct. Assignee appoints
the Administrative Agent to take such action as agent on its behalf and to
exercise such powers under the Credit Agreement as are delegated to the
Administrative Agent by the terms thereof.

 

E-9



--------------------------------------------------------------------------------

6. Indemnity. Assignee agrees to indemnify and hold harmless Assignor against
any and all losses, cost and expenses (including, without limitation, attorneys’
fees) and liabilities incurred by Assignor in connection with or arising in any
manner from Assignee’s performance or non-performance of obligations assumed
under this Assignment Agreement.

7. Subsequent Assignments. After the Assignment Effective Date, Assignee shall
have the right, pursuant to Section 10.10 of the Credit Agreement, to assign the
rights which are assigned to Assignee hereunder, provided that (a) any such
subsequent assignment does not violate any of the terms and conditions of the
Credit Agreement, any of the other Loan Documents, or any law, rule, regulation,
order, writ, judgment, injunction or decree and that any consent required under
the terms of the Credit Agreement or any of the other Loan Documents has been
obtained, (b) the assignee under such assignment from Assignee shall agree to
assume all of Assignee’s obligations hereunder in a manner satisfactory to
Assignor, and (c) Assignee is not thereby released from any of its obligations
to Assignor hereunder.

8. Reductions of Aggregate Amount of Commitments. If any reduction in the Total
Commitment Amount occurs between the date of this Assignment Agreement and the
Assignment Effective Date, the percentage of the Total Commitment Amount
assigned to Assignee shall remain the percentage specified in Section 1 hereof
and the dollar amount of the Commitment of Assignee shall be recalculated based
on the reduced Total Commitment Amount.

9. Acceptance of Administrative Agent; Notice by Assignor. This Assignment
Agreement is conditioned upon the acceptance and consent of the Administrative
Agent and, if necessary pursuant to Section 10.10 of the Credit Agreement, upon
the acceptance and consent of the Borrower; provided that the execution of this
Assignment Agreement by the Administrative Agent and, if necessary, by the
Borrower is evidence of such acceptance and consent.

10. Entire Agreement. This Assignment Agreement embodies the entire agreement
and understanding between the parties hereto and supersedes all prior agreements
and understandings between the parties hereto relating to the subject matter
hereof.

11. Governing Law. This Assignment Agreement shall be governed by the laws of
the State of New York.

12. Notices. Notices shall be given under this Assignment Agreement in the
manner set forth in the Credit Agreement. For the purpose hereof, the addresses
of the parties hereto (until notice of a change is delivered) shall be the
address set forth under each party’s name on the signature pages hereof.

 

E-10



--------------------------------------------------------------------------------

13. Counterparts. This Assignment Agreement may be executed in any number of
counterparts, by different parties hereto in separate counterparts and by
facsimile signature, each of which when so executed and delivered shall be
deemed to be an original and all of which taken together shall constitute but
one and the same agreement.

[Remainder of page intentionally left blank.]

 

E-11



--------------------------------------------------------------------------------

JURY TRIAL WAIVER. EACH OF THE UNDERSIGNED, TO THE EXTENT PERMITTED BY LAW,
WAIVES ANY RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER
SOUNDING IN CONTRACT, TORT, OR OTHERWISE, AMONG THE ADMINISTRATIVE AGENT, ANY OF
THE LENDERS, AND THE BORROWER, OR ANY THEREOF, ARISING OUT OF, IN CONNECTION
WITH, RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED AMONG THEM IN
CONNECTION WITH THIS ASSIGNMENT AGREEMENT OR ANY NOTE OR OTHER AGREEMENT,
INSTRUMENT OR DOCUMENT EXECUTED OR DELIVERED IN CONNECTION THEREWITH OR THE
TRANSACTIONS RELATED HERETO.

IN WITNESS WHEREOF, the parties hereto have executed this Assignment Agreement
by their duly authorized officers as of the date first above written.

 

                   [NAME OF THE ASSIGNOR] Address:  

 

     

 

 

 

          Attn:  

 

      By:  

 

  Phone:  

 

      Name:  

 

  Fax:  

 

      Title:  

 

          [NAME OF THE ASSIGNEE] Address:  

 

     

 

 

 

          Attn:  

 

      By:  

 

  Phone:  

 

      Name:  

 

  Fax:  

 

      Title:  

 

Accepted and Consented to this          day of     , 20    :       Accepted and
Consented to this          day of     , 20    :

KEYBANK NATIONAL ASSOCIATION as the Administrative Agent

     

[COMPUTER TASK GROUP,

INCORPORATED, a New York corporation]

[IF REQUIRED]

By:  

 

      By:  

 

Name:  

 

      Name:  

 

Title:  

 

      Title:  

 

 

E-12



--------------------------------------------------------------------------------

ANNEX 1

TO

ASSIGNMENT AND ACCEPTANCE AGREEMENT

On and after the Assignment Effective Date, after giving effect to all other
assignments being made by Assignor on the Assignment Effective Date, the
Commitment of Assignee, and, if this is less than an assignment of all of
Assignor’s interest, Assignor, shall be as follows:

 

I.    INTEREST BEING ASSIGNED TO ASSIGNEE       A.    Assigned Percentage   
            %    B.            Assigned Amount    $             II.            
ASSIGNEE’S COMMITMENT (as of the Assignment Effective Date)       A.   
Assignee’s Commitment Percentage under the Credit Agreement                %   
B.    Amount of Assignee’s Commitment under the Credit Agreement   
$             III.    ASSIGNOR’S COMMITMENT (as of the Assignment Effective
Date)       A.    Assignor’s Commitment Percentage under the Credit Agreement   
            %    B.    Amount of Assignor’s Commitment under the Credit
Agreement $               

 

E-13